 



Exhibit 10.2
 
 
$600,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 25, 2008
AMONG
MONEYGRAM INTERNATIONAL, INC.,
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.,
THE LENDERS,
and
JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT
 
 
J.P. MORGAN SECURITIES INC.
AS LEAD ARRANGER AND SOLE BOOK RUNNER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  DEFINITIONS     1  
Section 1.1
  Definitions     1  
Section 1.2
  Terms Generally     35  
Section 1.3
  Rounding     35  
Section 1.4
  Times of Day     35  
Section 1.5
  Timing of Payment or Performance     35  
Section 1.6
  Accounting     35  
Section 1.7
  Pro Forma Calculations     36  
 
           
ARTICLE II
  THE CREDITS     37  
Section 2.1
  Term Loans     37  
Section 2.2
  Term Loan Repayment     37  
Section 2.3
  Revolving Credit Commitments     38  
Section 2.4
  Other Required Payments     38  
Section 2.5
  Ratable Loans     38  
Section 2.6
  Types of Advances     38  
Section 2.7
  Swing Line Loans     38  
Section 2.8
  Commitment Fee; Reductions and Increases in Aggregate Revolving Credit
Commitment     40  
Section 2.9
  Minimum Amount of Each Advance     42  
Section 2.10
  Optional and Mandatory Principal Payments     42  
Section 2.11
  Method of Selecting Types and Interest Periods for New Advances     44  
Section 2.12
  Conversion and Continuation of Outstanding Advances     45  
Section 2.13
  Changes in Interest Rate, etc.     45  
Section 2.14
  Rates Applicable After Default     46  
Section 2.15
  Method of Payment     46  
Section 2.16
  Noteless Agreement; Evidence of Indebtedness     46  
Section 2.17
  Telephonic Notices     47  
Section 2.18
  Interest Payment Dates; Interest and Fee Basis     47  
Section 2.19
  Notification of Advances, Interest Rates, Prepayments and Revolving Credit
Commitment Reductions     47  
Section 2.20
  Lending Installations     48  
Section 2.21
  Non-Receipt of Funds by the Administrative Agent     48  
Section 2.22
  Letters of Credit     48  
Section 2.23
  Replacement of Lender     53  
Section 2.24
  Pro Rata Treatment; Intercreditor Agreements     54  
 
           
ARTICLE III
  YIELD PROTECTION; TAXES     56  
Section 3.1
  Yield Protection     56  
Section 3.2
  Changes in Capital Adequacy Regulations     57  
Section 3.3
  Availability of Types of Advances     57  
Section 3.4
  Funding Indemnification     58  
Section 3.5
  Taxes     58  
Section 3.6
  Lender Statements; Survival of Indemnity     61  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
ARTICLE IV
  CONDITIONS PRECEDENT     61  
Section 4.1
  Effectiveness and Closing Conditions     61  
Section 4.2
  Each Subsequent Credit Extension     65  
 
           
ARTICLE V
  REPRESENTATIONS AND WARRANTIES     65  
Section 5.1
  Existence and Standing     65  
Section 5.2
  Authorization and Validity     65  
Section 5.3
  No Conflict; Government Consent     66  
Section 5.4
  Financial Statements     67  
Section 5.5
  Material Adverse Change     67  
Section 5.6
  Taxes     67  
Section 5.7
  Litigation     67  
Section 5.8
  Subsidiaries; Capitalization     67  
Section 5.9
  ERISA; Labor Matters     67  
Section 5.10
  Accuracy of Information     68  
Section 5.11
  Regulation U     69  
Section 5.12
  Compliance With Laws     69  
Section 5.13
  Ownership of Properties     69  
Section 5.14
  Plan Assets; Prohibited Transactions     69  
Section 5.15
  Environmental Matters     69  
Section 5.16
  Investment Company Act     69  
Section 5.17
  Solvency     69  
Section 5.18
  Intellectual Property     70  
Section 5.19
  Collateral     70  
 
           
ARTICLE VI
  COVENANTS     71  
Section 6.1
  Financial Reporting     71  
Section 6.2
  Use of Proceeds     73  
Section 6.3
  Notice of Default     73  
Section 6.4
  Conduct of Business     73  
Section 6.5
  Taxes     73  
Section 6.6
  Insurance     73  
Section 6.7
  Compliance with Laws     74  
Section 6.8
  Maintenance of Properties     74  
Section 6.9
  Inspection     74  
Section 6.10
  Restricted Payments     74  
Section 6.11
  Indebtedness     78  
Section 6.12
  Merger     82  
Section 6.13
  Sale of Assets     84  
Section 6.14
  Investments and Acquisitions     85  
Section 6.15
  Liens     88  
Section 6.16
  Affiliates     91  
Section 6.17
  Amendments to Agreements; Prepayments of Second Lien Debt     92  
Section 6.18
  Inconsistent Agreements     93  
Section 6.19
  Financial Covenants     94  
Section 6.20
  Minimum Liquidity Ratio     96  
Section 6.21
  Subsidiary Guarantees     96  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 6.22
  Collateral     97  
Section 6.23
  Holdco Covenant     97  
 
           
ARTICLE VII
  DEFAULTS     98  
Section 7.1
  Representation or Warranty     98  
Section 7.2
  Non-Payment     98  
Section 7.3
  Specific Defaults     98  
Section 7.4
  Other Defaults     98  
Section 7.5
  Cross-Default     98  
Section 7.6
  Insolvency; Voluntary Proceedings     98  
Section 7.7
  Involuntary Proceedings     99  
Section 7.8
  Judgments     99  
Section 7.9
  Unfunded Liabilities; Reportable Event     99  
Section 7.10
  Change in Control     99  
Section 7.11
  Withdrawal Liability     99  
Section 7.12
  Guaranty     99  
Section 7.13
  Collateral Documents     99  
Section 7.14
  Events Not Constituting Default     99  
 
           
ARTICLE VIII
  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES     101  
Section 8.1
  Acceleration     101  
Section 8.2
  Amendments     101  
Section 8.3
  Replacement Loans     102  
Section 8.4
  Errors     103  
Section 8.5
  Preservation of Rights     103  
 
           
ARTICLE IX
  GENERAL PROVISIONS     104  
Section 9.1
  Survival of Representations     104  
Section 9.2
  Governmental Regulation     104  
Section 9.3
  Headings     104  
Section 9.4
  Entire Agreement     104  
Section 9.5
  Several Obligations; Benefits of this Agreement     104  
Section 9.6
  Expenses; Indemnification     104  
Section 9.7
  Severability of Provisions     105  
Section 9.8
  Nonliability of Lenders     105  
Section 9.9
  Confidentiality     106  
Section 9.10
  Nonreliance     107  
Section 9.11
  Disclosure     107  
Section 9.12
  USA PATRIOT Act     107  
Section 9.13
  Amendment and Restatement; Prior Defaults     107  
 
           
ARTICLE X
  THE ADMINISTRATIVE AGENT     108  
Section 10.1
  Appointment; Nature of Relationship     108  
Section 10.2
  Powers     108  
Section 10.3
  General Immunity     108  
Section 10.4
  No Responsibility for Loans, Recitals, etc     108  
Section 10.5
  Action on Instructions of Lenders     109  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 10.6
  Employment of Administrative Agents and Counsel     109  
Section 10.7
  Reliance on Documents; Counsel     109  
Section 10.8
  Administrative Agent’s Reimbursement and Indemnification     109  
Section 10.9
  Notice of Default     110  
Section 10.10
  Rights as a Lender     110  
Section 10.11
  Lender Credit Decision     110  
Section 10.12
  Successor Administrative Agent     111  
Section 10.13
  Administrative Agent and Arranger Fees     111  
Section 10.14
  Delegation to Affiliates     112  
Section 10.15
  Co-Documentation Agents, Co-Syndication Agents, etc     112  
Section 10.16
  Appointment of Collateral Agent     112  
Section 10.17
  Certain Releases of Collateral and Guarantors     112  
Section 10.18
  Intercreditor Agreement     112  
 
           
ARTICLE XI
  SETOFF; RATABLE PAYMENTS     113  
Section 11.1
  Setoff     113  
Section 11.2
  Ratable Payments     113  
 
           
ARTICLE XII
  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     113  
Section 12.1
  Successors and Assigns     113  
Section 12.2
  Dissemination of Information     118  
Section 12.3
  Tax Treatment     118  
 
           
ARTICLE XIII
  NOTICES     118  
Section 13.1
  Notices; Effectiveness; Electronic Communication     118  
 
           
ARTICLE XIV
  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION     120  
Section 14.1
  Counterparts; Effectiveness     120  
Section 14.2
  Electronic Execution of Assignments     120  
 
           
ARTICLE XV
  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL     120  
Section 15.1
  CHOICE OF LAW     120  
Section 15.2
  CONSENT TO JURISDICTION     120  
Section 15.3
  WAIVER OF JURY TRIAL     121  

iv



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

          Schedules
Commitment Schedule
       
Schedule 1
  —   Scheduled Restricted Investments (Section 1.1)/Specified Securities
(Section 1.1)
Schedule 2.22
  —   Outstanding Letters of Credit (Section 2.22)
Schedule 5.8
  —   Subsidiaries (Section 5.8)
Schedule 5.13
  —   Ownership of Properties (Section 5.13)
Schedule 6.11
  —   Existing Indebtedness (Section 6.11)
Schedule 6.13
  —   Investment Writedowns (Section 6.13)
Schedule 6.14(viii)
  —   Existing Investments (Section 6.14(viii))
Schedule 6.14(xx)
  —   Certain Acquisitions (Section 6.14(xx))
Schedule 6.15
  —   Existing Liens (Section 6.15)
Schedule 6.16
  —   Existing Affiliate Transactions (Section 6.16)
 
        Exhibits
Exhibit A
  —   Form of Revolving Credit Note
Exhibit B-1
  —   Form of Term A Note
Exhibit B-2
  —   Form of Term B Note
Exhibit C
  —   Form of Swing Line Note
Exhibit D
  —   Form of Assignment and Assumption Agreement
Exhibit E
  —   Form of Compliance Certificate
Exhibit F
  —   Form of Intercreditor Agreement

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Second Amended and Restated Credit Agreement, dated as of March 25,
2008, is among MoneyGram International, Inc., a Delaware corporation (“Holdco”),
MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation (the
“Borrower”), the Lenders and JPMorgan Chase Bank, N.A., a national banking
association, as LC Issuer, as the Swing Line Lender, as Administrative Agent and
as Collateral Agent.
R E C I T A L S
     A. Holdco, the Administrative Agent and the financial institutions so
designated on the Commitment Schedule (the “Existing Lenders”) are party to that
certain Amended and Restated Credit Agreement dated as of June 29, 2005 (as
previously amended, the “Existing Credit Agreement”).
     B. Holdco, the Administrative Agent and the Existing Lenders wish to amend
and restate the Existing Credit Agreement on the terms and conditions set forth
below to extend the Facility Termination Date, to add a new tranche of term
loans, and to make the other changes evidenced hereby.
     C. MoneyGram Payment Systems Worldwide, Inc. wishes to become a party to
this Agreement as the “Borrower” hereunder and to accept and assume all of the
rights and the obligations of the “Borrower”. Each financial institution so
designated on the Commitment Schedule wishes to become a Lender party to this
Agreement and to accept and assume all the rights and obligations of a “Lender”
with a Term B Loan.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements made herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Holdco, the Borrower,
the Lenders and the Administrative Agent hereby agree, subject to the terms and
conditions hereof, that the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement:
     “Accounts Receivable” means net accounts receivable as reflected on a
balance sheet in accordance with GAAP.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than

1



--------------------------------------------------------------------------------



 



securities having such power only by reason of the happening of a contingency)
or a majority (by percentage or voting power) of the outstanding ownership
interests of a partnership or limited liability company.
     “Act” is defined in Section 9.12.
     “Administrative Agent” means JPMCB in its capacity as administrative agent
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means an advance of funds hereunder, (i) made by the applicable
Lenders on the same Borrowing Date, or (ii) converted or continued by the
applicable Lenders on the same date of conversion or continuation, consisting,
in either case, of the aggregate amount of the several Loans of the same Type
and, in the case of Eurodollar Loans, for the same Interest Period. The term
“Advance” shall include Swing Line Loans unless otherwise expressly provided.
     “Affected Lender” is defined in Section 2.23.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise; provided, that, in
no event shall any of GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd. and GSMP
V Institutional US, Ltd. (“GSMP”) and their Subsidiaries and other Persons
engaged primarily in the investment of mezzanine securities that directly or
indirectly are controlled by, or under common control with, the same investment
adviser as GSMP (collectively, “GS Mezzanine Entities”) or THL Credit Partners,
L.P. or its Affiliates (collectively, the “THL Credit Entities”), solely in the
capacity of such GS Mezzanine Entity or THL Credit Entity as a holder of Second
Lien Indebtedness, be deemed to control Holdco or any of its Subsidiaries for
any purposes under this Credit Agreement.
     “Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.
     “Aggregate Revolving Credit Commitment” means the aggregate of the
Revolving Credit Commitments of all the Lenders, as reduced or increased from
time to time pursuant to the terms hereof. The Aggregate Revolving Credit
Commitment as of the date hereof is $250,000,000.
     “Aggregate Term B Loan Commitment” means the aggregate of the Term B Loan
Commitments of all the Lenders. The Aggregate Term B Loan Commitment is
$250,000,000.

2



--------------------------------------------------------------------------------



 



     “Agreement” means this credit agreement, as it may be amended, restated,
amended and restated or otherwise modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate in effect on such day and (ii) the sum
of the Federal Funds Effective Rate for such day plus 1/2% per annum. Any change
in the Alternate Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Margin” means (i) with respect to any Revolving Credit Advance
which is a Floating Rate Advance and any portion of the Term A Loan which bears
interest at the Floating Rate, 2.50% per annum, (ii) with respect to any portion
of the Term B Loan which bears interest at the Floating Rate, 4.00% per annum,
(iii) with respect to any Revolving Credit Advance which is a Eurodollar Advance
and any portion of the Term A Loan which bears interest at the Eurodollar Rate,
3.50% per annum, (iv) with respect to any portion of the Term B Loan which bears
interest at the Eurodollar Rate, 5.00% per annum and (v) with respect to any
Swing Line Loan, 2.50% per annum.
     “Approved Fund” is defined in Section 12.1(ii).
     “Arranger” means J.P. Morgan Securities Inc. and its successors, in its
capacities as Lead Arranger and Sole Book Runner.
     “Assignee” is defined in Section 12.1(ii)(A).
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Assignee (with the consent of any party whose consent is
required by Section 12.1) and accepted by the Administrative Agent, in the form
of Exhibit D or any other form approved by the Administrative Agent.
     “Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
of the Borrower, acting singly.
     “Basket Amount” means, at any time, the sum of:
     (i) 50% of the Consolidated Net Income of the Borrower and the Borrower
Subsidiaries for the period (taken as one accounting period) from the first day
of the first fiscal quarter following the Effective Date to the end of the
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at such time or, in the case such Consolidated Net
Income for such period is a deficit, minus 100% of such deficit (it being
understood that gains from the sale or other disposition of Specified Securities
are disregarded in the computation of Consolidated Net Income); plus
     (ii) 100% of the aggregate amount of cash contributed to the common equity
capital of the Borrower following the Effective Date (other than by a Borrower
Subsidiary); plus

3



--------------------------------------------------------------------------------



 



     (iii) to the extent not already included in Consolidated Net Income, the
lesser of (x) the aggregate amount received in cash by the Borrower after the
Effective Date as a result of the sale or other disposition (other than to the
Borrower or a Borrower Subsidiary) of, or by way of dividend, distribution or
loan repayments on, Investments made pursuant to Section 6.14(xiv) by the
Borrower and the Borrower Subsidiaries after the Effective Date or (y) the
initial amount of such Investments made in compliance with the terms of this
Agreement after the Effective Date.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “Beneficial Ownership” and
“Beneficially Own” have a corresponding meaning.
     “Borrower” means MoneyGram Payment Systems Worldwide, Inc., a Delaware
corporation, and its successors and assigns.
     “Borrower Subsidiary” means a Subsidiary of the Borrower.
     “Borrowing Date” means a date on which a Credit Extension is made
hereunder.
     “Borrowing Notice” is defined in Section 2.11.
     “Business Combination” means (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving Holdco with
any Person or (ii) the sale, assignment, conveyance, transfer, lease or other
disposition by Holdco of all or substantially all of its assets.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago and New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person other than a corporation and
any and all warrants, rights or options to purchase any of the foregoing (but
excluding any debt security that is convertible into, or exchangeable for,
Capital Stock). The Purchase Agreement Equity shall be Capital Stock, whether or
not classified as indebtedness for purposes of GAAP.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Cash and Cash Equivalents” means:
     (i) U.S. dollars or Canadian dollars;
     (ii) (x) euros or any national currency of any participating member state
of the EMU or (y) such local currencies held from time to time in the ordinary
course of business;
     (iii) Government Securities;
     (iv) securities issued by any agency of the United States or
government-sponsored enterprise (such as debt securities or mortgage-backed
securities issued by Freddie Mac, Fannie Mae, Federal Home Loan Banks and other
government-sponsored enterprises), which may or may not be backed by the full
faith and credit of the United States, in each case maturing within three months
or less and rated Aa1 or better by Moody’s and AA+ or better by S&P;
     (v) certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, banker’s
acceptances with maturities not exceeding 13 months and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500,000,000 in the case of a domestic bank and $250,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of a foreign bank;
     (vi) repurchase obligations for underlying securities of the types
described in clauses (iii), (iv) and (v) entered into with any financial
institution meeting the qualifications specified in clause (iv) above;
     (vii) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 12 months after the date of creation thereof;
     (viii) investment funds investing 95% of their assets in securities of the
types described in clauses (i) through (vi) above;
     (ix) readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition; and
     (x) Scheduled Restricted Investments.
     “Change” is defined in Section 3.2.
     “Change in Control” means the occurrence of any of the following:

5



--------------------------------------------------------------------------------



 



     (i) any Person (other than the Sponsors) acquires Beneficial Ownership,
directly or indirectly, of 50% or more of the combined voting power of the
then-outstanding voting securities of Holdco entitled to vote generally in the
election of directors (“Outstanding Corporation Voting Stock”);
     (ii) the consummation of a Business Combination pursuant to which either
(A) the Persons that were the Beneficial Owners of the Outstanding Corporation
Voting Stock immediately prior to such Business Combination Beneficially Own,
directly or indirectly, less than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or equivalent) of the entity resulting from such Business Combination
(including, without limitation, a company that, as a result of such transaction,
owns Holdco or all or substantially all of Holdco’s assets either directly or
through one or more subsidiaries), or (B) any Person (other than the Sponsors)
Beneficially Owns, directly or indirectly, 50% or more of the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or equivalent) of the entity resulting from such
Business Combination;
     (iii) the failure by Holdco to directly own 100% of the Capital Stock of
the Borrower;
     (iv) the failure by the Borrower to own 100% of the Capital Stock of
MoneyGram Payment Systems, Inc., a Delaware corporation; or
     (v) the adoption of a plan relating to the liquidation of Holdco or the
Borrower.
     “Class”, when used in reference to any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are Revolving Loans, Term A
Loans, Term B Loans or Swing Line Loans.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral” means all property with respect to which any security
interests have been granted (or purported to be granted) to the Collateral Agent
pursuant to any Collateral Document.
     “Collateral Agent” means JPMorgan Chase Bank, N.A., in the capacity of
collateral agent for the Lenders and the other Secured Parties named in the
Collateral Documents.
     “Collateral Documents” means each security agreement, pledge agreement,
mortgage and other document or instrument pursuant to which security is granted
to the Collateral Agent pursuant hereto for the benefit of the Secured Parties
to secure the Obligations, including without limitation that certain Amended and
Restated Security Agreement, Amended and Restated Pledge Agreement, Amended and
Restated Trademark Security Agreement and Amended and

6



--------------------------------------------------------------------------------



 



Restated Patent Security Agreement, in each case dated as of the date hereof and
made between the Borrower, Holdco and one or more other Loan Parties and the
Collateral Agent.
     “Commitment” means a Revolving Credit Commitment or Term B Loan Commitment.
     “Commitment Schedule” means the Schedule attached hereto identified as
such.
     “Consolidated Depreciation and Amortization Expense” means, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Subsidiaries for such period on a consolidated basis.
     “Consolidated EBITDA” means with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
     (i) increased (without duplication) to the extent deducted in computing the
Consolidated Net Income of such Person for such period by:
     (A) provision for taxes based on income or profits or capital gains of such
Person and its Subsidiaries (including any tax sharing arrangements); plus
     (B) Consolidated Interest Expense of such Person (including costs of surety
bonds in connection with financing activities, to the extent included in
Consolidated Interest Expense); plus
     (C) Consolidated Depreciation and Amortization Expense of such Person; plus
     (D) any fees and expenses incurred, or any amortization thereof regardless
of how characterized by GAAP, in connection with the Transactions, any
acquisition, disposition, recapitalization, Investment, asset sale, issuance or
repayment of Indebtedness, issuance of Capital Stock, refinancing transaction or
amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the date hereof and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred as a result of any such transaction; plus
     (E) other non-cash charges reducing the Consolidated Net Income of such
Person, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period; plus
     (F) the amount of any minority interest expense deducted in calculating the
Consolidated Net Income of such Person (less the amount of any cash dividends or
distributions paid to the holders of such minority interests); plus
     (G) non-recurring or unusual losses or expenses (including costs and
expenses of litigation included in Consolidated Net Income pursuant to clause
(ii) of the definition of Consolidated Net Income) and severance, legal
settlement,

7



--------------------------------------------------------------------------------



 



relocation costs, curtailments or modifications to pension and post-retirement
employee benefit plans, the amount of any restructuring charges or reserves
deducted, including any restructuring costs incurred in connection with
acquisitions, costs related to the closure, opening and/or consolidation of
facilities, retention charges, systems establishment costs, spin-off costs,
transition costs associated with transferring operations offshore and other
transition costs, signing, retention and completion bonuses, conversion costs
and excess pension charges and consulting fees incurred in connection with any
of the foregoing and amortization of signing bonuses; plus
     (H) the amount of loss on sale of receivables and related assets in
connection with a Receivables Transaction;
     (ii) to the extent deducted or added in computing Consolidated Net Income
of such Person for such period, increased or decreased by (without duplication)
any non-cash net loss or gain resulting from currency remeasurements of
indebtedness (including any non-cash net loss or gain resulting from hedge
agreements for currency exchange risk); and
     (iii) decreased (without duplication) to the extent included in computing
Consolidated Net Income of such Person for such period by:
     (A) non-cash items increasing Consolidated Net Income of such Person and
its Subsidiaries, excluding any items which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period;
plus
     (B) non-recurring or unusual gains increasing Consolidated Net Income of
such Person and its Subsidiaries.
     “Consolidated Interest Expense” means with respect to any Person for any
period, the sum, without duplication, of:
     (i) consolidated interest expense of such Person and its Subsidiaries for
such period, to the extent such expense was deducted in computing Consolidated
Net Income for such period (including (A) amortization of deferred financing
fees, debt issuance costs, commissions, fees, expenses and original issue
discount resulting from the issuance of indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark-to-market
valuation of Rate Management Obligations or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 — “Accounting
for Derivative Instruments and Rate Management Activities”), (D) the interest
component of Capitalized Lease Obligations and (E) net payments, if any,
pursuant to interest rate Rate Management Obligations with respect to
Indebtedness); plus
     (ii) consolidated capitalized interest of such Person and its Subsidiaries
for such period, whether paid or accrued.

8



--------------------------------------------------------------------------------



 



     For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of clarity, no obligations in
respect of Purchase Agreement Equity, whether or not classified as indebtedness
in accordance with GAAP, shall constitute interest expense.
     “Consolidated Net Income” means, with respect to any Person for any period,
the Net Income of such Person and its Subsidiaries calculated on a consolidated
basis for such period; provided, however, that:
     (i) to the extent included in Net Income for such period and without
duplication:
     (A) there shall be excluded in computing Consolidated Net Income (x) all
extraordinary gains and (y) all extraordinary losses;
     (B) the Net Income for such period shall not include the cumulative effect
of a change in accounting principles or policies during such period, whether
effected through a cumulative effect adjustment or a retroactive application in
each case in accordance with GAAP;
     (C) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
     (D) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;
     (E) the Net Income for such period of any Person that is not a Subsidiary
thereof or that is accounted for by the equity method of accounting, shall be
excluded, except to the extent of the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the referent Person or a Subsidiary thereof in respect of such period;
     (F) solely for the purpose of determining the amount available for
Restricted Payments under Section 6.10(viii), the Net Income or loss for such
period of any Subsidiary of such Person will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (that has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived or such income has been dividended or distributed to the Borrower or any
of its Subsidiaries without such restriction (in which case the amount of such
dividends or distributions or other payments that are actually paid in cash (or
converted into cash) to the

9



--------------------------------------------------------------------------------



 



referent Person in respect of such period shall be included in Net Income);
provided, however, that for the avoidance of doubt, any restrictions based
solely on (1) financial maintenance requirements imposed as a matter of state
regulatory requirements or (2) the type of restriction set forth in Section 6.15
(xvii) or excluded from the definition of Liens pursuant to clause (ii) or
(iv) of the definition thereof shall not result in the exclusion of Net Income
(loss); and provided, further, that any net loss of any Subsidiary of such
Person shall not be excluded pursuant to this clause (F);
     (G) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Rate Management Obligations or other derivative instruments
shall be excluded;
     (H) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any assets
included in the Scheduled Restricted Investments;
     (I) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any Specified
Security or any asset included in the Restricted Investment Portfolio;
     (J) any impairment charge or asset write-off pursuant to Financial
Accounting Standards Board Statement No. 142 “Goodwill and Other Intangible
Assets” or Financial Accounting Standards Board Statement No. 144 “Accounting
for the Impairment or Disposal of Long-Lived Assets” and the amortization of
intangibles arising pursuant to Financial Accounting Standards Board Statement
No. 141 “Business Combinations” will be excluded;
     (K) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any non-cash charges associated with the rollover, acceleration or payout of
Capital Stock by management of the Borrower or any direct or indirect parent of
the Borrower in connection with Transactions shall be excluded; and
     (L) any non-cash items included in the Consolidated Net Income of the
Borrower as a result of an agreement of the Sponsors in respect of any equity
participation shall be excluded; and
     (ii) to the extent not already deducted from Net Income for such period,
any costs associated with any operational expenses or litigation costs or
expenses (including any judgment or settlement) made by any direct or indirect
parent of the Borrower in respect of which the Borrower has made a Restricted
Payment pursuant to Sections 6.10(iv) or (v) shall be deducted from Net Income.

10



--------------------------------------------------------------------------------



 



     For purposes of clarity, any impact in respect of Purchase Agreement
Equity, whether or not classified as indebtedness in accordance with GAAP, shall
be excluded from Consolidated Net Income.
     Notwithstanding the foregoing, for the purpose of Section 6.10 only and in
order to avoid double counting, there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Investments made
by the Borrower and the Borrower Subsidiaries, any repurchases and redemptions
of Investments from the Borrower and the Borrower Subsidiaries, any repayments
of loans and advances that constitute Investments by the Borrower or any
Borrower Subsidiary, in each case to the extent such amounts increase clause
(iii) of the definition of Basket Amount.
     “Consolidated Senior Secured Indebtedness” means, at any time, the sum of
indebtedness for borrowed money that is secured by Liens and Capitalized Lease
Obligations, in each case of any Person and its Subsidiaries calculated on a
consolidated basis as of such time. For purposes of clarity, (i) the Second Lien
Indebtedness shall constitute Consolidated Senior Secured Indebtedness and
(ii) no obligations in respect of Purchase Agreement Equity, whether or not
classified as indebtedness in accordance with GAAP, shall constitute
Consolidated Senior Secured Indebtedness.
     “Contingent Obligation” is defined in the definition of Indebtedness.
     “Contract” is defined in Section 5.3
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Holdco or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
     “Conversion/Continuation Notice” is defined in Section 2.12.
     “Credit Extension” means the making of an Advance or the issuance,
amendment, renewal or extension of a Letter of Credit.
     “Credit Extension Date” means the Borrowing Date for an Advance or the date
of the issuance, amendment (to the extent it increases the amount available for
draw thereunder), renewal or extension of a Letter of Credit.
     “D&T Deliverables” means the Satisfactory Audit Opinion and Deloitte &
Touche LLP’s consent to file the Satisfactory Audit Opinion in Holdco’s Annual
Report on Form 10-K.
     “Default” means an event described in Article VII.
     “Disgorged Recovery” means the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether

11



--------------------------------------------------------------------------------



 



because the transfer of such payment or other property is avoided or otherwise,
including, without limitation, because it was determined to be a fraudulent or
preferential transfer.
     “Disqualified Institutions” means those banks, financial institutions and
other Persons that are competitors of the Borrower and its Subsidiaries or
Affiliates of such competitors and are identified as such to the Administrative
Agent on the date hereof and additional competitors or Affiliates thereof
identified to the Administrative Agent from time to time; provided that if such
identified Person is a commercial bank, the global funds transfer or payment
services activities of which are merely incidental to its primary business (an
“Incidental Competitor”) and which is not an Affiliate of a competitor of the
Borrower (other than an Incidental Competitor), the inclusion of such Person as
a Disqualified Institution shall be reasonably acceptable to the Administrative
Agent.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale) in whole or in
part, in each case prior to the date 91 days after the Facility Termination
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees, directors, managers or consultants of Holdco or its
Subsidiaries (or their direct or indirect parent) or by any such plan to such
employees, directors, managers, consultants (or their respective estates, heirs,
beneficiaries, transferees, spouses or former spouses), such Capital Stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdco or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations. For purposes hereof, the amount (or
principal amount) of any Disqualified Stock shall be equal to its voluntary or
involuntary liquidation preference.
     “Dollars” means lawful currency of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of the Borrower that is
(i) organized under the laws of the United States of America, any state thereof
or the District of Columbia or (ii) a disregarded entity for U.S. federal income
tax purposes the sole assets of which are Capital Stock of Subsidiaries that are
not organized under the laws of the United States of America, any state thereof
or the District of Columbia.
     “Effective Date” means the date on which the conditions specified in
Section 4.1 have been satisfied (or waived in accordance with Section 8.2) and
the Term B Loan is funded, which is the date hereof.
     “Effective Date MAE” means any circumstance, event, change, development or
effect that, (a) is material and adverse to the financial position, results of
operations, business, assets or liabilities of Holdco and its Subsidiaries,
taken as a whole, (b) would materially impair the ability of Holdco and its
Subsidiaries, taken as a whole, to perform their obligations under the Loan
Documents, (c) would materially impair the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, taken as a whole,
or (d) would materially impair the ability of Holdco to perform its obligations
under the Equity Purchase Agreement or

12



--------------------------------------------------------------------------------



 



otherwise materially threaten or materially impede the consummation of the
Purchase (as defined in the Equity Purchase Agreement) and the other
transactions contemplated by the Equity Purchase Agreement; provided, however,
that the impact of the following matters shall be disregarded: (i) changes in
general economic, financial market, credit market, regulatory or political
conditions (whether resulting from acts of war or terrorism, an escalation of
hostilities or otherwise) generally affecting the U.S. economy, foreign
economies or the industries in which Holdco or its Subsidiaries operate,
(ii) changes in generally accepted accounting principles, (iii) changes in laws
of general applicability or interpretations thereof by any Governmental Entities
(as defined in the Equity Purchase Agreement), (iv) any change in Holdco’s stock
price or trading volume, in and of itself, or any failure, in and of itself, by
Holdco to meet revenue or earnings guidance published or otherwise provided to
the Administrative Agent or the Lenders (provided that any fact, condition,
circumstance, event, change, development or effect underlying any such failure
or change, other than any of the foregoing that is otherwise excluded pursuant
to clauses (i) through (viii) hereof, may be taken into account in determining
whether an Effective Date MAE has occurred or would reasonably be expected to
occur), (v) losses resulting from any change in the valuations of Holdco’s
portfolio of securities or sales of such securities and any effect resulting
from such changes or sales, (vi) actions or omissions of Holdco or the Sponsors
taken as required by the Equity Purchase Agreement or with the prior written
consent of the Administrative Agent, (vii) public announcement, in and of
itself, by a third party not affiliated with Holdco of any proposal to acquire
the outstanding securities or all or substantially all of the assets of Holdco
and (viii) the public announcement of the Loan Documents and the transactions
contemplated thereby (provided that this clause (viii) shall not apply with
respect to Sections 1.2(c)(v), 2.2(d), 2.2(h) and 2.2(k) of the Equity Purchase
Agreement); provided further, however, that Effective Date MAE shall be deemed
not to include the impact of the foregoing clauses (i), (ii) and (iii), in each
case only insofar and to the extent that such circumstances, events, changes,
developments or effects described in such clauses do not have a disproportionate
effect on Holdco and its Subsidiaries (exclusive of its payments systems
business) relative to other participants in the industry.
     “EMU” means the economic and monetary union as contemplated in the Treaty
on European Union.
     “Environmental Laws” means any Laws relating to pollution, the environment
or natural resources.
     “Equity Purchase Agreement” means that certain Amended and Restated
Purchase Agreement, dated as of March 17, 2008, among Holdco and the several
“Investors” named therein, including all exhibits and schedules thereto, as in
effect on the date hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any applicable rule or regulation issued
thereunder.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.14, bears interest at the applicable Eurodollar Rate plus the
Applicable Margin.
     “Eurodollar Base Rate” means, with respect to any Eurodollar Advance for
any Interest Period, the rate appearing on Telerate Page 3750 (or on any
successor or substitute page of such

13



--------------------------------------------------------------------------------



 



service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurodollar
Base Rate” with respect to such Eurodollar Advance for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate plus the
Applicable Margin.
     “Eurodollar Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum equal to the greater of (x) the
Eurodollar Base Rate for such Interest Period multiplied by the Statutory
Reserve Rate (rounded upwards, if necessary, to the next 1/16 of 1%) and
(y) 2.5% per annum.
     “Excess Cash Flow” means, for any fiscal year of Holdco, the excess, if
any, of:
     (i) the sum, without duplication, for such period of:
     (A) Consolidated EBITDA (it being understood, for avoidance of doubt, that
any Specified Equity Contribution shall not increase Consolidated EBITDA for
purposes of this definition);
     (B) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating Consolidated EBITDA;
     (C) net cash gains resulting in such period from Rate Management
Obligations and the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standards No. 39 and their respective
pronouncements and interpretations, to the extent not otherwise included in
calculating Consolidated EBITDA, including pursuant to clause (ii) of EBITDA;
     (D) extraordinary, unusual or nonrecurring cash gains (other than gains on
asset sales in the ordinary course of business, including Portfolio Securities),
to the extent not otherwise included in calculating Consolidated EBITDA; and
     (E) to the extent not otherwise included in calculating Consolidated
EBITDA, cash gains from any sale or disposition outside the ordinary course of
business (excluding gains from Prepayment Events to the extent an amount equal

14



--------------------------------------------------------------------------------



 



to the Net Proceeds therefrom was applied to the prepayment of Term B Loans
pursuant to Section 2.10(ii));
minus
     (ii) the sum, without duplication, for such period of:
     (A) the amount of any taxes, including taxes based on income, profits or
capital, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added taxes (to the extent added in calculating
Consolidated EBITDA), and including penalties and interest on any of the
foregoing, in each case, payable in cash by Holdco and its Subsidiaries (to the
extent not otherwise deducted in calculating Consolidated EBITDA), including
payments made pursuant to any tax sharing agreements or arrangements among
Holdco, its Subsidiaries and any direct or indirect parent of Holdco (so long as
such tax sharing payments are attributable to the operations of Holdco and its
Subsidiaries);
     (B) Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), to the extent payable in cash and not otherwise deducted in
calculating Consolidated EBITDA;
     (C) foreign currency translation losses paid in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating Consolidated EBITDA;
     (D) without duplication of amounts deducted pursuant to this clause (D) or
clause (P) below in respect of a prior fiscal year, capital expenditures of
Holdco and its Subsidiaries made in cash prior to the date the applicable Excess
Cash Flow prepayment is required to be made pursuant to Section 2.10(iii);
     (E) repayments of long-term Indebtedness (including (i) payments of the
principal component of Capitalized Lease Obligations, (ii) the repayment of
Loans pursuant to Section 2.10 (but excluding prepayments of Loans deducted
pursuant to clause (B) of Section 2.10(iii)), (iii) the repayment of
indebtedness with respect to any Receivables Transaction and (iv) the aggregate
amount of any premium, make-whole or penalties paid in connection with any such
repayments of Indebtedness, made by Holdco and its Subsidiaries, but only to the
extent that, in each case, such repayments (x) by their terms cannot be
reborrowed or redrawn and (y) are not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness)) and increases in Consolidated
Net Income due to a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or condemnation or
similar proceeding) but not in excess of the amount of such increase;

15



--------------------------------------------------------------------------------



 



     (F) without duplication of amounts deducted pursuant to this clause (F) or
clause (P) below in respect of a prior fiscal year, the amount of Investments
permitted by Section 6.14 (other than Investments in (x) Cash Equivalents and
(y) Holdco or any of its Subsidiaries) made by Holdco and its Subsidiaries in
cash prior to the date the applicable Excess Cash Flow prepayment is required to
be made pursuant to Section 2.10(iii);
     (G) letter of credit fees paid in cash, to the extent not otherwise
deducted in calculating Consolidated EBITDA;
     (H) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating Consolidated EBITDA;
     (I) cash fees and expenses incurred in connection with the Transactions,
any acquisition, disposition, recapitalization, Investment, asset sale, the
issuance or repayment of any Indebtedness, issuance of Capital Stock,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the date hereof
and any such transaction undertaken but not completed) and any cash charges or
cash non-recurring merger costs incurred during such period as a result of any
such transaction or other early extinguishment of Indebtedness permitted by this
Agreement (in each case, whether or not consummated);
     (J) cash charges or losses added to Consolidated EBITDA pursuant to clauses
(F), (G) and (H) and to Consolidated Net Income pursuant to clauses (i) (B),
(G), (H), (I), (J) or clause (ii);
     (K) the amount of Restricted Payments made by Holdco to the extent
permitted by clause (iii), (iv), (v), (vii), (ix) or (x) of Section 6.10;
     (L) cash expenditures in respect of Rate Management Obligations (including
net cash losses resulting in such period from Rate Management Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations), to the extent not otherwise deducted in calculating
Consolidated EBITDA, including pursuant to clause (ii) or Consolidated EBITDA;
     (M) to the extent added to Consolidated Net Income, cash losses from any
sale or disposition outside the ordinary course of business;
     (N) cash payments by Holdco and its Subsidiaries in respect of long-term
liabilities (other than Indebtedness) of Holdco and its Subsidiaries;
     (O) the aggregate amount of expenditures actually made by Holdco and its
Subsidiaries in cash (including expenditures for the payment of financing fees)
to the extent that such expenditures are not expensed and signing bonus
expenditures;

16



--------------------------------------------------------------------------------



 



     (P) without duplication of amounts deducted from Excess Cash Flow in
respect of a prior fiscal year, the aggregate consideration required to be paid
in cash by Holdco and its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted by Section 6.14 (other than Investments in
(x) Cash Equivalents and (y) Holdco or any of its Subsidiaries) or capital
expenditures to be consummated or made plus cash restructuring expenses to be
incurred, in each case, during the period of 4 consecutive fiscal quarters of
Holdco following the end of such fiscal year; provided that to the extent the
aggregate amount actually utilized to finance such capital expenditures or
Investments during such period of 4 consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of 4 consecutive
fiscal quarters;
     (Q) interest which is accrued and paid in kind or as an addition to the
outstanding principal amount of the Second Lien Indebtedness in lieu of the
payment of interest in cash; and
     (R) to the extent added to Consolidated Net Income, Excess Specified
Security Sale Proceeds.
     “Excess Specified Security Sale Proceeds” means, in the case of Specified
Securities listed under “C-2” on Schedule 1, the excess, if any, of the
aggregate Net Proceeds received by the Borrower or any Borrower Subsidiary from
the sale or other disposition of, or any payment of principal of, or return on
investment in respect of, such Specified Securities listed under “C-2” after
February 29, 2008 over $34,000,000 and, in the case of Specified Securities
listed under “C-3” on Schedule 1, the aggregate Net Proceeds received by the
Borrower or any Borrower Subsidiary from the sale or other disposition of, or
any payment of principal of, or return on investment in respect of, such
Specified Securities listed under “C-3” after February 29, 2008.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
     “Excluded Taxes” means, in the case of each Lender, LC Issuer or applicable
Lending Installation and the Administrative Agent, taxes imposed on its overall
net income, and franchise taxes and branch profits taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender, LC Issuer or the
Administrative Agent is incorporated or organized or (ii) the jurisdiction in
which the Administrative Agent’s or such Lender’s or LC Issuer’s principal
executive office or such Lender’s or LC Issuer’s applicable Lending Installation
is located.
     “Existing Credit Agreement” is defined in the Recitals hereto.
     “Existing Lenders” is defined in the Recitals hereto.
     “Facility Termination Date” means the earlier of (i) March 25, 2013 and
(ii) with respect to the Revolving Credit Commitment only, any earlier date on
which the Aggregate Revolving Credit Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

17



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Final 10-K” shall mean Holdco’s Annual Report on Form 10-K for the year
ended December 31, 2007, in a form identical to a form that shall have been
provided to each of the Lenders and the Investors not less than one day prior to
the Effective Date, which shall be in a form acceptable to each of the Lenders
and the Investors in its respective sole judgment and discretion, in compliance
with all applicable rules promulgated under the Exchange Act, excluding any
rules related to filing deadlines, which such Final 10-K does not disclose or
identify any material weakness in the design or operation of internal controls
which could adversely affect Holdco’s ability to record, process, summarize and
report financial data.
     “Final 10-K” shall mean Holdco’s Annual Report on Form 10-K for the year
ended December 31, 2007, in a form identical to a form that shall have been
provided to each of the Lenders and the Investors not less than one day prior to
the Effective Date, which shall be in a form acceptable to each of the Lenders
and the Investors in its respective sole judgment and discretion, in compliance
with all applicable rules promulgated under the Exchange Act, excluding any
rules related to filing deadlines, which such Final 10-K does not disclose or
identify any material weakness in the design or operation of internal controls
which could adversely affect Holdco’s ability to record, process, summarize and
report financial data.
     “Financial Condition” means, for any date, (i) prior to the Sell Down Date,
the Leverage Ratio (as defined in the Indenture) for the Borrower’s most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding such date would be less than 3.50 to 1.00, and
(ii) on or after the Sell Down Date, the Fixed Charge Coverage Ratio (as defined
in the Indenture) for the Borrower’s most recently ended four fiscal quarters
for which internal financial statements are available immediately preceding such
date would be at least 2.00 to 1.00, in each case determined on a pro forma
basis (including a pro forma application of the net proceeds of any Indebtedness
incurred on such date, as if the additional Indebtedness had been incurred and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period.
     “Financial Officer” means the chief financial officer, the controller, the
treasurer, any assistant treasurer or any other officer with responsibilities
customarily performed by such officers.
     “Floating Rate” means, for any day, a rate per annum equal to the Alternate
Base Rate for such day, in each case changing when and as the Alternate Base
Rate changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate plus the
Applicable Margin.
     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate plus the Applicable Margin.
     “Foreign Plan” is defined in Section 5.9(iv).
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

18



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States.
     “Government Securities” means securities that are:
     (i)  direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
     (ii) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of the principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of the principal of or interest on the Government
Securities evidenced by such depository receipt.
     “Governmental Entity” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any regulatory
agency, commission, court, body, entity or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including a central bank or stock exchange.
     “Guarantors” means Holdco, MoneyGram Payment Systems, Inc., a Delaware
corporation, FSMC, Inc., a Minnesota corporation, MoneyGram Investments, LLC, a
Delaware limited liability company, PropertyBridge, Inc., a Delaware
corporation, MoneyGram of New York LLC, a Delaware limited liability company,
any Person which becomes a Guarantor pursuant to the last sentence of
Section 6.21, and each other Wholly-Owned Subsidiary which, after the date
hereof, becomes a Material Domestic Subsidiary of the Borrower, and its
successors and assigns, other than an SPE.
     “Guaranty” means that certain Amended and Restated Guaranty dated as of the
date hereof executed by each Guarantor in favor of the Administrative Agent, for
the ratable benefit of the Lenders and the Secured Parties, as it may be amended
or modified (including by joinder agreement) and in effect from time to time.
     “Hazardous Materials” means (i) petroleum and petroleum by-products,
asbestos that is friable, radioactive materials, medical or infectious wastes or
polychlorinated biphenyls and (ii) any other material, substance or waste that
is prohibited, limited or regulated by Environmental Law because of its
hazardous, toxic or deleterious properties or characteristics.
     “Holdco” means MoneyGram International, Inc., a Delaware corporation and
the parent corporation of the Borrower.

19



--------------------------------------------------------------------------------



 



     “Holdco Patents” means all patents and patent applications currently owned
by Holdco and its Subsidiaries that are material to the business of Holdco and
its Subsidiaries, taken as a whole, as currently conducted.
     “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business), (iii) to the extent not
otherwise included in this definition, Indebtedness of another Person whether or
not assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
(or, without double counting, reimbursement obligations in respect thereof)
which are evidenced by notes, acceptances, or other similar instruments to the
extent not collateralized with Cash and Cash Equivalents or banker’s
acceptances, (v) Capitalized Lease Obligations, (vi) letters of credit or
similar instruments which are issued upon the application of such Person or upon
which such Person is an account party to the extent not collateralized with Cash
and Cash Equivalents or banker’s acceptances, (vii) to the extent not otherwise
included, any obligation (each, a “Contingent Obligation”) by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business, (viii) Rate Management
Obligations, (ix) Receivables Transaction Attributed Indebtedness and (x) any
other obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person. For the purposes hereof, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness shall be the lesser of the fair market value of such assets at the
date of determination and the amount of the Indebtedness of the other Person
secured by such asset. Notwithstanding the foregoing, the following shall not
constitute Indebtedness: (i) obligations under Repurchase Agreements,
(ii) Payment Services Obligations, (iii) obligations to repay Payment
Instruments Funding Amounts, (iv) Rate Management Obligations (to the extent
incurred in the ordinary course of business and not for speculative purposes),
(v) Purchase Agreement Equity, (vi) ordinary course contractual obligations with
clearing banks relative to clearing accounts and (vii) Receivables Transactions
Attributed Indebtedness so long as the aggregate outstanding amount thereof at
the time of determination is not in excess of $300,000,000 (but any excess
amount thereof over $300,000,000 shall constitute Indebtedness).
     “Indenture” means that certain Indenture, to be dated as of and effective
as of the Effective Date, among the Borrower, the guarantors party thereto and
Deutsche Bank Trust Company Americas, as trustee, in the form attached as an
exhibit to the Note Purchase Agreement or as amended after the Effective Date
from time to time in accordance with the Intercreditor Agreement.
     “Infringe” means, in relation to Intellectual Property, infringing upon,
misappropriating or violating the rights of any third party.

20



--------------------------------------------------------------------------------



 



     “Insolvency Proceedings” means, with respect to any Person, any case or
proceeding with respect to such Person under U.S. federal bankruptcy laws or any
other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership or other similar laws, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.
     “Intellectual Property” means the following and all rights pertaining
thereto: (i) patents, patent applications, provisional patent applications and
statutory invention registrations (including all utility models and other patent
rights under the Laws of all countries), (ii) trademarks, service marks, trade
dress, logos, trade names, service names, corporate names, domain names and
other brand identifiers, registrations and applications for registration
thereof, (iii) copyrights, databases, and registrations and applications for
registration thereof, (iv) confidential and proprietary information, trade
secrets, and know-how and (v) all similar rights, however denominated,
throughout the world.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, to be
dated as of and effective as of the Effective Date, among the Collateral Agent,
Deutsche Bank Trust Company Americas, as Trustee and Collateral Agent for the
Second Priority Secured Parties (as defined therein), the Borrower, Holdco and
the other Guarantors in substantially the form of Exhibit F hereto.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months (or, if available to all relevant Lenders, nine or
twelve months or a period shorter than one month) commencing on a Business Day
selected by the Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months (or other applicable period) thereafter, provided, however, that if there
is no such numerically corresponding day in such next, second, third or sixth
(or other corresponding) succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth (or other corresponding)
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
     “Investment” of a Person means all investments by such Person in any other
Person in the form of any loan, advance (other than commission, travel and
similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), contribution of
capital by such Person or Capital Stock, bonds, mutual funds, notes, debentures
or other securities of such other Person.
     “Investors” has the meaning set forth in the Equity Purchase Agreement.
     “JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

21



--------------------------------------------------------------------------------



 



     “Law” means any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, code, order, injunction, arbitration award, writ,
decree, agency requirement, license or permit of any Governmental Entity.
     “LC Disbursement” means a payment made by the LC Issuer pursuant to a
Letter of Credit which has not yet been reimbursed by or on behalf of the
Borrower.
     “LC Exposure” means, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements at such time. The LC Exposure of any Lender at
any time shall be its Pro Rata Share of the total LC Exposure at such time.
     “LC Fee” is defined in Section 2.22(xi).
     “LC Issuer” means JPMorgan Chase Bank, N.A. and each other Lender that
agrees in writing with the Borrower to issue Letters of Credit (provided that
notice of such agreement is given to the Administrative Agent), in each case, in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.22(ix). Each LC Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such LC Issuer, in which case the term “LC Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. With
respect to any Letter of Credit, “LC Issuer” shall mean the issuer thereof.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement, any Person which becomes a party hereto pursuant to
Section 2.8(iii) and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes a Lender in its capacity as the Swing
Line Lender.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.20.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement (including any Outstanding Letter of Credit).
     “Letter of Credit Application” means a letter of credit application or
agreement entered into or submitted by the Borrower pursuant to
Section 2.22(ii).
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement). For the purposes hereof, none of the following
shall be deemed to be Liens: (i) setoff rights or statutory liens arising in the
ordinary course of business, (ii) restrictive contractual obligations with
respect to assets comprising the Payment Instruments Funding Amounts or Payment
Service Obligations, provided that such contractual obligations are no more
restrictive in nature than those in effect on the Effective Date, (iii) Liens
purported to be created under Repurchase Agreements, provided that such Liens

22



--------------------------------------------------------------------------------



 



do not extend to any assets other than those that are the subject of such
Repurchase Agreements, (iv) ordinary course of business contractual obligations
with clearing banks relative to clearing accounts or (v) operating leases.
     “Loan” means a Revolving Loan, a Term A Loan, Term B Loan or a Swing Line
Loan.
     “Loan Documents” means this Agreement, any amendment hereto, any Letter of
Credit Application, any Notes issued pursuant to Section 2.16, the Guaranty and
the Collateral Documents.
     “Loan Parties” means the Borrower, Holdco and each of the other Guarantors
that is a party to a Loan Document.
     “Material Adverse Effect” means any event, condition or circumstance that
has occurred since the Effective Date that could reasonably be expected to have
a material adverse effect on (i) the business, financial condition, results of
operations or assets of Holdco and its Subsidiaries, taken as a whole, (ii) the
ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents or (iii) the rights or remedies of the Administrative
Agent or the Lenders under the Loan Documents, taken as a whole (other than, in
each case, as related to: (A) the valuation of the investment portfolio of
Holdco and its Subsidiaries and (B) any shareholder or derivative litigation
arising as a result of the transactions contemplated hereby and/or the
disclosure of or failure to disclose information related to the valuation of the
investment portfolio of Holdco and its Subsidiaries).
     “Material Domestic Subsidiary” means a Domestic Subsidiary (other than an
SPE) which either (i) has 5% or more of the assets (valued at the greater of
book or fair market value) of the Borrower and its Subsidiaries determined on a
consolidated basis as of the fiscal quarter end next preceding the date of
determination, (ii) is responsible for 5% or more of Consolidated Net Income for
the four quarter period ending on the fiscal quarter end next preceding the date
of determination or (iii) has been designated as a Material Domestic Subsidiary
by the Borrower.
     “Material Indebtedness” means Indebtedness and/or Rate Management
Obligations in an outstanding principal or net payment amount of $15,000,000 or
more in the aggregate (or the equivalent thereof in any currency other than U.S.
dollars).
     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
     “Minimum Liquidity Ratio” means the ratio of (i) the fair value of the
Restricted Investment Portfolio (other than Scheduled Restricted Investments,
which shall be valued at the lower of (x) fair value and (y) the actual par
amount of each Scheduled Restricted Investment held by the Borrower or any
Borrower Subsidiary on the date of determination multiplied by (A) in respect of
the Scheduled Restricted Investments set forth under the heading C-1 on Schedule
1, 0.98, (B) in respect of the Scheduled Restricted Investments set forth under
the heading C-2 on Schedule 1, 0.049525, and (C) in respect of the Scheduled
Restricted Investments set forth under the heading C-3 on Schedule 1, zero;
provided, that any Scheduled Restricted Investments set forth under the heading
C-1 on Schedule 1 shall be valued at fair value after June 30, 2008; and
provided further, if any of such Scheduled Restricted Investments set forth
under the heading C-2 or C-3 on Schedule 1 (the “Specified SRIs”) have been
sold, the aggregate value of such remaining Specified SRIs shall be the lower of
(x) fair value of such remaining Specified SRIs and (y) the

23



--------------------------------------------------------------------------------



 



aggregate value of all Specified SRIs (determined in accordance with the
valuation methodology described above) less the net proceeds received for the
Specified SRIs sold (not to be less than zero)) to (ii) all Payment Service
Obligations.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” is defined in Section 5.9(iii).
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
     “Net Proceeds” means, with respect to any event, (i) the cash proceeds
received in respect of such event, including (A) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (B) in the case of a casualty, cash insurance
proceeds, and (C) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(ii) the sum of direct costs relating to such event and the sale or disposition
of such non-cash proceeds, including, without limitation, legal, accounting and
investment banking fees, brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements and, if such costs have not been incurred or invoiced, the
Borrower’s good faith estimates thereof), amounts required to be applied to the
repayment of principal, premium or penalty, if any, and interest on Indebtedness
required to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Borrower as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower after such sale or other disposition
thereof, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.
     “Non-Guarantor” means any Subsidiary of Holdco other than the Borrower or
any Guarantor.
     “Non-U.S. Lender” is defined in Section 3.5(iv).
     “Note” means any one or more of a Revolving Credit Note, Term A Note, Term
B Note or Swing Line Note.
     “Note Purchase Agreement” means that certain Second Amended and Restated
Note Purchase Agreement, dated as of March 24, 2008, among Holdco, the Borrower,
GSMP V Onshore US, Ltd. an exempted company incorporated in the Cayman Islands
with limited liability, GSMP V Offshore US, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, GSMP V Institutional
US, Ltd., an exempted company incorporated in the Cayman Islands with limited
liability, and THL Credit Partners, L.P., as in effect on the date hereof.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all reimbursement obligations with respect to LC Disbursements,
all accrued and unpaid

24



--------------------------------------------------------------------------------



 



fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower and the other Loan Parties to the Lenders or to any Lender, the
Administrative Agent or any indemnified party arising under the Loan Documents.
     “Other Taxes” is defined in Section 3.5(ii).
     “Outstanding Letters of Credit” is defined in Section 2.22(xii).
     “Outstanding Revolving Credit Exposure” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its LC Exposure at such
time, plus (iii) an amount equal to its Swing Line Exposure at such time.
     “Participants” is defined in Section 12.1(iii)(A).
     “Passive Holding Company Condition” shall be satisfied so long as Holdco or
any of its Subsidiaries (other than the Borrower and any of the Borrower
Subsidiaries) does not:
     (i) directly incur any Indebtedness other than Permitted Holdco
Indebtedness;
     (ii) create or suffer to exist any Lien upon any property or assets now
owned or hereafter acquired, leased or licensed by it (except Permitted Holdco
Liens); or
     (iii) own any Capital Stock in any Person (other than the Borrower and the
Borrower Subsidiaries) and own any other material assets (excluding Capital
Stock) other than (A) Cash and Cash Equivalents, (B) assets under any stock
incentive plans (including related agreements), loan stock purchase programs or
incentive compensation plans, (C) pre-paid assets (e.g. deferred financing
costs) and (D) deferred tax assets;
provided nothing in this definition shall restrict Holdco from performing its
obligations under the Equity Purchase Agreement and the securities issued
thereunder and under the certificates of designation contemplated thereby.
     “Payment Date” means the last day of each calendar year quarter.
     “Payment Instruments Funding Amounts” means amounts advanced to and
retained by Holdco and its Subsidiaries as advance funding for the payment
instruments or obligations arising under an official check agreement or a
customer agreement entered into in the ordinary course of business.
     “Payment Service Obligations” means all liabilities of the Borrower and the
Borrower Subsidiaries calculated in accordance with GAAP for outstanding payment
instruments (as classified and defined as Payment Service Obligations in
Holdco’s latest Annual Report on Form 10-K under the Exchange Act, and if Holdco
is not subject to the reporting requirements of Section 13(a) or Section 15(d)
of the Exchange Act, Holdco’s most recent audited financial statements).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

25



--------------------------------------------------------------------------------



 



     “Permits” means all permits, licenses, authorizations, orders and approvals
of, and filings, applications and registrations with, Governmental Entities.
     “Permitted Holdco Indebtedness” means:
     (i) Indebtedness arising from agreements of Holdco providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or any of its Subsidiaries; provided, however, that:
     (A) such Indebtedness is not reflected on the balance sheet of Holdco or
any of its Subsidiaries (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(A)); and
     (B) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
Holdco in connection with such disposition;
     (ii) obligations incurred under the Loan Documents or the Second Lien
Documents;
     (iii) Indebtedness incurred by Holdco in respect of interest rate hedging
obligations of Holdco in existence on the Effective Date; and
     (iv) guarantees of (x) other Indebtedness of the Borrower and the
Subsidiary Guarantors permitted under Sections 6.11(i), (iii) (to the extent
existing at the Effective Date), (iv), (v), (x) (to the extent the debt so
extended, refunded, refinanced, renewed, replaced or defeased was guaranteed by
Holdco in accordance with this Agreement), (xvii) or (xviii) and (y) Rate
Management Obligations of the Borrower and the Subsidiary Guarantors permitted
under this Agreement.
     “Permitted Holdco Liens” means, any Permitted Liens other than Liens
incurred pursuant to clauses (x), (xi), (xx), (xxiii) or (xxv) of Section 6.15.
     “Permitted Liens” means Liens permitted by Section 6.15.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which Holdco or any member of the Controlled Group may have any
liability.

26



--------------------------------------------------------------------------------



 



     “Portfolio Securities” means, collectively, portfolio securities
(i) designated as “trading investments” on Holdco’s consolidated financial
statements, (ii) designated as “available for sale investments” on Holdco’s
consolidated financial statements or (iii) otherwise designated as investments
on Holdco’s consolidated financial statements, in each case valued at fair value
in accordance with GAAP.
     “Prepayment Event” means:
     (i) any sale, transfer or other disposition pursuant to Section 6.13(x) or
(xxi) other than dispositions resulting in aggregate Net Proceeds not exceeding
(1) $5,000,000 in the case of any single transaction or series of related
transactions or (2) $10,000,000 for all such transactions during any fiscal year
of Holdco; or
     (ii) the incurrence by Holdco, the Borrower or any Domestic Subsidiary
after the Effective Date of any Indebtedness other than Indebtedness permitted
under Section 6.11 or any Permitted Holdco Indebtedness.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Revolving Credit Commitment
(or, if the Aggregate Revolving Credit Commitment has expired or been
terminated, such Lender’s Revolving Credit Commitment immediately prior to such
expiration or termination, giving effect to any subsequent assignments made
pursuant to the terms hereof and any subsequent repayments of such Lender’s
Revolving Loans and reductions in such Lender’s participation exposure relative
to Letters of Credit and Swing Line Loans) and the denominator of which is the
Aggregate Revolving Credit Commitments (or, if the Aggregate Revolving Credit
Commitment has expired or been terminated, the Aggregate Revolving Credit
Commitment immediately prior to such expiration or termination, giving effect to
any subsequent repayments of the Revolving Loans and reductions in the aggregate
participation exposure relative to Letters of Credit and Swing Line Loans).
     “Purchase Agreement Equity” means Capital Stock of Holdco issued to the
Sponsors pursuant to the terms of the Equity Purchase Agreement, including any
Capital Stock into which such equity is converted or any additional Capital
Stock issued after the Effective Date pursuant to the terms of the certificates
of designation referred to in, and attached as exhibits to, the Equity Purchase
Agreement.
     “Rate Management Counterparties” means Lenders and their Affiliates (or
Persons which were Lenders or their Affiliates at the time the applicable Rate
Management Transaction was entered into) which have entered into Rate Management
Transactions with Holdco or any of its Subsidiaries.

27



--------------------------------------------------------------------------------



 



     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into by Holdco or any of
its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     “Receivables Transaction” means any transaction or series of transactions
entered into by the Borrower or any Borrower Subsidiary pursuant to which the
Borrower or any Borrower Subsidiary may sell, convey or otherwise transfer to a
Person accounts or notes receivable and rights related thereto.
     “Receivables Transaction Attributed Indebtedness” means, at any time, the
amount of obligations outstanding at such time under the legal documents entered
into as part of any Receivables Transaction that would be characterized as
principal if such Receivables Transaction were structured as a secured lending
transaction rather than as a purchase.
     “Refinanced Commitment”, “Refinanced Term A Loans” and “Refinanced Term B
Loans” are each defined in Section 8.3.
     “Refinancing Indebtedness” is defined in Section 6.11(x).
     “Register” is defined in Section 12.1(ii)(D).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

28



--------------------------------------------------------------------------------



 



     “Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment in derogation of Environmental Law.
     “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.
     “Replacement Commitments”, “Replacement Term A Loans” and “Replacement Term
B Loans” are each defined in Section 8.3.
     “Reportable Event” means a reportable event as defined in Section 4043(c)
of ERISA and the regulations issued under such section, with respect to a Single
Employer Plan, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.
     “Repurchase Agreement” means an agreement of a Person to purchase
securities arising out of or in connection with the sale of the same or
substantially similar securities.
     “Required B Lenders” means, at any time, Lenders holding more than 50% of
the Term B Balance at such time, but if there shall be more than one Lender with
a Term B Balance, not less than two Lenders (which Lenders, unless all Lenders
with a Term B Loan are Affiliates of one another, shall include not less than
two Lenders which are not Affiliates of one another).
     “Required Lenders” means, at any time, Lenders having in the aggregate more
than 50% of the sum of (i) the Term A Balance at such time plus (ii) the
Aggregate Term B Loan Commitment or, after the Effective Date, the Term B
Balance at such time plus (iii) the sum of the Aggregate Outstanding Revolving
Credit Exposure and the unused Revolving Credit Commitments at such time.
     “Required Specified Lenders” means, at any time, Lenders having in the
aggregate more than 50% of the sum of (i) the Term A Balance at such time plus
(ii) the sum of the Aggregate Outstanding Revolving Credit Exposure and the
unused Revolving Credit Commitments at such time.
     “Restricted Investment Portfolio” means assets of Holdco and its
Subsidiaries which are restricted by state law, contract or otherwise designated
by the Borrower for the payment of Payment Service Obligations.
     “Restricted Payment” means (i) any dividend or distribution in respect of
the Capital Stock of the Borrower or Holdco, (ii) any redemption, repurchase,
acquisition or other retirement of the Capital Stock of the Borrower or Holdco
and (iii) any principal or other payment on, or any redemption, repurchase,
defeasance, acquisition or other retirement of any Subordinated Indebtedness
(other than Indebtedness permitted under Section 6.11(xix)) in each case prior
to any scheduled repayment, sinking fund or maturity.

29



--------------------------------------------------------------------------------



 



     “Revolving Credit Advance” means an Advance made by the Revolving Lenders
pursuant to Section 2.3, including any Advance previously made by the Revolving
Lenders to Holdco pursuant to Section 2.3 of the Existing Credit Agreement.
     “Revolving Credit Commitment” means, for each Revolving Lender, the
obligation of such Lender to make Revolving Loans and participate in Letters of
Credit and Swing Line Loans in an aggregate amount at any one time outstanding
not exceeding the amount set forth opposite its name under the heading
“Revolving Credit Commitment” on the Commitment Schedule, as such amount may be
increased or reduced from time to time pursuant to the terms of this Agreement.
     “Revolving Credit Note” means a promissory note in substantially the form
of Exhibit A hereto, with appropriate insertions, and payable to the order of a
Lender in the amount of its Revolving Credit Commitment, including any
amendment, modification, renewal or replacement of such promissory note.
     “Revolving Lender” means a Lender having a Revolving Credit Commitment.
     “Revolving Loan” means, with respect to a Revolving Lender, such Lender’s
loans made pursuant to Section 2.3 hereof and all “Revolving Loans” of such
Lender outstanding under the Existing Credit Agreement as of the Effective Date.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Satisfactory Audit Opinion” means either combined or separate unqualified
reports on the audit of Holdco, and its Subsidiaries, financial statements and
internal controls over financial reporting as of and for the year ended
December 31, 2007 as illustrated within paragraphs 87 and 88 of the Public
Company Accounting Oversight Board Bylaws and Rules, Auditing Standard No. 5,
“An Audit of Internal Control Over Financial Reporting That Is Integrated with
An Audit of Financial Statements,” prepared in accordance with GAAP (neither the
Deloitte & Touche LLP financial statement opinion as of and for the year ended
December 31, 2007 nor the Notes to Consolidated Financial Statements attached to
the audited financial statements, nor Items 1 through 15 of Holdco’s
December 31, 2007 Annual report on Form 10-K, shall include any reference to
Holdco’s ability to operate as a going concern).
     “Scheduled Restricted Investments” means the securities listed on
Schedule 1 hereto.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Lien Documents” means the Note Purchase Agreement, the Indenture,
the notes issued thereunder and all documents delivered in connection therewith.
     “Second Lien Indebtedness” means the senior second lien indebtedness
incurred by the Borrower pursuant to the Indenture.
     “Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders and the Rate Management Counterparties.

30



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder.
     “Sell Down Date” means the “Sell Down Date” as defined in the Indenture.
     “Senior Secured Debt Ratio” means, at any time, the ratio of
(i) Consolidated Senior Secured Indebtedness of the Borrower and its
Subsidiaries at such time to (ii) Consolidated EBITDA of the Borrower and its
Subsidiaries for the then most-recently ended four fiscal quarters.
     “Separation Agreements” means one or more of the Separation and
Distribution Agreement, the Tax Sharing Agreement, the Interim Services
Agreement and the Employee Benefit Agreement each dated as of June 30, 2004 and
entered into between Holdco and Viad.
     “Similar Business” means (i) the global funds transfer and payment services
business conducted by Holdco and its Subsidiaries, (ii) any other business
described under the heading “Business” in Holdco’s Annual Report on Form 10-K
under the Exchange Act for the fiscal year ended December 31, 2006, and
(iii) any business that is similar, reasonably related, incidental,
complementary or ancillary thereto or any reasonable extension thereof.
     “Single Employer Plan” means a Plan (other than a Multiemployer Plan)
maintained by Holdco or any member of the Controlled Group for employees of
Holdco or any member of the Controlled Group.
     “Specified Equity Contribution” is defined in Section 6.19.2.
     “Specified Securities” means the securities set forth on Schedule 1 listed
under “C-2” and “C-3”.
     “SPEs” means Ferrum Trust, a Delaware business trust, Tsavorite Trust, a
Delaware business trust, Hematite Trust, a Delaware business trust, Monazite
Trust, a Delaware business trust, and, to the extent the formation thereof is
not prohibited hereunder, any Wholly-Owed Subsidiary of the Borrower or trust
(which is consolidated with the Borrower for financial statement purposes), in
each case formed for the limited organizational purpose of isolating and
transferring a limited and specified pool of assets and related rights and
obligations with respect to Payment Service Obligations, which assets shall
consist solely of (i) Cash and Cash Equivalents, (ii) Portfolio Securities
(including, for purposes of clarity, Scheduled Restricted Investments),
(iii) Accounts Receivable, (iv) Rate Management Obligations (with respect to
interest rate hedging) that relate to Portfolio Securities and Payment Service
Obligations.
     “Sponsor Capital” is defined in Section 4.1(xvi).
     “Sponsors” means the affiliates of Thomas H. Lee Partners L.P., Goldman
Sachs Credit Partners L.P. and Goldman Sachs Mezzanine Partners.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental

31



--------------------------------------------------------------------------------



 



reserves) expressed as a decimal established by the Board of Governors of the
Federal Reserve System to which the Administrative Agent is subject with respect
to the Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “Subordinated Indebtedness” means any Indebtedness which is by its terms
subordinated in right of payment or in respect of the proceeds of any collateral
to the Obligations (other than the Second Lien Indebtedness).
     “Subsidiary” of a Person means:
     (i) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof;
     (ii) any partnership, joint venture, limited liability company or similar
entity of which:
     (A) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and
     (B) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity; and
     (iii) with respect to Holdco, the Borrower and any Borrower Subsidiary
which owns such SPE, any SPE.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means each Guarantor other than Holdco.
     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which represents more than 10% of the
consolidated assets (excluding Portfolio Securities) of the Borrower and its
Subsidiaries, as would be shown in the consolidated financial statements of the
Borrower and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements

32



--------------------------------------------------------------------------------



 



have not been delivered hereunder for that month which begins the twelve-month
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).
     “Swing Line Borrowing Notice” is defined in Section 2.7(ii).
     “Swing Line Commitment” means, with respect to the Swing Line Lender, its
commitment to make Swing Line Loans to the Borrower pursuant to Section 2.7 in
an aggregate outstanding amount at no time exceeding its Swing Line Commitment
amount specified on the Commitment Schedule.
     “Swing Line Exposure” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Line Exposure
at such time.
     “Swing Line Lender” means JPMCB.
     “Swing Line Loan” means a Loan made available to the Borrower by the Swing
Line Lender pursuant to Section 2.7.
     “Swing Line Note” means a promissory note, in substantially the form of
Exhibit C hereto, with appropriate insertions, and payable to the order of the
Swing Line Lender in the principal amount of its Swing Line Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Term A Balance” means, at any time, the then aggregate outstanding
principal amount of the Term A Loans.
     “Term A Loan” means, with respect to each Lender, such Lender’s “Term Loan”
(as defined in the Existing Credit Agreement) outstanding as of the Effective
Date and, with respect to all Lenders, the aggregate of all such term loans. The
aggregate amount of the Term A Loans of all Lenders as of the date hereof is
$100,000,000.
     “Term A Note” means a promissory note, in substantially the form of Exhibit
B-1 hereto, with appropriate insertions, and payable to the order of a Lender in
the amount of such Lender’s Term A Loan, including any amendment, modification,
renewal or replacement of such promissory note.
     “Term B Balance” means, at any time, the then aggregate outstanding
principal amount of the Term B Loans.
     “Term B Loan” means, with respect to each Lender, such Lender’s pro-rata
portion of any term Advance made by the Lenders on the Effective Date pursuant
to Section 2.1(ii) and, with respect to all Lenders, the aggregate of all such
pro-rata portions.

33



--------------------------------------------------------------------------------



 



     “Term B Loan Commitment” means, for each Lender, the obligation of such
Lender to make a Term B Loan to the Borrower pursuant to Section 2.1(ii) in an
amount not exceeding the amount set forth opposite its name under the heading
“Term B Loan Commitment” on the Commitment Schedule.
     “Term B Note” means a promissory note, in substantially the form of Exhibit
B-2 hereto, with appropriate insertions, and payable to the order of a Lender in
the amount of such Lender’s Term B Loan, including any amendment, modification,
renewal or replacement of such promissory note.
     “Term Loan” means each of the Term A Loan and the Term B Loan.
     “Transactions” means the transactions contemplated by this Agreement and
the other Loan Documents, the Second Lien Documents and the Equity Purchase
Agreement.
     “Transferee” is defined in Section 12.2.
     “Travelers” means Travelers Express Company, Inc., a Minnesota corporation.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Viad” means Viad Corp, a Delaware corporation.
     “Weighted Average Life to Maturity” means, when applied to any
Indebtedness, Disqualified Stock or preferred stock, as the case may be, at any
date, the quotient obtained by dividing:
     (i) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by
     (ii) the sum of all such payments.
     “Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’

34



--------------------------------------------------------------------------------



 



qualifying shares) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.
     Section 1.2 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and permitted assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     Section 1.3 Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).
     Section 1.4 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York time (daylight or standard, as
applicable).
     Section 1.5 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
     Section 1.6 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP, except that any
calculation or determination which is to be made on a consolidated basis shall
be made for the Borrower and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements. If at any time any change in GAAP or application thereof
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the

35



--------------------------------------------------------------------------------



 



Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required
Lenders), provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP or application thereof prior to
such change therein and the Borrower shall provide to the Administrative Agent
and the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of quarterly and annual financial
statements required hereunder.
     Section 1.7 Pro Forma Calculations. For purposes of determining compliance
with any ratio set forth herein, such ratio shall be calculated in each case on
a pro forma basis as follows:
     (i) In the event that the Borrower or any Borrower Subsidiary incurs,
assumes, guarantees or redeems any Indebtedness subsequent to the commencement
of the period for which such ratio is being calculated but on or prior to or
simultaneously with the event for which the calculation of such ratio is made
(the “Calculation Date”), then such ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee or redemption of Indebtedness,
as if the same had occurred at the beginning of the applicable reference period.
     (ii) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers and consolidations that have been made by
the Borrower or any Borrower Subsidiary during the reference period or
subsequent to the reference period and on or prior to or simultaneously with the
Calculation Date shall be given pro forma effect as if all such Investments,
acquisitions, dispositions, mergers and consolidations (and all related
financing transactions) had occurred on the first day of the reference period.
Additionally, if since the beginning of such reference period any Person that
subsequently became a Borrower Subsidiary or was merged with or into the
Borrower or any Borrower Subsidiary since the beginning of such reference period
shall have made any Investment, acquisition, disposition, merger or
consolidation that would have required adjustment pursuant to this definition,
then such ratio shall be calculated giving pro forma effect thereto for such
reference period as if such Investment, acquisition, disposition, merger or
consolidation (and all related financing transactions) had occurred at the
beginning of the reference period.
     (iii) For purposes of the calculations referred to herein, whenever pro
forma effect is to be given to a transaction, the pro forma calculations
(including any cost savings associated therewith) shall be made in accordance
with Regulation S-X under the Securities Act. In addition, any such pro forma
calculation may include adjustments appropriate, in the reasonable determination
of the Borrower, to reflect any operating expense reductions and other operating
improvements or synergies projected in good faith to result from any
acquisition, amalgamation, merger or operational change (including, to the
extent applicable, from the Transactions); provided that (x) such operating
expense reductions and other operating improvements or synergies are reasonably
identifiable and factually supportable, (y) with respect to operational changes
(not resulting from an acquisition), such actions are taken or committed to be
taken no later than 24 months after the Effective Date and (z) the aggregate
amount of projected

36



--------------------------------------------------------------------------------



 



operating expense reductions, operating improvements and synergies in respect of
operational changes (not resulting from an acquisition) included in any pro
forma calculation shall not exceed $20,000,000 for any four consecutive fiscal
quarter period unless otherwise approved by the Administrative Agent.
     (iv) If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the Calculation Date had been the applicable rate for
the entire period (taking into account any Rate Management Obligations
applicable to such Indebtedness). For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the reference period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate as the Borrower may designate.
     (v) Any Person that is a Borrower Subsidiary on the Calculation Date will
be deemed to have been a Borrower Subsidiary at all times during the reference
period, and any Person that is not a Borrower Subsidiary on the Calculation Date
will be deemed not to have been a Borrower Subsidiary at any time during the
reference period.
ARTICLE II
THE CREDITS
     Section 2.1 Term Loans.
     (i) Each Existing Lender has made a Term A Loan to Holdco in the aggregate
amount set forth opposite its name on the Commitment Schedule. As of the
Effective Date each such term loan shall be continued as a Term A Loan hereunder
and the Borrower accepts, assumes and agrees to perform all obligations as the
borrower and primary obligor in respect thereof. No amount of the Term A Loan
which is repaid or prepaid by the Borrower may be reborrowed hereunder.
     (ii) Each Lender severally (and not jointly) agrees, on the terms and
conditions set forth in this Agreement, to make a Term B Loan to the Borrower on
the Effective Date in the amount of its respective Term B Loan Commitment. No
amount of the Term B Loan which is repaid or prepaid by the Borrower may be
reborrowed hereunder. Not later than 1:00 p.m., New York City time, on the
Effective Date, each Lender shall make available funds equal to its Term B Loan
Commitment in immediately available funds in Chicago to the Administrative Agent
at its address specified pursuant to Article XIII.
     Section 2.2 Term Loan Repayment. Except as otherwise expressly provided
herein, the principal amount of the Term A Loan shall be paid in full by the
Borrower on the Facility

37



--------------------------------------------------------------------------------



 



Termination Date. Except as otherwise expressly provided herein, the principal
amount of the Term B Loan shall be paid in full by the Borrower as follows:
     (i) on each Payment Date from and including June 30, 2008 to and including
December 31, 2012, the Borrower shall make an aggregate payment of $625,000; and
     (ii) on the Facility Termination Date, the Borrower shall pay the entire
remaining unpaid principal amount of the Term B Loan.
     Section 2.3 Revolving Credit Commitments. From and including the Effective
Date and prior to the Facility Termination Date, each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to (i) make or continue
Revolving Loans to the Borrower from time to time and (ii) participate in
Letters of Credit issued upon the request of the Borrower, provided that, after
giving effect to the making of each such Loan and the issuance of each such
Letter of Credit, such Lender’s Outstanding Revolving Credit Exposure shall not
exceed in the aggregate the amount of its Revolving Credit Commitment and the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Credit Commitment. As of the Effective Date each revolving loan made
under the Existing Credit Agreement shall be continued as a Revolving Loan
hereunder and the Borrower accepts, assumes and agrees to perform all
obligations as the borrower and primary obligor in respect thereof. Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans, in whole or in part, at any time prior to the Facility
Termination Date. The Revolving Credit Commitments to extend credit hereunder
shall expire on the Facility Termination Date.
     Section 2.4 Other Required Payments. All outstanding Revolving Loans, Swing
Line Loans, unreimbursed LC Disbursements and all other unpaid Obligations shall
be paid in full by the Borrower on the Facility Termination Date.
     Section 2.5 Ratable Loans. Each Revolving Credit Advance hereunder shall
consist of Revolving Loans made from the several Revolving Lenders ratably
according to their Pro Rata Shares.
     Section 2.6 Types of Advances. The Advances may be Floating Rate Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.11 and 2.12, or Swing Line Loans selected by the
Borrower in accordance with Section 2.7.
     Section 2.7 Swing Line Loans.
     (i) Subject to the terms and conditions set forth herein, the Swing Line
Lender agrees to make Swing Line Loans to the Borrower from time to time from
and including the Effective Date and prior to the Facility Termination Date, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swing Line Loans exceeding
$25,000,000, (ii) the aggregate principal amount of the Swing Line Lender’s
outstanding Swing Line Loans exceeding its Swing Line Commitment, or (iii) the
sum of the Aggregate Outstanding Revolving Credit Exposure exceeding the
Aggregate Revolving Credit Commitment; provided that

38



--------------------------------------------------------------------------------



 



the Swing Line Lender shall not be required to make a Swing Line Loan to
refinance an outstanding Swing Line Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swing Line Loans. The Borrower will repay in full each Swing
Line Loan on or before the fifth (5th) Business Day after the Borrowing Date for
such Swing Line Loan.
     (ii) To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent of such request by telephone or electronic mail (to such
electronic mail addresses as the Administrative Agent shall specify) (in each
case confirmed by telecopy), not later than 1:00 p.m., New York City time, on
the day of a proposed Swing Line Loan. Each such notice (a “Swing Line Borrowing
Notice”) shall be irrevocable and shall specify the requested date (which shall
be a Business Day) and amount of the requested Swing Line Loan, which shall be
an amount not less than $1,000,000. The Administrative Agent will promptly
advise the Swing Line Lender of any such notice received from the Borrower. The
Swing Line Lender shall make each Swing Line Loan available to the Borrower by
means of a credit to a general deposit account of the Borrower with the Swing
Line Lender or wire transfer to an account designated by the Borrower (or, in
the case of a Swing Line Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.22(v), by remittance to the LC Issuer) by
3:00 p.m., New York City time, on the requested date of such Swing Line Loan.
     (iii) The Swing Line Lender may (and shall on the fifth (5th) Business Day
after the Borrowing Date of each Swing Line Loan made by it that is then still
outstanding) by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
its Swing Line Loans outstanding. Such notice shall specify the aggregate amount
of Swing Line Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata Share of
such Swing Line Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swing Line Lender, such Lender’s
Pro Rata Share of such Swing Line Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Line Loans pursuant to this paragraph is unconditional, continuing, irrevocable
and absolute and shall not be affected by any circumstances, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance, prior to or after
the funding of any Swing Line Loan, of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower or
(d) any other circumstance, happening or event whatsoever, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.11 with respect to Loans made by such Lender (and
Sections 2.11 and 2.21 shall apply, mutatis mutandis, to the payment obligations
of the Lenders), and the Administrative Agent shall promptly pay to the

39



--------------------------------------------------------------------------------



 



Swing Line Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph. Any amounts received by the
Swing Line Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swing Line Loan after receipt by the Swing Line Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swing Line
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swing Line Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swing Line Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
     Section 2.8 Commitment Fee; Reductions and Increases in Aggregate Revolving
Credit Commitment.
     (i) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the rate of
.50% per annum on the daily amount of the difference between the Revolving
Credit Commitment of such Lender and the Outstanding Revolving Credit Exposure
(excluding Swing Line Exposure) of such Lender during the period from and
including the date hereof to but excluding the date on which such Revolving
Credit Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Credit Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
     (ii) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Lenders in minimum
amounts of $10,000,000 and integral multiples of $1,000,000 in excess thereof,
upon at least three Business Days’ written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction, provided, however,
that the amount of the Aggregate Revolving Credit Commitment may not be reduced
below the Aggregate Outstanding Revolving Credit Exposure and further provided
that a notice of a reduction of the Aggregate Revolving Credit Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. All accrued
commitment fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder. Notwithstanding
the foregoing, the Borrower shall not voluntarily reduce the Aggregate Revolving
Credit Commitment unless at the time of such reduction the Term B Balance is
zero.

40



--------------------------------------------------------------------------------



 



     (iii) The Borrower may, at its option, on up to three occasions, seek to
increase the Aggregate Revolving Credit Commitment and/or the Aggregate Term B
Loan Commitment or aggregate Term A Loans by up to an aggregate amount of
$50,000,000 in a minimum amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such increase and whether such increase is in the Aggregate
Revolving Credit Commitment, the Aggregate Term B Loan Commitment, the Term A
Loans or a combination of any thereof and shall be delivered at a time when no
Default or Unmatured Default has occurred and is continuing. Notwithstanding
anything herein to the contrary, no Term B Loan shall be permitted to be
borrowed pursuant to this clause (iii) if, after giving effect thereto, the Term
B Balance would exceed $250,000,000. The Borrower may, after giving such notice,
offer the increase (which may be declined by any Lender in its sole discretion)
in the Commitments or Term A Loans on either a ratable basis to the Lenders or
on a non pro-rata basis to one or more Lenders and/or to other Lenders or
entities reasonably acceptable to the Administrative Agent. No increase in the
Commitments or Term A Loans shall become effective until the existing or new
Lenders extending such incremental Revolving Credit Commitment, Term B Loan
Commitment or Term A Loans and the Borrower shall have delivered to the
Administrative Agent a document in form and substance reasonably satisfactory to
the Administrative Agent pursuant to which each such existing Lender states the
amount of its Commitment or Loan increase, each such new Lender becomes a party
hereto, states its Commitment or Loan amount and agrees to assume and accept the
obligations and rights of a Lender hereunder and the Borrower accepts such
incremental Commitments or Loans. In the event of an increase in the Aggregate
Revolving Credit Commitment pursuant to this Section, the Revolving Lenders (new
or existing) shall accept an assignment from the existing Revolving Lenders, and
the existing Revolving Lenders shall make an assignment to the new or existing
Revolving Lender accepting a new or increased Revolving Credit Commitment, of an
interest in each then outstanding Revolving Credit Advance, Swing Line Loan,
Letter of Credit and LC Disbursement such that, after giving effect thereto, all
Revolving Credit Advances, Swing Line Loans, Letters of Credit and LC
Disbursements are held ratably by the Revolving Lenders in proportion to their
respective Revolving Credit Commitments. Assignments pursuant to the preceding
sentence shall be made in exchange for the principal amount assigned plus
accrued and unpaid interest and shall not be subject to the assignment fee set
forth in Section 12.1(ii)(B)(3). The Borrower shall make any payments under
Section 3.4 resulting from such assignments. In the event of an increase in the
Aggregate Term B Loan Commitment or Term A Loans pursuant to this Section, each
Lender accepting a portion of such increased Aggregate Term B Loan Commitment or
Term A Loans shall, on the effective date of the increase in such Aggregate Term
B Loan Commitment or Term A Loans, make a loan to the Borrower (which shall be
deemed to be, as applicable, a “Term A Loan” or a “Term B Loan” hereunder for
all purposes hereof, including Section 2.24) in the amount of its portion of
such increase. Any such increase of the Aggregate Revolving Credit Commitment,
Aggregate Term B Loan Commitment or Term A Loans shall be subject to receipt by
the Administrative Agent from the Borrower of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request.

41



--------------------------------------------------------------------------------



 



     Section 2.9 Minimum Amount of Each Advance. Each Eurodollar Advance (other
than an Advance to repay Swing Line Loans) shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), and each
Floating Rate Advance (other than a Swing Line Loan) shall be in the minimum
amount of $5,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Revolving Credit Advance which is a Floating Rate
Advance may be in the amount of the unused Aggregate Revolving Credit
Commitment.
     Section 2.10 Optional and Mandatory Principal Payments.
     (i) The Borrower may from time to time pay, without penalty or premium, all
outstanding Floating Rate Advances (other than Swing Line Loans), or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Floating Rate Advances (other
than Swing Line Loans) upon one Business Day’s prior notice to the
Administrative Agent. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $1,000,000
and increments of $500,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 12:00 p.m., New York City time, on the date of repayment. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three Business Days’ prior notice to the
Administrative Agent. All voluntary principal payments in respect of the Term B
Loan shall be applied to the principal installments thereof in such order as the
Borrower may elect, or if not so specified on or prior to the date of such
optional prepayment, in the direct order of maturity. All mandatory principal
payments in respect of the Term B Loan shall be applied to the principal
installments thereof under Section 2.2 in the direct order of maturity.
Notwithstanding the foregoing, the Borrower shall not voluntarily prepay the
Term A Loan unless at the time of such prepayment the Term B Balance is zero.
     (ii) In the event and on each occasion that any Net Proceeds are received
by or on behalf of Holdco or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five Business Days after such Net
Proceeds are received, prepay the Term B Loan until paid in full; provided that
in the case of any such event described in clause (i) of the definition of the
term “Prepayment Event,” if the Borrower or any Subsidiary applies (or commits
to apply) the Net Proceeds from such event (or a portion thereof) within fifteen
months after receipt of such Net Proceeds to pay all or a portion of the
purchase price in connection with an Acquisition permitted hereunder of a
Similar Business or to acquire, restore, replace, rebuild, develop, maintain or
upgrade real property, equipment or other capital assets useful or to be used in
the business of the Borrower and the Subsidiaries (and, in each case, the
Borrower has delivered to the Administrative Agent within five Business Days
after such Net Proceeds are received a certificate of its Financial Officer
stating its intention to do so and certifying that no Default has occurred and
is continuing), then, so long as no Default has occurred and is

42



--------------------------------------------------------------------------------



 



continuing at the time of the giving of such notice and at the time of the
proposed reinvestment, no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds therefrom that have not been so
applied (or committed to be so applied) by the end of such fifteen month period,
(or if committed to be so applied within such fifteen month period, have not
been so applied within 180 days after such fifteen month period has expired).
The Borrower shall provide to the Administrative Agent any such evidence
reasonably requested by the Administrative Agent with respect to any commitment
of the Borrower or any Subsidiary to apply Net Proceeds in accordance with this
Section 2.10(ii). Notwithstanding the foregoing, if on any Business Day there
exist “Net Proceeds” (as defined in the Indenture) which (assuming no investment
or application thereof is made within the following five Business Days) would
constitute “Excess Proceeds” (as defined in the Indenture) in an amount in
excess of $25,000,000 on such fifth following Business Day, then prior to such
fifth following Business Day the Borrower shall prepay the Term B Loan until
paid in full in an aggregate amount equal to such “Excess Proceeds” amount in
excess of $25,000,000. Upon making such prepayment, the Borrower shall be
relieved of any further obligation under this Section 2.10(ii) to make any
prepayment with respect to such Net Proceeds.
     (iii) Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2009, the Borrower shall prepay the
Term B Loan in an aggregate amount equal to the Excess Cash Flow for such fiscal
year multiplied by 50%. Each prepayment pursuant to this clause shall be made on
or before the date that is five Business Days after the date on which annual
financial statements are required to be delivered pursuant to Section 6.1(i)
with respect to the fiscal year for which Excess Cash Flow is being calculated.
Notwithstanding the foregoing, (A) no prepayment shall be required by this
clause with respect to any fiscal year of the Borrower as to which the Senior
Secured Debt Ratio is less than 3.0 to 1.0 as of the end of such fiscal year and
(B) the amount required to be prepaid pursuant to this clause with respect to
any fiscal year shall be reduced dollar for dollar by the amount of
(1) voluntary prepayments of Revolving Loans which were accompanied by
corresponding permanent reductions in the Aggregate Revolving Credit Commitment,
(2) all optional prepayments of the Term A Loan or Term B Loan, (3) mandatory
prepayments of the Term B Loan, in each case only to the extent that such
prepayments, expenditures or investments (x) were made by the Borrower or its
Subsidiaries after the start of the applicable fiscal year and prior to the due
date for (or, if earlier, the actual payment date of) the prepayment under this
clause with respect to such fiscal year and (y) have not resulted in a reduction
of Excess Cash Flow or prepayments pursuant to this clause with respect to any
prior fiscal year and (C) no prepayment shall be required with respect to the
portion of Excess Cash Flow attributable to a Subsidiary that is required to
maintain a minimum net worth or similar requirement under applicable law, rule
or regulation or by order, decree or power of any Governmental Entity, to the
extent (and only to the extent) that the payment of cash by such Subsidiary to
the Borrower in respect of such portion of Excess Cash Flow (by way of dividend,
intercompany loan or otherwise) would result in such Subsidiary’s failure to
comply with such requirement.

43



--------------------------------------------------------------------------------



 



     (iv) In the event that the Borrower or any Borrower Subsidiary desires to
make any Restricted Payment pursuant to Section 6.10(xi), the Borrower shall
prepay the Term B Loan with any Excess Specified Security Sale Proceeds in the
amount of $50,000,000, such prepayment to be made prior to any such Restricted
Payment under Section 6.10(xi) (it being understood that after the Borrower has
prepaid the Term B Loan in the amount of $50,000,000 with Excess Specified
Security Sale Proceeds, it shall have no further obligation to prepay the Term B
Loan under this clause (iv)).
     (v) In the event and on each occasion that the Borrower or any Borrower
Subsidiary makes any Restricted Payment pursuant to Section 6.10(xi) in an
amount which, when aggregated with all other Restricted Payments made pursuant
to Section 6.10(xi) after the Effective Date, is greater than $62,500,000, the
Borrower shall, on the date such Restricted Payment is made, prepay the Term
Loans in an amount equal to the amount of such Restricted Payment or, if less,
the portion thereof which resulted in such aggregate Restricted Payment amount
exceeding $62,500,000, which prepayment shall be applied to the Term B Loan
until paid in full and thereafter applied to the Term A Loan.
     (vi) In the event of any voluntary or mandatory prepayment (other than
pursuant to Section 2.10(iv)) of the Term B Loan, on the date of prepayment the
Borrower shall pay the Administrative Agent for the ratable benefit of the
holders of the Term B Loan a prepayment premium in an amount equal to (A) 2% of
the principal amount prepaid in the case of a prepayment on or prior to the
first anniversary of the Effective Date, (B) 1% in the case of a prepayment
after the first anniversary of the Effective Date but on or prior to the second
anniversary of the Effective Date and (C) 0% thereafter.
     Section 2.11 Method of Selecting Types and Interest Periods for New
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon, New York City time, on the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan) and
three Business Days before the Borrowing Date for each Eurodollar Advance. Each
such notice shall specify:
     (i) the Borrowing Date, which shall be a Business Day, of such Advance,
     (ii) the aggregate amount of such Advance,
     (iii) the Type of Advance selected, and
     (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m., New York City time, on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIII. The Administrative Agent will make the funds
so received from the Lenders available to the Borrower in an account designated
in writing by the Borrower.

44



--------------------------------------------------------------------------------



 



     Section 2.12 Conversion and Continuation of Outstanding Advances. Floating
Rate Advances (other than Swing Line Loans) shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances pursuant to this Section 2.12 or are repaid in accordance
with Section 2.10. Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.10 or (y) the Borrower shall have given the Administrative Agent
a Conversion/Continuation Notice (as defined below) requesting that, at the end
of such Interest Period, such Eurodollar Advance continue as a Eurodollar
Advance for the same or another Interest Period. Subject to the terms of
Section 2.9, the Borrower may elect from time to time to convert all or any part
of a Floating Rate Advance (other than Swing Line Loans) into a Eurodollar
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
2:00 p.m., New York City time, at least three Business Days prior to the date of
the requested conversion or continuation, specifying:
     (i) the requested date, which shall be a Business Day, of such conversion
or continuation,
     (ii) the aggregate amount and Type of the Advance which is to be converted
or continued, and
     (iii) the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.
     Section 2.13 Changes in Interest Rate, etc. Each Floating Rate Advance
(other than Swing Line Loans) shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.12, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.12 hereof, at a rate
per annum equal to the Floating Rate plus the Applicable Margin for such day.
Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made to
but excluding the date it is paid hereof, at a rate per annum equal to the
Floating Rate plus the Applicable Margin for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.11 and
2.12 and otherwise in accordance with the terms hereof, plus the Applicable
Margin. No Interest Period may end after the Facility Termination Date. Interest
on Loans outstanding on the Effective Date shall be calculated (x) for periods
up to and including the Effective Date at the rates set forth on the Pricing
Schedule in the Existing Credit Agreement and (y) for periods after the
Effective Date at the rates set forth in this Agreement.

45



--------------------------------------------------------------------------------



 



     Section 2.14 Rates Applicable After Default. Notwithstanding anything to
the contrary contained in Section 2.11, 2.12 or 2.13, during the continuance of
a Default, the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default under Section 7.2, unless waived by the Required Lenders or until such
defaulted amount shall have been paid in full, (i) each overdue Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable hereunder to such Interest Period plus 2% per
annum and (ii) each overdue Floating Rate Advance and all overdue fees and other
overdue amounts payable hereunder shall bear interest at a rate per annum equal
to the Floating Rate in effect from time to time plus the Applicable Margin plus
2% per annum, in each case without any election or action on the part of the
Administrative Agent or any Lender.
     Section 2.15 Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
reimbursement obligations with respect to LC Disbursements for which the LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the applicable Lenders. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Each reference to the Administrative Agent in this Section 2.15
shall also be deemed to refer, and shall apply equally, to the LC Issuer, in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.22(v).
     Section 2.16 Noteless Agreement; Evidence of Indebtedness. (i) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (i) The Administrative Agent shall also maintain the Register as set forth
in Section 12.1(ii)(D).
     (ii) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms.

46



--------------------------------------------------------------------------------



 



     (iii) Any Lender may request that its Loans be evidenced by a promissory
note in substantially the form of a Revolving Credit Note, a Term A Note, a Term
B Note or a Swing Line Note, in each case as applicable. In such event, the
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.1) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.
     Section 2.17 Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
     Section 2.18 Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Floating Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Eurodollar
Advances, commitment fees and LC Fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest on Floating Rate Advances shall
be calculated for actual days elapsed on the basis of a 365/366-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon, New York
City time, at the place of payment. If any payment of principal of or interest
on an Advance or other amount hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
     Section 2.19 Notification of Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Credit Commitment reduction notice, Borrowing Notice, Swing Line
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Letter of Credit hereunder. The Administrative Agent will notify each Lender of
the interest rate

47



--------------------------------------------------------------------------------



 



applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.
     Section 2.20 Lending Installations. Each Lender may book its Loans and its
participation in any LC Exposure and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Letters of Credit, participations in LC Exposure and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Letters of Credit will
be issued by it and for whose account Loan payments or payments with respect to
Letters of Credit are to be made.
     Section 2.21 Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
     Section 2.22 Letters of Credit.
     (i) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the applicable LC Issuer, at any time and from
time to time from and including the Effective Date and prior to the Facility
Termination Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Application or other agreement submitted by the Borrower to, or entered
into by the Borrower with, the LC Issuer relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
     (ii) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall mail, hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved

48



--------------------------------------------------------------------------------



 



by the LC Issuer) to the LC Issuer and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (iii) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the LC Issuer, the Borrower also shall submit a letter of credit application
on the LC Issuer’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (x) the LC Exposure shall not
exceed $100,000,000 and (y) the Aggregate Outstanding Revolving Credit Exposure
shall not exceed the Aggregate Revolving Credit Commitment.
     (iii) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (x) the date one year after the date of
the issuance of such Letter of Credit and (y) the Facility Termination Date;
provided that any Letter of Credit with a one year period may provide for the
renewal thereof for additional one year periods but in no event shall the date
of such Letters of Credit extend beyond the period in clause (y) hereof.
     (iv) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the LC Issuer or the Lenders, the LC Issuer hereby grants
to each Lender, and each Lender hereby acquires from the LC Issuer, a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the LC Issuer, such Lender’s Pro Rata Share of each LC Disbursement made by
the LC Issuer and not reimbursed by the Borrower on the date due as provided in
paragraph (v) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
     (v) Reimbursement. If the LC Issuer shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day next
following the date notice of such drawing is given to the Borrower (any such
notice received after 1:00 p.m.,

49



--------------------------------------------------------------------------------



 



New York City time, shall be deemed received by the Borrower on the next
Business Day); provided that, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.7 or 2.11 that
such payment be financed with a Revolving Credit Advance which is a Floating
Rate Advance or Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Advance or Swing Line Loan. If the
Borrower fails to reimburse an LC Disbursement when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Pro Rata Share
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Pro Rata Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.11 with respect to Loans
made by such Lender (and Sections 2.11 and 2.21 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the LC Issuer the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the LC Issuer or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the LC Issuer, then to such Lenders and
the LC Issuer as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the LC Issuer for any LC Disbursement
(other than the funding of a Revolving Credit Advance or a Swing Line Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
     (vi) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (v) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (A) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (B) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (C) payment by the LC Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (D) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the LC Issuer, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are

50



--------------------------------------------------------------------------------



 



hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the LC Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence, willful misconduct or bad faith,
in each case on the part of the LC Issuer, the LC Issuer shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the LC Issuer may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (vii) Disbursement Procedures. The LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The LC Issuer shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the LC Issuer has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the LC
Issuer and the Lenders with respect to any such LC Disbursement.
     (viii) Interim Interest. If the LC Issuer shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
(or, if notice of such LC Disbursement is given later than 1:00 p.m., New York
City time, on the date of such LC Disbursement, then from and including the next
Business Day) to but excluding the date that the Borrower reimburses such LC
Disbursement, at the Floating Rate plus the Applicable Margin; provided that, if
the Borrower fails to reimburse such LC Disbursement within five Business Days
of the date when due pursuant to paragraph (v) of this Section, then the unpaid
amount thereof shall bear interest, for each day from and including the date
when due to and including the date that the Borrower reimburses such LC
Disbursement, at the Floating Rate plus the Applicable Margin plus 2% per annum.
Interest accrued pursuant to this paragraph shall be for the account of the LC
Issuer with respect to the applicable Letter of Credit, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(v) of this Section to reimburse such LC Issuer shall be for the account of such
Lender to the extent of such payment.
     (ix) Replacement of the LC Issuer. An LC Issuer may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor LC Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of an LC Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced LC Issuer pursuant to paragraph (xi) of this Section. From and after
the effective date of any such replacement, (x) the successor LC Issuer shall
have all the rights and obligations of an LC Issuer under

51



--------------------------------------------------------------------------------



 



this Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term “LC Issuer” shall be deemed to refer to such
successor or to any previous LC Issuer, or to such successor and all previous LC
Issuers, as the context shall require. After the replacement of an LC Issuer
hereunder, the replaced LC Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of an LC Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
     (x) Cash Collateralization. If any Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this paragraph
(which notice shall be delivered no earlier than the earlier of the fifth
Business Day of such Default continuing and the date of any acceleration of the
Obligations with respect to such Default), the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Default with
respect to the Borrower described in Section 7.6 or 7.7. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the LC Issuer for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Defaults
have been cured or waived.
     (xi) Fees. The Borrower agrees to pay (A) to the Administrative Agent for
the account of each Revolving Lender a participation fee (the “LC Fee”) with
respect to its participations in Letters of Credit, which shall accrue at a per
annum rate equal to the Applicable Margin then in effect with respect to
Revolving Loans that are Eurodollar Loans on the face amount of such Letters of
Credit during the period from and including the Effective Date to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (B) to each LC Issuer a
fronting fee, which shall accrue at the rate per

52



--------------------------------------------------------------------------------



 



annum separately agreed upon (but no more than 0.125% per annum) between the
Borrower and such LC Issuer on the average daily amount of the LC Exposure with
respect to Letters of Credit issued by such LC Issuer (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such LC Issuer’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. LC Fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Credit Commitments
terminate and any such fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand. Any other fees payable
to the LC Issuers pursuant to this paragraph shall be payable within 30 days
after demand. All LC Fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (xii) Outstanding Letters of Credit. The letters of credit set forth on
Schedule 2.22 hereto (the “Outstanding Letters of Credit”) were issued or deemed
issued pursuant to the Existing Credit Agreement and remain outstanding as of
the date of this Agreement. The Borrower, the LC Issuer and each of the
Revolving Lenders hereby agree with respect to the Outstanding Letters of Credit
that effective upon the Effective Date (A) such Outstanding Letters of Credit
shall be deemed to be Letters of Credit issued under and governed in all
respects by the terms and conditions of this Agreement and (B) each Lender shall
participate in each Outstanding Letter of Credit in an amount equal to its Pro
Rata Share of the face amount of such Outstanding Letter of Credit.
     Section 2.23 Replacement of Lender. If (i) the Borrower is required
pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to any
Lender, (ii) any Lender’s obligation to make or continue, or to convert Floating
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3, (iii) any Lender shall default in its obligation to fund Loans
hereunder, (iv) any Lender shall become insolvent or the subject of a bankruptcy
or insolvency proceeding or (v) any Lender shall fail to consent to a departure
or waiver of any provision of the Loan Documents or fail to agree to any
amendment thereto, which waiver, consent or amendment requires the consent of
all Lenders or of all Lenders directly affected thereby and has been consented
to by the Required Lenders (any Lender described in clause (i), (ii), (iii),
(iv) or (v) being an “Affected Lender”), the Borrower may (a) elect to replace
such Affected Lender as a Lender party to this Agreement; provided that the
Borrower shall have such right only if (A) concurrently with such replacement,
(1) another bank or other entity (other than a Disqualified Institution) which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Affected Lender pursuant to an assignment substantially in the form of
Exhibit D and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.1 applicable to assignments,
and (2) the Borrower shall pay to such

53



--------------------------------------------------------------------------------



 



Affected Lender in same day funds on the day of such replacement (x) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (y) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans or other Obligations of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender, (B) in the case of clause (i) or
(ii) above, such additional payments continue to be required or such suspension
is still effective and will be reduced or negated by such assignment and (C) in
the case of clause (iv) above, the applicable Assignee shall have agreed to the
applicable departure, waiver or amendment of the Loan Documents or (b) terminate
all Commitments of such Affected Lender and repay all Obligations of the
Borrower owing to such Lender as of such termination date (including any amounts
owing pursuant to Section 3.4 as a result of such repayment).
     Section 2.24 Pro Rata Treatment; Intercreditor Agreements.
     (i) Except as provided below in this Section 2.24 and as required under
Section 2.7, 2.10, 2.13, 3.1, 3.2, 3.4, 3.5 or 11.2, each Advance, each payment
or prepayment of principal of any Advance, each payment of interest on the
Loans, each payment of the commitment fee set forth in Section 2.8 and the LC
Fee, each reduction of the Revolving Credit Commitment and each conversion of
any Advance to or continuation of any Advance as an Advance of any Type shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans).
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
any payment or other distribution (whether from proceeds of Collateral or any
other source, whether in the form of cash, securities or otherwise, and whether
made by any Loan Party or in connection with any exercise of remedies by the
Administrative Agent, the Collateral Agent or any Lender) made or applied in
respect of any of the Obligations (a) following any acceleration of the
Obligations, (b) during the existence of a Default under Section 7.2 or
(c) during or in connection with Insolvency Proceedings involving any Loan Party
(or any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations): (i)
first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the LC Issuer in its capacity as
such and the Collateral Agent in its capacity as such (ratably among the
Administrative Agent, the LC Issuer and the Collateral Agent in proportion to
the respective amounts described in this clause first payable to them); (ii)
second, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal, interest and fees) payable to the
Lenders, including attorney fees (ratably among such Lenders in proportion to
the respective amounts described in this clause second payable to them); (iii)
third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including any default interest) on the Term B

54



--------------------------------------------------------------------------------



 



Loans and any Replacement Term B Loans (ratably among such Lenders in proportion
to the respective amounts described in this clause third payable to them),
including interest accruing after the filing or commencement of any Insolvency
Proceedings in respect of any Loan Party, whether or not any claim for
post-filing or post-petition interest is or would be allowed, allowable or
otherwise enforceable in any such Insolvency Proceedings; (iv) fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Term B Loans and any Replacement Term B Loans (ratably among such Lenders in
proportion to the respective amounts described in this clause fourth held by
them); (v) fifth, to payment of that portion of the Obligations constituting
accrued and unpaid fees or interest (including any default interest) on or
relating to the Revolving Loans, Term A Loans, Swing Line Loans and LC Exposure
(ratably among such Lenders in proportion to the respective amounts described in
this clause fifth payable to them), including interest accruing after the filing
or commencement of Insolvency Proceedings in respect of any Loan Party, whether
or not any claim for post-filing or post-petition interest is or would be
allowed, allowable or otherwise enforceable in any such Insolvency Proceedings;
(vi) sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, Term A Loans, Swing Line Loans and LC Exposure
(including any termination payments and any accrued and unpaid interest thereon)
(ratably among such Lenders in proportion to the respective amounts described in
this clause sixth held by them) and amounts constituting Rate Management
Obligations (but only to the extent such Rate Management Obligations are secured
by the Collateral and the source of the applicable payment is Collateral
proceeds); (vii) seventh on or after (A) the Facility Termination Date, (B) the
occurrence of any Default with respect to any Loan Party described in
Section 7.6 or 7.7 or (C) the declaration by the Administrative Agent or the
Required Lenders that the Loans are due and payable pursuant to Article VII, to
pay an amount to the Administrative Agent for the account of the LC Issuer equal
to one hundred one percent (101%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements to be held as cash collateral; (viii) eighth, to payment of any
other Obligations due to the Administrative Agent or any Lender by the Borrower,
ratably; and (ix) last, in the case of proceeds of Collateral, the balance, if
any, thereof, after all of the Obligations (including, without limitation, all
Obligations in respect of LC Exposure but excluding any contingent obligations)
have been paid in full, to the Borrower or as otherwise required by a court of
competent jurisdiction. Each Lender agrees that the provisions of this
Section 2.24 (including, without limitation, the priority of the Obligations as
set forth herein) constitute an intercreditor agreement among them for value
received that is independent of any value received from the Loan Parties, and
that such agreement shall be enforceable as against each Lender, including,
without limitation, in any Insolvency Proceedings in respect of any Loan Party
(including without limitation with respect to interests and costs regardless of
whether or not such interest or costs are allowed as a claim in any such
Insolvency Proceedings or enforceable or recoverable against the Loan Party or
its bankruptcy estate), to the same extent that such agreement is enforceable
under applicable non-bankruptcy law (including, without limitation, pursuant to
Section 510(a) of the U.S. federal Bankruptcy Code or any comparable provision
of applicable insolvency law), and that, if any Lender receives any payment or
distribution in respect of any Obligation (including, without limitation, in

55



--------------------------------------------------------------------------------



 



connection with any Insolvency Proceedings or any plan of liquidation,
distribution or reorganization therein) to which such Lender is not entitled in
accordance with the priorities set forth in this Section 2.24, such amount shall
be held in trust by such Lender for the benefit of the Person or Persons
entitled to such payment or distribution hereunder, and promptly shall be turned
over by such Lender to the Administrative Agent for distribution to the Person
or Persons entitled to such payment or distribution in accordance with this
Section 2.24.
     (iii) In the event there is any Disgorged Recovery in respect of any
Lender’s Revolving Loans, Term Loans, Swing Line Loans or LC Exposure in any
Insolvency Proceedings of any Loan Party, such Revolving Loans, Term Loans,
Swing Line Loans and LC Exposure shall be deemed to be outstanding as if such
Disgorged Recovery had never been received by such Lender, and each Lender
agrees that the intercreditor agreements and priorities set forth in this
Section 2.24 shall be enforced in accordance with their terms in respect of such
Revolving Loans, Term Loans, Swing Line Loans or LC Exposure, including, without
limitation, for purposes of the allocation of payments and distributions made or
applied in respect of the Obligations (whether from proceeds of Collateral or
otherwise), as well as for purposes of determining whether such other Lender
must turn over all or any portion of any payment or other distribution received
by such other Lender (whether before or after occurrence of such Disgorged
Recovery) to the Administrative Agent for redistribution in accordance with the
last sentence of Section 2.24(ii).
ARTICLE III
YIELD PROTECTION; TAXES
     Section 3.1 Yield Protection. If, after the date of this Agreement (or, in
the case of any assignee, after the date it became a party to this Agreement),
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or applicable Lending Installation or any LC Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:
     (i) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
     (ii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or any LC Issuer of
making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Letters of Credit, or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Eurodollar
Loans, Letters of Credit or participations therein, or

56



--------------------------------------------------------------------------------



 



requires any Lender or any applicable Lending Installation or any LC Issuer to
make any payment calculated by reference to the amount of Eurodollar Loans,
Letters of Credit or participations therein held or interest or LC Fees received
by it, in each case by an amount deemed material by such Lender or such LC
Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Letters of Credit or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, in
connection with such Eurodollar Loans, Commitment, Letters of Credit or
participations therein, then, within 30 days of written demand by such Lender or
such LC Issuer, as the case may be, the Borrower shall pay such Lender or such
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such LC Issuer, as the case may be, for such increased
cost or reduction in amount received. Notwithstanding the foregoing, this
Section 3.1 shall not apply to any tax-related matters.
     Section 3.2 Changes in Capital Adequacy Regulations. If a Lender or an LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or such LC Issuer, or any
corporation controlling such Lender or such LC Issuer is increased as a result
of a Change, then, within 30 days of written demand by such Lender or such LC
Issuer, the Borrower shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or such LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Letters of Credit, as the
case may be, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy). “Change” means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines, or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any LC
Issuer or any Lending Installation or any corporation controlling any Lender or
any LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basel Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
     Section 3.3 Availability of Types of Advances. If any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any

57



--------------------------------------------------------------------------------



 



affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
     Section 3.4 Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.
     Section 3.5 Taxes.
     (i) All payments by the Borrower to or for the account of any Lender, any
LC Issuer or the Administrative Agent hereunder or under any Note or Letter of
Credit Application shall be made free and clear of and without deduction for any
and all Taxes. If the Borrower shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder to any Lender, any LC
Issuer or the Administrative Agent, (A) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section
3.5) such Lender, such LC Issuer or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (B) the Borrower shall make such
deductions or withholdings, (C) the Borrower shall pay the full amount deducted
or withheld to the relevant authority in accordance with applicable law and
(D) the Borrower shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof within 30 days after such
payment is made.
     (ii) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Loan
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Loan Document (“Other Taxes”).
     (iii) The Borrower hereby agrees to indemnify the Administrative Agent,
such LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent, such LC Issuer
or such Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent, such LC Issuer or such Lender
makes written demand therefor pursuant to Section 3.6.
     (iv) Each Lender and LC Issuer that is not incorporated under the laws of
the United States of America, a state thereof or the District of Columbia (each
a “Non-U.S. Lender”) agrees that it will, on or before the date that it becomes
party to this Agreement,

58



--------------------------------------------------------------------------------



 



(A) deliver to the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Non-U.S. Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (B) deliver to the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 and certify that
it is entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes obsolete
or upon the reasonable request of the Borrower or the Administrative Agent, and
(y) after the occurrence of any event requiring a change in the most recent
forms so delivered by it, such additional forms or amendments thereto. All forms
or amendments described in the preceding sentence shall certify that such
Non-U.S. Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Non-U.S. Lender from duly completing and delivering any such form or amendment
with respect to it and such Non-U.S. Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
     (v) Each Lender and LC Issuer that is incorporated under the laws of the
United States of America, a state thereof or the District of Columbia (each a
“U.S. Lender”) agrees that it will, on or before the date that it becomes a
party to this Agreement, deliver to the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-9,
certifying that it is entitled to an exemption from United States backup
withholding tax. Each U.S. Lender further undertakes to deliver to each of the
Borrower and the Administrative Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete or upon the reasonable request of the Borrower or the
Administrative Agent, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto. All forms or amendments described in the preceding sentence
shall certify that such U.S. Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such U.S. Lender from duly completing and delivering any such form or
amendment with respect to it and such U.S. Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
     (vi) For any period during which a Lender or LC Issuer has failed to
provide the Borrower with an appropriate form pursuant to clause (iv) or (v) of
this Section 3.5 (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring

59



--------------------------------------------------------------------------------



 



subsequent to the date on which a form originally was required to be provided),
such Lender or LC Issuer shall not be entitled to indemnification or gross-up
under this Section 3.5 with respect to Taxes imposed by the United States;
provided that, should a Lender or LC Issuer that is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iv) or (v) of this
Section 3.5, the Borrower shall take such steps at such Lender’s or LC Issuer’s
expense as such Lender or LC Issuer shall reasonably request to assist such
Lender or LC Issuer to recover such Taxes.
     (vii) Any Lender or LC Issuer that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.
     (viii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.
     (ix) If a Lender or LC Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.5, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.5 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender or LC Issuer and without interest (other
than any interest paid by the relevant Governmental Entity with respect to such
refund), provided that (i) the Borrower, upon the request of the Lender or LC
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Entity) to the Lender or LC Issuer in the event the Lender or LC Issuer is
required to repay such refund to such Governmental Entity and (ii) nothing
herein contained shall interfere with the right of a Lender or LC Issuer to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or LC Issuer to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any

60



--------------------------------------------------------------------------------



 



Lender or LC Issuer to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.
     Section 3.6 Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the commercially
reasonable judgment of such Lender, materially disadvantageous to such Lender.
Each Lender shall deliver a written statement of such Lender to the Borrower
(with a copy to the Administrative Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under Sections 3.1, 3.2, 3.4 or
3.5 in connection with a Eurodollar Loan shall be calculated as though each
Lender funded its Eurodollar Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The Borrower shall not be required to indemnify any
Lender pursuant to Section 3.1, 3.2, 3.4 or 3.5 for any amounts paid or losses
incurred by such Lender as to which such Lender has not made demand hereunder
within 120 days after the date such Lender has actual knowledge of such amounts
or losses and their applicability to the lending transactions contemplated
hereby. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Effectiveness and Closing Conditions. The amendments to the
Existing Credit Agreement embodied herein shall not become effective (in which
case the Existing Credit Agreement shall remain in full force and effect) and
the Lenders shall not be required to make the Term B Loan hereunder unless and
until the following conditions precedent (other than clause (xi)) have been
satisfied (or waived pursuant to Section 8.2 hereof) and, in the case of clause
(xi), the Term B Loan proceeds shall be funded simultaneously with the
satisfaction of such condition, in each case on or before March 27, 2008:
     (i) Each Loan Party, each Existing Lender, each Lender with a Term B Loan
Commitment, the Administrative Agent and the Collateral Agent shall each have
executed and delivered each of the Loan Documents to which it is a party.
     (ii) All shareholder, governmental and third party approvals necessary in
connection with the financing and other transactions contemplated hereby and the
continuing operations of Holdco and its Subsidiaries shall have been obtained
and be in full force and effect and all waiting periods applicable to the
transactions contemplated hereby shall have expired or been terminated, in each
case, to the extent required to be delivered under the Equity Purchase
Agreement.

61



--------------------------------------------------------------------------------



 



     (iii) The Administrative Agent shall have received (x) satisfactory audited
consolidated financial statements of Holdco for the two most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available and (y) satisfactory unaudited interim consolidated financial
statements of Holdco for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (x) of this
paragraph as to which such financial statements are available.
     (iv) Liens creating a first (subject only to Permitted Liens) priority
security interest in the Collateral shall have been perfected or documents
required to perfect such security interest shall have been delivered to the
Administrative Agent or arrangements have been made with respect thereto
satisfactory to the Administrative Agent.
     (v) The Administrative Agent shall have received such corporate records,
officer’s certificates and other instruments as are customary for transactions
of this type or as it may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.
     (vi) The Collateral Agent, the Trustee and Collateral Agent for the holders
of the Second Lien Indebtedness and the other parties thereto shall have entered
into the Intercreditor Agreement.
     (vii) The Administrative Agent shall be reasonably satisfied that adequate
bank clearing arrangements of MoneyGram Payment Systems, Inc. are in effect on
the Effective Date.
     (viii) The Administrative Agent shall be reasonably satisfied that adequate
contractual arrangements pursuant to which surety bonds are made available to
support the businesses of the Borrower’s Subsidiaries are in effect.
     (ix) The Lenders shall be satisfied with the investment policy adopted by
the board of directors of Holdco with respect to the portfolio investments of
its Subsidiaries and with the rate hedging and foreign exchange arrangements and
outstanding amounts thereof of Holdco and its Subsidiaries.
     (x) Except as Previously Disclosed (as defined in the Equity Purchase
Agreement), since September 30, 2007, no change or event shall have occurred and
no circumstances shall exist which have had, or would reasonably be expected to
have, individually or in the aggregate, an Effective Date MAE. With respect to
matters which have been Previously Disclosed, in determining whether this
condition is satisfied, any circumstance, event or condition occurring after the
date of the Equity Purchase Agreement shall be taken into account, including any
deterioration, worsening or adverse consequence of such Previously Disclosed
matters occurring after the date of the Equity Purchase Agreement.
     (xi) Holco’s receipt from Deloitte & Touche LLP of the D&T Deliverables,
which shall be delivered if the amounts set forth on Schedule F to the Equity
Purchase Agreement shall have been placed into an escrow account pursuant to an
escrow

62



--------------------------------------------------------------------------------



 



agreement reasonably acceptable to each of the Investors, Holdco, Deloitte &
Touche LLP, the parties hereto and the parties to the Note Purchase Agreement
with irrevocable instructions to be released to Holdco on the Effective Date
upon Holdco’s receipt of the D&T Deliverables, or (ii) if the amounts set forth
on Schedule F to the Equity Purchase Agreement shall not have been placed into
an escrow account with irrevocable instructions to be released to Holdco on the
Effective Date upon Holdco’s receipt of the D&T Deliverables, then Holdco shall
have committed to the Investors, the Administrative Agent, the Collateral Agent
and the Lenders on the Effective Date that, after both Holdco and Deloitte &
Touche LLP shall have verified that the amounts set forth on Schedule F to the
Equity Purchase Agreement have been credited to the bank account set forth
across from such amount on Schedule F to the Equity Purchase Agreement, Holdco
will receive from Deloitte & Touche LLP the D&T Deliverables and (B) Holdco’s
financial printer Bowne shall have notified the Investors and the Administrative
Agent (on the Effective Date) that Holdco has delivered the Final 10-K to Bowne
with the irrevocable instruction that Bowne file the Final 10-K on behalf of
Holdco, and that Bowne is prepared to file and will file the Final 10-K with the
SEC, in each case, immediately upon notification from Holdco that the amounts
set forth on Schedule F to the Equity Purchase Agreement have been successfully
credited to Holdco bank account set forth across from such amount on Schedule F
to the Equity Purchase Agreement.
     (xii) On the Effective Date (A) all representations and warranties in the
Loan Documents (including, without limitation, the representation in
Section 5.5(i) as to the absence of an Effective Date MAE) are true and correct
in all material respects after giving effect to the substantially
contemporaneous consummation of the transactions contemplated hereby on the
Effective Date, (B) after giving effect to the Credit Extensions and other
substantially contemporaneous transactions consummated on the Effective Date, no
Default or Unmatured Default has occurred and is continuing, and (C) the
Administrative Agent shall have received a satisfactory certificate to such
effect dated the Effective Date and signed by the Chief Financial Officer or
Treasurer of Holdco and the Borrower.
     (xiii) On the Effective Date, any waiver period under the Existing Credit
Agreement shall no longer exist and each waived Default or Unmatured Default
shall have been permanently waived.
     (xiv) The Lenders, the Administrative Agent and the Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, on or before the Effective Date.
     (xv) After giving effect to the making and application of the proceeds of
the Effective Date transactions contemplated hereby, there shall exist unused
Aggregate Revolving Credit Commitments of at least $100,000,000 and Aggregate
Revolving Credit Commitment shall be $250,000,000.
     (xvi) The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially contemporaneously with the funding of the
Term B

63



--------------------------------------------------------------------------------



 



Loans, (i) Holdco shall have received gross cash proceeds of at least
$760,000,000 from the issuance by Holdco of common and preferred stock (the
“Sponsor Capital”) to the Sponsors on the terms and conditions set forth in the
Equity Purchase Agreement (giving effect to any waivers of closing conditions
therein deemed immaterial by the Administrative Agent) and (ii) the Borrower
shall have received gross cash proceeds of at least $500,000,000 from the
incurrence by the Borrower of the Second Lien Indebtedness, in each case on the
terms and conditions set forth in the Note Purchase Agreement and the Indenture,
as applicable (giving effect to any waivers of closing conditions therein deemed
immaterial by the Administrative Agent), and in each case as such amounts may be
reduced in accordance with the Equity Purchase Agreement.
     (xvii) That certain $150,000,000 364-day Credit Agreement dated as of
November 15, 2007, as amended, by and among Holdco, JPMorgan Chase Bank, N.A.,
as administrative agent, and the lenders party thereto shall have been
terminated and on the Effective Date there shall be no amounts outstanding
thereunder.
     (xviii) Substantially contemporaneously with the funding of the Term B
Loan, (A) the proceeds to Holdco of the issuance of the Sponsor Capital (net of
(1) transactional fees and expenses and (2) a reserve for general corporate
purposes in an aggregate amount not to exceed $15,000,000) shall be contributed
by Holdco to the common equity of the Borrower (such contribution being a
material inducement to the Borrower to accept and assume existing obligations of
Holdco as contemplated hereby) and (B) such contributed amount, together with an
amount equal to the proceeds to the Borrower of the incurrence of the Second
Lien Indebtedness (net of (1) transactional fees and expenses, (2) a reserve for
general corporate purposes in an aggregate amount not to exceed $15,000,000 and
(3) a repayment of $100,000,000 of the Revolving Loans outstanding under the
Existing Credit Facility) shall be contributed by the Borrower to the common
equity of MoneyGram Payment Systems, Inc.
     (xix) Neither Deloitte & Touche LLP nor any other accounting firm shall
have issued to Holdco any opinion regarding the consolidated financial
statements of Holdco and its Subsidiaries as of and for the year ended
December 31, 2007 which is not a Satisfactory Audit Opinion.
     (xx) Any Notes requested by a Lender pursuant to Section 2.16 shall have
been issued by the Borrower payable to the order of each such requesting Lender.
     (xxi) The Administrative Agent shall have received such legal opinions as
are customary for transactions of this type or as it may reasonably request, all
in form and substance reasonably satisfactory to the Administrative Agent.
     (xxii) Wal-Mart Stores, Inc. shall have confirmed in writing to Holdco
(A) that the Money Services Agreement by and among MoneyGram Payment Systems,
Inc. and Wal-Mart Stores, Inc. (as amended through that certain Amendment 3 to
Money Services Agreement dated as of February 11, 2008 but not amended by any
subsequent amendments other than, if necessary, to make effective the extension
of the term of the Money Services Agreement through January 31, 2013) will be in
full force and effect after the consummation of the transactions contemplated
hereby (which shall include an effective extension of the term of the Money
Services Agreement through January 31,

64



--------------------------------------------------------------------------------



 



2013) and (B) that the Equity Purchase Agreement and the transactions
contemplated thereby and hereby do not give Wal-Mart Stores, Inc. the right to
terminate the Money Services Agreement.
     Section 4.2 Each Subsequent Credit Extension. The Lenders shall not be
required to make any Credit Extension (except as otherwise set forth in
Section 2.7 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) after the Effective Date unless on the applicable Credit Extension
Date:
     (i) There exists no Default or Unmatured Default; provided, however, that
solely for purposes of this Section 4.2(i), no Default or Unmatured Default
under Section 7.1 shall be deemed to exist with respect to the material falsity
of any representation or warranty made on the Effective Date unless the same
evidenced or had a Material Adverse Effect.
     (ii) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.
     Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance
of a Letter of Credit, as the case may be, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower and Holdco represent and warrant to the Lenders that:
     Section 5.1 Existence and Standing. Each of the Borrower, Holdco and its
Material Domestic Subsidiaries is a corporation, partnership, trust or limited
liability company duly and properly incorporated or organized, as the case may
be, and validly existing, duly qualified or licensed to do business and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted in each case (other than as to the valid existence of the Borrower),
except where, individually or in the aggregate, the failure to exist, qualify,
be licensed or be in good standing or have such power and authority could not
reasonably be expected to result in a Material Adverse Effect.
     Section 5.2 Authorization and Validity. Each of the Borrower, Holdco and
its Material Domestic Subsidiaries has the power and authority and legal right
to execute and deliver the Loan Documents to which it is a party and to perform
its obligations thereunder. The execution and delivery by each of the Borrower,
Holdco and its Material Domestic Subsidiaries of the Loan Documents to which it
is a party and the performance of its obligations thereunder have been duly
authorized by proper corporate or other organizational proceedings, and the Loan

65



--------------------------------------------------------------------------------



 



Documents to which each of the Borrower, Holdco and its Material Domestic
Subsidiaries is a party constitute legal, valid and binding obligations of each
of the Borrower, Holdco and its Material Domestic Subsidiaries enforceable
against each of the Borrower, Holdco and its Material Domestic Subsidiaries in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles. Except for the shareholder
approval set forth in Section 4.1(g) of the Equity Purchase Agreement, no
stockholder vote of the Borrower, Holdco or any Subsidiary is required to
authorize, approve or consummate any of the Transactions.
     Section 5.3 No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any applicable law, rule, regulation,
ruling, order, writ, judgment, injunction, decree or award binding on Holdco or
any of its Subsidiaries or any Property of such Person or (ii) Holdco’s or any
Material Domestic Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, or
substantially equivalent governing document, as the case may be, or (iii) the
provisions of any note, bond, mortgage, deed of trust, license, lease indenture,
instrument, agreement or other obligation (each a “Contract”) to which Holdco or
any Subsidiary is a party or is subject, or by which it, or its Property, is
bound, or conflict with, result in a breach of any provision thereof or
constitute a default thereunder (or result in an event which, with notice or
lapse of time or both, would constitute a default thereunder), or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or (except for the Liens created by the Loan
Documents and the Second Lien Documents, Permitted Liens and Permitted Holdco
Liens) result in, or require, the creation or imposition of any Lien in, of or
on the Property of Holdco or any of its Subsidiaries pursuant to the terms of
any such note, bond, mortgage, deed of trust, license, lease indenture,
instrument, agreement or other obligation, except with respect to clauses (i) or
(iii), to the extent, individually or in the aggregate, that such violation,
conflict, breach, default or creation or imposition of any lien could not
reasonably be expect to result in a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by Holdco or any of its Material Domestic Subsidiaries, is
required to be obtained by Holdco or any Material Domestic Subsidiary in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

66



--------------------------------------------------------------------------------



 



     Section 5.4 Financial Statements. The consolidated financial statements of
Holdco and its Subsidiaries heretofore delivered to the Lenders as of and for
the fiscal year ended December 31, 2006 and as of and for the fiscal quarter and
portion of the fiscal year ended September 30, 2007 were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of Holdco and its Subsidiaries
at such date and the consolidated results of their operations for the period
then ended.
     Section 5.5 Material Adverse Change. (i) As of the Effective Date, there
exists no event or circumstance which constitutes or could reasonably be
expected to result in an Effective Date MAE, and (ii) since the Effective Date,
there has been no event or circumstance which constitutes or could reasonably be
expected to have a Material Adverse Effect.
     Section 5.6 Taxes. Holdco and its Subsidiaries have filed or caused to be
filed all United States federal tax returns and all other material tax returns
and reports required to be filed and have paid or caused to be paid all taxes
due pursuant to said returns or pursuant to any assessment received by such
Persons, except such taxes, if any, which are not overdue by more than 30 days
or which (i) are being contested in good faith and as to which adequate reserves
have been provided in accordance with GAAP or (ii) the non-payment of which
could not reasonably be expected to have a Material Adverse Effect. The United
States federal income tax returns of MoneyGram Payment Systems, Inc. and its
Subsidiaries have been audited by the Internal Revenue Service (or the statute
of limitations applicable to audits of such tax returns has run) through the
fiscal year ended December 31, 2003. As of the Effective Date, neither Holdco
nor any of its Subsidiaries has entered into any “listed transaction” as defined
under Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the
Code.
     Section 5.7 Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their senior officers, threatened against or affecting Holdco or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holdco nor any of its
Subsidiaries is subject to any order, judgment or decree that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.8 Subsidiaries; Capitalization. Schedule 5.8 contains an accurate
list of all Subsidiaries of Holdco and identifies all Material Domestic
Subsidiaries all as of the date of this Agreement, setting forth their
respective jurisdictions of organization and the percentage of their respective
Capital Stock or other ownership interests owned by Holdco, the Borrower or
other Subsidiaries. All of the issued and outstanding shares of Capital Stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable and are owned by Holdco, the
Borrower or the applicable Subsidiary free and clear of any Lien, except for
Permitted Liens.
     Section 5.9 ERISA; Labor Matters.
     (i) The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $125,000,000. No Reportable Event has occurred with respect to
any

67



--------------------------------------------------------------------------------



 



Single Employer Plan, neither Holdco, any of its Subsidiaries nor any other
member of the Controlled Group has withdrawn from any Multiemployer Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Single Employer Plan.
     (ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and each of its
Subsidiaries has made all required contributions to each Plan in accordance with
its terms; (B) there is not now, nor do any circumstances exist that are likely
to give rise to any requirement for the posting of security with respect to a
Plan or the imposition of any material liability or material lien on the assets
of Holdco or any of its Subsidiaries under ERISA or the Code in respect of any
Plan, and no liability (other than for premiums to the Pension Benefit Guaranty
Corporation) under Title IV of ERISA or under Sections 412 or 4971 of the Code
has been or is reasonably expected to be incurred by Holdco or any of its
Subsidiaries; and (C) there are no pending or, to the knowledge of Holdco or
Borrower, threatened claims (other than claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted against
the Plans or the assets of any of the trusts under any of the Plans.
     (iii) None of Holdco, any of its Subsidiaries or any other person or entity
under common control with Holdco within the meaning of Section 414(b), (c),
(m) or (o) of the Code participates in, or is required to contribute to, any
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) (a
“Multiemployer Plan”).
     (iv) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to any employee benefit
plan, program, policy, arrangement or agreement maintained or contributed to by
Holdco or any of its Subsidiaries with respect to employees employed outside the
United States (a “Foreign Plan”), (A) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (B) all Foreign Plans that are required
to be funded are funded in accordance with applicable Laws, and with respect to
all other Foreign Plans, adequate reserves therefore have been established on
the accounting statements of Holdco or its applicable Subsidiary.
     Section 5.10 Accuracy of Information.
     (i) As of the Effective Date, no information, exhibit or report (as
modified or supplemented by other information so furnished) furnished by Holdco
or any of its Subsidiaries to the Administrative Agent or to any Lender (other
than projections and other forward looking information and information of a
general economic or industry specific nature) in connection with the negotiation
of, or compliance with, the Loan Documents contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.
     (ii) As of the Effective Date, any projections and other financial
estimates and forecasts furnished by Holdco to the Administrative Agent or to
any Lender on or prior to the Effective Date in connection with the negotiation
of, or compliance with, this Agreement were based on good faith estimates and
assumptions believed by Holdco to be

68



--------------------------------------------------------------------------------



 



reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.
     Section 5.11 Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of Holdco and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
     Section 5.12 Compliance With Laws. Holdco and its Subsidiaries have
complied with all applicable Laws of any Governmental Entity having jurisdiction
over the conduct of their respective businesses or the ownership of their
respective Property, except for any failure to comply with any of the foregoing
which could not reasonably be expected to have a Material Adverse Effect.
     Section 5.13 Ownership of Properties. Except as set forth on Schedule 5.13,
Holdco and its Subsidiaries have good and indefeasible title to or valid
leasehold interests in, free of all Liens other than Permitted Liens, to all of
the Property and assets reflected in Holdco’s most recent consolidated financial
statements provided to the Administrative Agent as owned by Holdco and its
Subsidiaries.
     Section 5.14 Plan Assets; Prohibited Transactions. Neither Holdco nor any
of its Subsidiaries is an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of the Loans or Letters of Credit hereunder gives rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
     Section 5.15 Environmental Matters. Except for those matters that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) each of Holdco and its Subsidiaries is in compliance with
all applicable Environmental Laws, and neither Holdco nor any of its
Subsidiaries has received any written communication alleging that Holdco is in
violation of, or has any liability under, any Environmental Law, (b) each of
Holdco and its Subsidiaries validly possesses and is in compliance with all
Permits required under Environmental Laws to conduct its business as presently
conducted, and all such Permits are valid and in good standing, (c) there are no
claims relating to Environmental Laws pending or, to the knowledge of Holdco or
the Borrower, threatened against Holdco or any of its Subsidiaries and (d) none
of Holdco or any of its Subsidiaries has Released any Hazardous Materials in a
manner that would reasonably be expected to result in any claim relating to
Environmental Laws against Holdco or any of its Subsidiaries.
     Section 5.16 Investment Company Act. Neither Holdco nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     Section 5.17 Solvency. On the Effective Date, after giving effect to any
Credit Extensions made on such date, proceeds of the notes issued pursuant to
the Second Lien

69



--------------------------------------------------------------------------------



 



Documents, the proceeds of the equity issued in accordance with the Equity
Purchase Agreement, the sale of securities contemplated by the Equity Purchase
Agreement and the other Transactions, and after giving effect to the application
of the proceeds of the foregoing, (A) the fair value of the assets of Holdco and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of Holdco and its
Subsidiaries on a consolidated basis; (B) the present fair saleable value of the
Property of Holdco and its Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of Holdco
and its Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (C) Holdco and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (D) Holdco and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted after the Effective Date.
     Section 5.18 Intellectual Property. As of the date hereof:
     (i) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) to the knowledge of Holdco and
the Borrower, Holdco and its Subsidiaries own, free of all encumbrances except
Permitted Liens, or have the valid right to use all the Intellectual Property
used in the conduct of the business of Holdco and its Subsidiaries as currently
conducted and (B) to the knowledge of Holdco and the Borrower the conduct of the
business of Holdco and its Subsidiaries as currently conducted does not Infringe
any Intellectual Property rights of any third party. Except as would not
reasonably be expected to have a Material Adverse Effect, no claim or demand has
been given in writing to Holdco or any of its Subsidiaries to the effect that
the conduct of the business of Holdco or such Subsidiary Infringes upon the
Intellectual Property rights of any third party to the knowledge of Holdco and
the Borrower. Except as would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of Holdco and the Borrower, no third parties
are infringing the Intellectual Property rights of Holdco or the Borrower.
     (ii) To the knowledge of Holdco and the Borrower, all material registered
trademarks and registered service marks, trademark and service mark applications
and all Holdco Patents have been duly registered or application filed with the
U.S. Patent and Trademark Office or applicable foreign governmental authority.
Except as would not reasonably be expected to have a Material Adverse Effect,
(A) none of the Holdco Patents have been adjudged to be invalid or unenforceable
in whole or in part and (B) there are no actual or, to the knowledge of Holdco
or the Borrower, threatened opposition proceedings, cancellation proceedings,
interference proceedings or other similar action challenging the validity or
ownership of any Holdco Patents.
     Section 5.19 Collateral. As of the Effective Date, the Collateral Documents
will be effective to create (to the extent described therein), in favor of and
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein, except as may be limited
by applicable domestic or foreign bankruptcy, insolvency,

70



--------------------------------------------------------------------------------



 



fraudulent transfer, reorganization, receivership, moratorium and other similar
laws of general applicability relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law). When the actions specified in each Collateral Document
have been duly taken, the security interests granted pursuant thereto shall
constitute (to the extent described therein) a perfected security interest
(subject only to Permitted Liens) in all right, title and interest of each
pledgor party thereto in the Collateral described therein with respect to such
pledgor if and to the extent perfection can be achieved by taking such actions.
ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     Section 6.1 Financial Reporting. Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and the Borrower will
furnish to the Lenders the following:
     (i) within 90 days after the close of Holdco’s fiscal year (in the case of
the fiscal year ending on December 31, 2007) and the Borrower’s fiscal year in
the case of each fiscal year ending on or after December 31, 2008, an audit
report certified by Deloitte & Touche USA LLP or other independent certified
public accountants of recognized national standing (which in each case shall be
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), prepared in
accordance with GAAP on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants) for Holdco and its
Subsidiaries (in the case of fiscal year 2007 only) and the Borrower and its
Subsidiaries (in the case of each subsequent fiscal year), including balance
sheets as of the end of such period, related profit and loss and reconciliation
of surplus statements, and a statement of cash flows on a consolidated and
consolidating basis, accompanied by any final management letter prepared by said
accountants to Holdco or the Borrower, as applicable; provided, however, that
such audit report with respect to Holdco’s fiscal year ending December 31, 2007
shall be furnished as soon as practicable, but in any event on or before the
date required pursuant to this clause for delivery of the audited financial
statements for the Borrower’s fiscal year ending December 31, 2008;
     (ii) within 45 days after the close of the first three quarterly periods of
each of the Borrower’s fiscal years, for the Borrower and its Subsidiaries,
consolidated and consolidating unaudited balance sheets as at the close of each
such period, consolidated and consolidating profit and loss and reconciliation
of surplus statements and a consolidated and consolidating statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, and a balance sheet as at the close of such period and such profit and
loss and reconciliation of surplus statements and statement of cash flows for
the Borrower individually, certified by a Financial Officer of the Borrower as
in each case fairly presenting, in all material respects, the consolidated
financial

71



--------------------------------------------------------------------------------



 



condition of the Borrower and its consolidated Subsidiaries (or the Borrower
individually, as applicable) (subject to normal year-end adjustments and the
absence of footnotes) and having been prepared in reasonable detail;
     (iii) so long as corresponding financial statements are required to be
delivered under the Note Purchase Agreement or the Indenture, within 30 days
after the end of each of the first two months of each fiscal quarter of the
Borrower, a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared statements of income in a form customarily prepared by
management for the Borrower and its consolidated Subsidiaries for such monthly
period, certified by a Financial Officer of the Borrower as fairly presenting,
in all material respects, the consolidated financial condition of the Borrower
and its consolidated Subsidiaries (subject to normal year-end adjustments and
the absence of footnotes) and having been prepared in reasonable detail;
     (iv) together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit E signed
by a Financial Officer showing the calculations necessary to determine
compliance with this Agreement (including Sections 6.19.1, 6.19.2 and 6.20) and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof;
     (v) within 60 days after the commencement of each fiscal year of the
Borrower and its Subsidiaries (commencing with the fiscal year ending
December 31, 2008), a budget of the Borrower and its Subsidiaries for such
fiscal year in the form approved by the board of directors of the Borrower;
     (vi) within 270 days after the close of each fiscal year, a statement of
the Unfunded Liabilities of each Single Employer Plan, certified as correct by
an actuary enrolled under ERISA;
     (vii) within 10 Business Days after the Borrower knows that any Reportable
Event has occurred with respect to any Single Employer Plan, a statement, signed
by a Financial Officer of the Borrower describing said Reportable Event and the
action which the Borrower proposes to take with respect thereto.
     (viii) promptly upon the filing thereof, electronic notice to the
Administrative Agent of the filing of all proxy statements, registration
statements and periodic and current reports on forms 10K, 10Q and 8K which the
Borrower or any of its Subsidiaries files with the SEC;
     (ix) as soon as possible and in any event on the later of (i) 30 days
following the occurrence of the following events or (ii) the first date required
for delivery of the financial statements pursuant to Section 6.1(i) or
(ii) after the occurrence of the following events, written notice of the
creation, establishment or acquisition of any Subsidiary or the issuance by or
to the Borrower or any of its Subsidiaries of any Capital Stock; and

72



--------------------------------------------------------------------------------



 



     (x) such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
     Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the website of Holdco at http://www.moneygram.com
and the Borrower has given notice that such reports are so available.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. If any information which is required to be furnished to
the Lenders under this Section 6.1 is required by law or regulation to be filed
by Holdco or the Borrower with a government body on an earlier date (other than
the December 31, 2007 financial statements and any filings required by the SEC
for the fiscal year then ended), then the information required hereunder shall
be furnished to the Lenders at such earlier date.
     Section 6.2 Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes and acquisitions permitted hereunder. The Borrower will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Advances to purchase
or carry any “margin stock” (as defined in Regulation U).
     Section 6.3 Notice of Default. The Borrower will give prompt notice in
writing to the Lenders of the occurrence of any Default or Unmatured Default,
the occurrence of any “Default” or “Event of Default” under the Second Lien
Documents and of any other development, financial or otherwise, which could
reasonably be expected to have a Material Adverse Effect.
     Section 6.4 Conduct of Business. The Borrower will, and will cause each
Borrower Subsidiary to, carry on and conduct its business in the financial or
payment services industry or the support thereof and do all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as permitted by Sections 6.12 and 6.13 or where the failure to maintain
such authority could not reasonably be expected to have a Material Adverse
Effect.
     Section 6.5 Taxes. Holdco will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law (after giving effect to extensions
thereof) and pay when due all taxes, assessments and governmental charges and
levies upon it or its income, profits or Property, except (i) those which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with GAAP or
(ii) those which the failure to pay or discharge could not reasonably be
expected to have a Material Adverse Effect.
     Section 6.6 Insurance. Holdco will maintain or cause to be maintained, with
financially sound and reputable insurers, insurance on all its Property as may
customarily be

73



--------------------------------------------------------------------------------



 



carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses of similar sizes, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. The Borrower will furnish to any Lender upon request full information
as to the insurance carried (but no more often than once per year absent a
Default).
     Section 6.7 Compliance with Laws. Holdco will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect.
     Section 6.8 Maintenance of Properties. Holdco will, and will cause each of
its Subsidiaries to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business, routine obsolescence and
casualty or condemnation), and from time to time make or cause to be made, all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, in
each case, except to the extent such non-compliance could not reasonably be
expected to have a Material Adverse Effect.
     Section 6.9 Inspection. Holdco will, and will cause each of its
Subsidiaries to, keep adequate books of record and accounts to allow preparation
of financial statements in accordance with GAAP and permit the Administrative
Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, books and financial records of Holdco and each of
its Subsidiaries, to examine and make copies of the books of accounts and other
financial records of Holdco and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of Holdco and each of its Subsidiaries with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Administrative Agent or any Lender may designate. The
costs of such inspections shall be for the account of the Borrower, except in
the case of (i) a Lender inspection in the absence of the occurrence and
continuation of a Default, which shall be done at such Lender’s expense, or
(ii) any Administrative Agent inspections in excess of one inspection during any
12-month period in the absence of the occurrence and continuation of a Default,
each of which shall be done at Administrative Agent’s expense.
     Section 6.10 Restricted Payments. The Borrower will not, nor will it permit
any Borrower Subsidiary to, declare or pay any Restricted Payments except that,
so long as (other than with respect to clauses (iv)(A), (B), (C), (D), (E) and
(I) below) no Default or Unmatured Default then exists or would result
therefrom, the following shall be permitted:
     (i) the payment by the Borrower or any Borrower Subsidiary of dividends
payable in its own Capital Stock (other than Disqualified Stock);
     (ii) the making of any Restricted Payment in exchange for, or out of the
proceeds of, the substantially concurrent contribution of common equity capital
to the

74



--------------------------------------------------------------------------------



 



Borrower; provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from clause (ii) of
the definition of Basket Amount;
     (iii) repurchases of Capital Stock deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price of such options or warrants;
     (iv) the declaration and payment of dividends or distributions by the
Borrower, or the making of loans by the Borrower, to its direct or indirect
parent, in amounts required for either of their respective direct or indirect
parent to actually pay the following:
     (A) franchise and excise taxes and other fees, taxes and expenses required
to maintain their corporate existence;
     (B) foreign, federal, state and local income or franchise taxes, to the
extent such income or franchise taxes are attributable to the income of the
Borrower and the Borrower Subsidiaries;
     (C) general corporate expenses related to third party audit, insurance
legal and similar administrative expenses of any direct or indirect parent of
the Borrower, including customary expenses for a public holding company;
     (D) customary salary, bonus, contributions to pension and 401(k) plans,
deferred compensation and other benefits payable to directors, officers and
employees of any direct or indirect parent of the Borrower to the extent such
amounts are attributable to the ownership or operation of the Borrower and the
Borrower Subsidiaries (other than pursuant to clause (vii) of this
Section 6.10);
     (E) indemnification obligations of any direct or indirect parent of the
Borrower owing to directors, officers, employees or other Persons (including,
without limitation, the Sponsors) under its charter or by-laws or pursuant to
written agreements with such Person, or obligations in respect of director and
officer insurance (including any premiums therefor); provided, however, that any
indemnities owing to the Sponsors pursuant to the Equity Purchase Agreement
shall only be permitted under this clause (E) to the extent such indemnities are
as a result of third party claims relating to the Transactions; and provided,
further, that no Restricted Payment may be made pursuant to this clause (E) to
the extent such Restricted Payments are covered by clause (v)(B) below;
     (F) fees and expenses incurred in connection with the Transactions;
     (G) amounts required to be paid by Holdco in connection with clause (iv) of
the definition of Permitted Holdco Indebtedness;
     (H) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or

75



--------------------------------------------------------------------------------



 



exchangeable for Capital Stock of the Borrower or any direct or indirect parent
of the Borrower; and
     (I) amounts paid to Borrower by or withheld by Borrower from Borrower
employees’ and officers’ compensation to the minimum extent necessary to settle
Borrower employees’ and officers’ (1) federal, state and income tax liabilities
(if any) related to restricted stock units and similar stock based awards under
Holdco’s stock incentive plan or (2) option price payments owed by employees and
officers with respect thereto, and Holdco shall apply such amounts to make
required federal, state and income tax payments or to settle option price
payments owed by Borrower employees and officers with respect thereto;
     (v) a Restricted Payment with respect to the payment of (A) any litigation
expenses, judgments or settlement of any litigation of any direct or indirect
parent of the Borrower or (B) indemnification obligations of any direct or
indirect parent of the Borrower owing to directors, officers or employees under
its charter or by-laws, in respect of a settlement to the extent such payments
represent indirect payment obligations of the parent; provided, however, that
after giving effect to each Restricted Payment under this clause (v) the
Borrower would be in pro forma compliance with Sections 6.19.1 (or, prior to
March 31, 2009, as if the ratio specified in such Section were at such time in
effect and required to be no less than 1.50 to 1.0), 6.19.2 (or, prior to
March 31, 2009, as if the Senior Secured Debt Ratio were at such time in effect
and required to be no greater than 7.0 to 1.0) and 6.20;
     (vi) the defeasance, redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Borrower made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Borrower, as the case may be, that is incurred in compliance with
Section 6.11 so long as:
     (A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount plus any accrued and unpaid
interest on the Subordinated Indebtedness being so redeemed, repurchased,
acquired or retired for value, plus the amount of any premium required to be
paid under the terms of the instrument governing the Subordinated Indebtedness
being so redeemed, repurchased, acquired or retired and any fees and expenses
incurred in the issuance of such new Indebtedness;
     (B) such Indebtedness is subordinated to the Obligations at least to the
same extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value;
     (C) such Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired; and

76



--------------------------------------------------------------------------------



 



     (D) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;
     (vii) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock of the Borrower or any
direct or indirect parent of the Borrower held by any current or former
employee, director, manager or consultant of the Borrower, any Borrower
Subsidiary or any direct or indirect parent of the Borrower (or their respective
estates, heirs, beneficiaries, transferees, spouses or former spouses) pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or similar agreement; provided, that the aggregate amount
of Restricted Payments made pursuant to this clause (vii) in any four-fiscal
quarter period shall not exceed $5,000,000 as of the last day of such
four-fiscal quarter period;
     (viii) a Restricted Payment by the Borrower or the Borrower Subsidiaries
which together with (A) the aggregate amount of all other Restricted Payments
made by the Borrower and the Borrower Subsidiaries after the date hereof
(excluding Restricted Payments permitted by clauses (ii), (iii), (iv), (v)(A),
(vi), (vii), (x) and (xi) of this Section 6.10), (B) the aggregate amount of all
Investments made by the Borrower and the Borrower Subsidiaries pursuant to
Section 6.14(xiv) after the date hereof and (C) the aggregate amount of all
payments of Second Lien Indebtedness made pursuant to Section 6.17(ii)(C) after
the date hereof, is less than the Basket Amount at such time;
     (ix) other Restricted Payments which, when aggregated with all other
Restricted Payments made pursuant to this clause (ix) after the date hereof and
all payments of Second Lien Indebtedness made pursuant to Section 6.17(ii)(D)
after the date hereof, do not exceed $25,000,000;
     (x) the declaration and payment of dividends or distributions to holders of
any class or series of preferred stock of any Borrower Subsidiary issued in
accordance with Section 6.11; and
     (xi) so long as the Term B Balance is at such time no greater than
$200,000,000, Restricted Payments which, when aggregated with all other
Restricted Payments made pursuant to this clause (xi) after the date hereof, do
not exceed the sum of (A) the lesser of (1) the aggregate Excess Specified
Security Sale Proceeds received by the Borrower or a Borrower Subsidiary after
February 29, 2008 minus $50,000,000 and (2) $62,500,000 plus (B) 50% of the
difference (if greater than zero) of (1) the aggregate Excess Specified Security
Sale Proceeds received by the Borrower or a Borrower Subsidiary after
February 29, 2008 minus (2) $112,500,000.
     Notwithstanding the foregoing, the making of any dividend or distribution
or the consummation of any irrevocable redemption within 60 days after the date
of declaration of the dividend or distribution or giving of the redemption
notice, as applicable, will not be prohibited if, at the date of declaration or
notice such payment or redemption would have complied with the provisions of
this Agreement.

77



--------------------------------------------------------------------------------



 



     In addition, Holdco will not make any Restricted Payment in excess of the
sum of (A) the aggregate amount of Restricted Payments received by Holdco from
the Borrower in accordance with this Section 6.10 after the Effective Date,
(B) the aggregate amount of capital contributions or proceeds from issuances of
Capital Stock (valued in each case at fair market value at the time received in
case of non-cash contributions) received by Holdco after the Effective Date and
(C) the aggregate amount of interest or gains of Holdco on investments by Holdco
of such Restricted Payments, contributions or proceeds permitted by the Passive
Holding Company Condition; provided, however, that Holdco may also make
Restricted Payments of the types permitted by the Borrower pursuant to
Sections 6.10(i), (ii) and (iii).
     Section 6.11 Indebtedness. The Borrower will not, nor will it permit any
Borrower Subsidiary to, create, incur or suffer to exist any Indebtedness, nor
will it permit any Borrower Subsidiary to issue preferred stock (other than
shares of preferred stock of a Borrower Subsidiary issued to the Borrower or a
Subsidiary Guarantor), except:
     (i) Obligations of the Loan Parties under the Loan Documents;
     (ii) Indebtedness existing on the Effective Date and described in all
material respects in Schedule 6.11;
     (iii) Indebtedness arising under the Second Lien Documents not exceeding
(A) $500,000,000 in aggregate principal amount (or, if less, the initial
aggregate principal amount of such Indebtedness on the Effective Date) minus
(B) the aggregate amount of all principal repayments of such Indebtedness after
the Effective Date;
     (iv) after the first anniversary of the Effective Date, and provided the
Financial Condition is satisfied at such time, the Borrower may incur
Indebtedness and any Subsidiary Guarantor or any Non-Guarantor may incur
Indebtedness (in respect of all Non-Guarantors in an aggregate amount of
Indebtedness outstanding not to exceed at any time $10,000,000);
     (v) Indebtedness or preferred stock of (A) the Borrower or a Guarantor
incurred to finance an acquisition permitted hereunder or (B) Persons that are
acquired by the Borrower or a Guarantor or merged into the Borrower or a
Guarantor in accordance with the terms of this Agreement; provided, however,
that after giving effect to such acquisition or merger, the Borrower is in pro
forma compliance with the Senior Secured Debt Ratio set forth in Section 6.19.2
(or, prior to March 31, 2009, the Senior Secured Debt Ratio shall not exceed 7.0
to 1.0);
     (vi) Indebtedness incurred by the Borrower or any Borrower Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of workers’ compensation claims,
or other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

78



--------------------------------------------------------------------------------



 



     (vii) Indebtedness arising from agreements of the Borrower or a Borrower
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Borrower Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Borrower Subsidiary for the purpose of financing
such acquisition; provided, however, that:
     (A) such Indebtedness is not reflected on the balance sheet of the Borrower
or any Borrower Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will be
deemed to be reflected on such balance sheet for purposes of this clause
(vii)(A)); and
     (B) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Borrower or any Borrower Subsidiary in connection with such disposition;
     (viii) (A) Indebtedness of the Borrower to a Guarantor or (B) Indebtedness
of a Subsidiary Guarantor to the Borrower or another Subsidiary Guarantor;
provided that any such Indebtedness is made pursuant to an intercompany note;
provided, further, that any subsequent transfer of any such Indebtedness (except
to the Borrower or another Subsidiary Guarantor) shall be deemed, in each case,
to be an incurrence of such Indebtedness that was not permitted by this clause
(viii);
     (ix) the guarantee by the Borrower or any of the Subsidiary Guarantors of
Indebtedness of the Borrower or a Borrower Subsidiary that was permitted to be
incurred by another provision of this covenant; provided that if the
Indebtedness being guaranteed is subordinated to the Obligations, then the
guarantee shall be subordinated to the same extent as the Indebtedness
guaranteed;
     (x) the incurrence by the Borrower or any Borrower Subsidiary of
Indebtedness or issuance of preferred stock that serves to extend, refund,
refinance, renew, replace or defease any Indebtedness or preferred stock
incurred or issued as permitted under clause (ii) or (iv) above, this clause
(x) or any Indebtedness or preferred stock incurred or issued to so refund or
refinance such Indebtedness or preferred stock (the “Refinancing Indebtedness”)
prior to its respective maturity; provided, however, that such Refinancing
Indebtedness:
     (A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness or preferred stock being refunded or
refinanced;

79



--------------------------------------------------------------------------------



 



     (B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded; or (ii) preferred stock, such
Refinancing Indebtedness must be preferred stock;
     (C) shall not include:
     (1) Indebtedness or preferred stock of a Borrower Subsidiary that
refinances Indebtedness or preferred stock of the Borrower; or
     (2) Indebtedness or preferred stock of a Borrower Subsidiary that is not a
Guarantor that refinances Indebtedness or preferred stock of a Guarantor; and
     (D) is in a principal amount not in excess of the principal amount of
Indebtedness being refunded or refinanced (including additional Indebtedness
incurred to pay premiums, fees and expenses in connection therewith);
     (xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided such Indebtedness is
extinguished within five Business Days of its incurrence;
     (xii) the incurrence by the Borrower or any Borrower Subsidiary of
Indebtedness in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations in the ordinary course of
business;
     (xiii) Indebtedness that may be deemed to exist pursuant to any
performance, completion or similar guarantees, performance, surety, statutory,
appeal, bid, payment (other than payment of Indebtedness) or reclamation bonds,
statutory obligations or similar obligations (including any bonds or letters of
credit issued with respect thereto and all guarantee, reimbursement and
indemnity agreements entered into in connection therewith) incurred in the
ordinary course of business;
     (xiv) obligations incurred in connection with any management or director
deferred compensation plan;
     (xv) Indebtedness in respect of (A) employee credit card programs and
(B) netting services, cash pooling arrangements or similar arrangements in
connection with cash management and deposit accounts; provided that, with
respect to any such arrangements, the total amount of all deposits subject to
such arrangement at all times equals or exceeds the total amount of overdrafts
subject to such arrangement;
     (xvi) overnight Repurchase Agreements incurred in the ordinary course of
business;

80



--------------------------------------------------------------------------------



 



     (xvii) Repurchase Agreements with maturities of less than 30 days (and
excluding Indebtedness incurred pursuant to clause (xvi) above) which at any one
time outstanding do not exceed $100,000,000;
     (xviii) Indebtedness (including Capitalized Lease Obligations) and
preferred stock incurred by the Borrower or any Subsidiary Guarantor, the
proceeds of which are applied to finance the development, construction,
purchase, lease, repairs, additions or improvement of property (real or
personal), equipment or other fixed or capital assets that are used or useful in
a Similar Business, whether through the direct purchase of assets or the Capital
Stock of any Person owning such assets, in an aggregate principal amount which,
when aggregated with the principal amount of all other Indebtedness and
preferred stock then outstanding and incurred pursuant to this clause
(xviii) and including all Indebtedness and preferred stock incurred to refund,
refinance or replace any other Indebtedness incurred pursuant to this clause
(xviii), does not exceed $10,000,000;
     (xix) (A) Indebtedness or preferred stock in an aggregate amount
outstanding at any time not to exceed $75,000,000 of the Borrower or of a
Subsidiary Guarantor owing to a Non-Guarantor (other than an SPE) that is
subordinated in right of payment to the Obligations of such Borrower or
Subsidiary Guarantor and (B) Indebtedness or preferred stock in an aggregate
amount outstanding at any time not to exceed $75,000,000 of a Non-Guarantor
(other than an SPE) owing to the Borrower or to a Subsidiary Guarantor;
provided, that any subsequent transfer of any such Indebtedness or preferred
stock (except to the Borrower or a Borrower Subsidiary) shall be deemed, in each
case, to be an incurrence of such Indebtedness that was not permitted by this
clause (xix); and
     (xx) Indebtedness or preferred stock of the Borrower or any Subsidiary
Guarantor not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness or preferred stock then
outstanding and incurred pursuant to this clause (xx), does not at any one time
outstanding exceed $100,000,000.
Without limiting the generality of the foregoing, neither the Borrower nor any
Borrower Subsidiary shall incur or have outstanding any Indebtedness to the
SPEs.
     For purposes of determining compliance with this Section 6.11: (i) in the
event that an item of Indebtedness or preferred stock (or any portion thereof)
meets the criteria of more than one of the categories of permitted Indebtedness
or preferred stock described in clauses (i) through (xx) above, the Borrower, in
its sole discretion, may classify or reclassify such item of Indebtedness or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness or preferred stock in one of the above
clauses; and (ii) at the time of incurrence or reclassification, the Borrower
will be entitled to divide and classify an item of Indebtedness or preferred
stock in more than one of the types of Indebtedness or preferred stock described
in clauses (i) through (xx) above.
     Accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness will not be deemed
to be an incurrence of Indebtedness for purposes of this Section 6.11.

81



--------------------------------------------------------------------------------



 



     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.
     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
     Section 6.12 Merger.
     (i) The Borrower will not consolidate or merge with or into (whether or not
the Borrower is the surviving entity), or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all the properties or assets of the
Borrower and the Borrower Subsidiaries, taken as a whole, in one or more related
transactions, to another Person, unless:
     (A) either:
     (1) the Borrower is the surviving company; or
     (2) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”);
     (B) the Successor Company, if other than the Borrower, expressly assumes
all the Obligations of the Borrower under the Loan Documents pursuant to
documents in form reasonably satisfactory to the Administrative Agent;
     (C) immediately before and after such transaction, no Default or Unmatured
Default exists;
     (D) the Successor Company would be in pro forma compliance, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
with Sections 6.19.1 (or, prior to March 31, 2009, as if the ratio specified in
such Section were at such time in effect and required to be no less than 1.50 to

82



--------------------------------------------------------------------------------



 



1.0) and 6.19.2 (or, prior to March 31, 2009, as if the Senior Secured Debt
Ratio were at such time in effect and required to be no greater than 7.0 to
1.0);
     (E) each Guarantor, unless it is the other party to the transactions
described above, in which case clause (ii) below applies, shall have confirmed
that its Obligations under the applicable Loan Documents to which it is a party
remain outstanding pursuant to documentation reasonably satisfactory to the
Administrative Agent; and
     (F) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such consolidation, merger or transfer
complies with the provisions described in this clause (i).
     The Successor Company will succeed to, and be substituted for the Borrower
under this Agreement and each other Loan Document.
     Notwithstanding the foregoing (but subject to clause (ii) below), any
Borrower Subsidiary may consolidate with, merge into or transfer all or part of
its properties and assets to the Borrower or to another Borrower Subsidiary.
     (ii) No Guarantor will, and the Borrower will not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving entity), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all its properties or assets in one or more
related transactions, to any Person unless:
     (A) (1) such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, conveyance or other disposition will have
been made is an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”); and
(2) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under the Loan Documents pursuant to documents
in form reasonably satisfactory to the Administrative Agent; and
(3) immediately before and after such transaction, no Default or Unmatured
Default exists; or
     (B) such transaction is made in compliance with Section 6.13 (without
regard to Section 6.13(xi)) or constitutes an Investment permitted by
Section 6.14.
     The Successor Person will succeed to, and be substituted for such Guarantor
under the Guaranty and each other Loan Document.

83



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, any Subsidiary Guarantor may consolidate
with, merge into or transfer all or part of its properties and assets to the
Borrower or to another Subsidiary Guarantor.
     Section 6.13 Sale of Assets. The Borrower will not, nor will it permit any
Borrower Subsidiary to, lease, sell or otherwise dispose of its Property to any
other Person, except:
     (i) the disposition of (A) Cash and Cash Equivalents in the ordinary course
of business, (B) obsolete or worn out equipment or other tangible personal
property or (C) inventory sales in the ordinary course of business;
     (ii) transfers of property subject to casualty, condemnation or similar
events (including in lieu thereof) upon receipt of the Net Proceeds in respect
thereof;
     (iii) (x) the disposition of Portfolio Securities (other than Specified
Securities) for Cash and Cash Equivalents or securities contained in the
Restricted Investment Portfolio and (y) the disposition of Portfolio Securities
on or before the Effective Date contemplated by the Equity Purchase Agreement;
     (iv) the making of any Restricted Payment or Investment that is permitted
to be made, and is made, under Section 6.10 or 6.14, as applicable;
     (v) the unwinding of any Rate Management Transaction;
     (vi) any transfer to MoneyGram International Holdings Limited of the loan
from MoneyGram Payment Systems, Inc. to MoneyGram International Holdings Limited
in the amount of €92,500,000 pursuant to the Loan Agreement dated January 17,
2003 made to effectuate the forgiveness of such loan;
     (vii) sales of securities pursuant to Repurchase Agreements;
     (viii) sales, transfers or other dispositions of its Property to an SPE
made in compliance with Section 6.14(v);
     (ix) transfers from a Subsidiary to the Borrower, from the Borrower to any
Guarantor, from a Guarantor to any other Guarantor or from a Non-Guarantor to
the Borrower or a Borrower Subsidiary;
     (x) sales or dispositions of the official check business or FSMC, Inc. (or
any successor) by the Borrower and the Borrower Subsidiaries;
     (xi) the disposition of all or substantially all the assets of the Borrower
or any Borrower Subsidiary in a manner permitted pursuant to Section 6.12;
     (xii) to the extent allowable under Section 1031 of the Code, any exchange
of like property (excluding any boot thereon) for use in a Similar Business;

84



--------------------------------------------------------------------------------



 



     (xiii) surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims;
     (xiv) the lease, assignment or sub-lease of any real or personal property
in the ordinary course of business;
     (xv) foreclosures on assets;
     (xvi) sales of assets pursuant to any financing transaction otherwise
permitted by this Agreement with respect to property built or acquired by the
Borrower or a Borrower Subsidiary after the Effective Date, including sale and
leaseback transactions;
     (xvii) the granting of Liens otherwise permitted by this Agreement;
     (xviii) sales of accounts receivable in connection with the collection or
compromise thereof;
     (xix) the abandonment of intellectual property rights in the ordinary
course of business, which in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of Holdco and its
Subsidiaries taken as a whole;
     (xx) sales of accounts or notes receivable, or participations therein, and
related assets as part of a Receivables Transaction permitted hereunder which
does not give rise to Indebtedness;
     (xxi) leases, sales or other dispositions of its Property that, together
with all other Property of the Borrower and Borrower Subsidiaries previously
leased, sold or disposed of as permitted by this clause (xxi) during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a Substantial Portion of the Property of
the Borrower and the Borrower Subsidiaries;
     (xxii) the abandonment of the Investments described on Schedule 6.13; and
     (xxiii) the sale or other disposition of Specified Securities so long as
the Net Proceeds thereof are applied in accordance with this Agreement.
For purposes of this Section 6.13, Property of a Borrower Subsidiary shall be
deemed to include Capital Stock (other than preferred stock) of such Borrower
Subsidiary issued or sold to any Person other than (x) a Loan Party, (y) in the
case of a Foreign Subsidiary, a Wholly-Owned Subsidiary of the Borrower, or
(z) any Capital Stock issued to an equity holder other than the Borrower or a
Borrower Subsidiary to maintain its pro rata ownership.
     Section 6.14 Investments and Acquisitions. The Borrower will not, nor will
it permit any Borrower Subsidiary to, make any Acquisition of any Person or make
any Investment in any Person, except:

85



--------------------------------------------------------------------------------



 



     (i) Acquisitions of (or all or substantially all of the assets of) entities
engaged in a Similar Business, so long as (A) the acquired entity (x) becomes a
Guarantor in compliance with Section 6.21 and complies with the requirement in
Section 6.22 to pledge its assets as Collateral or (y) is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all its
assets to, or is liquidated into, the Borrower or a Guarantor; (B) after giving
effect to such acquisition, the Borrower shall be in compliance with, and, on a
pro forma basis, the Borrower would be in compliance therewith for the previous
four fiscal quarters, its covenants in Sections 6.19.1 (or, prior to March 31,
2009, as if the ratio specified in such Section were at such time in effect and
required to be no less than 1.50 to 1.0) and 6.19.2 (or, prior to March 31,
2009, as if the Senior Secured Debt Ratio were at such time in effect and
required to be no greater than 7.0 to 1.0); (C) for any Acquisition with
aggregate consideration in excess of $50,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Officer setting forth the calculations demonstrating such compliance and
(D) both before and after giving effect to such acquisition no Default or
Unmatured Default exists;
     (ii) any Investment arising out of the forgiveness of the loan from
MoneyGram Payment Systems, Inc. to MoneyGram International Holdings Limited in
the amount of 92,500,000 Euros pursuant to the Loan Agreement dated January 17,
2003;
     (iii) any Investment in the Borrower or any Guarantor;
     (iv) any Investments in any Non-Guarantor (other than any SPE) that
together with all Investments made pursuant to this clause (iv) after the date
hereof shall not exceed $150,000,000;
     (v) any Investments (including Investments outstanding as of the date
hereof) in SPEs provided that the total assets of all SPEs shall not exceed
$2,000,000,000 at any one time outstanding;
     (vi) any Investment in Cash or Cash Equivalents;
     (vii) any Investment in the Restricted Investment Portfolio;
     (viii) any Investment existing on the date hereof (excluding assets held by
any SPE) or made pursuant to legally binding written commitments in existence on
the date hereof which, in either case, is set forth in all material respects on
Schedule 6.14(viii), and any Investment that replaces, refinances or refunds any
such Investment; provided that such replacing, refinancing or refunding
Investment is in an amount that does not exceed the amount replaced, refinanced
or refunded, and is made in the same Person as the Investment replaced,
refinanced or refunded;
     (ix) loans and advances to employees, directors, managers or consultants of
Holdco, the Borrower or any of the Borrower Subsidiaries for reasonable and
customary business related travel expenses, moving expenses and similar
expenses, in each case incurred in the ordinary course of business whether or
not consistent with past practice, and payroll advances;

86



--------------------------------------------------------------------------------



 



     (x) any Investment acquired by the Borrower or any Borrower Subsidiary:
     (A) in exchange for any other Investment or accounts receivable held by the
Borrower or any Borrower Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of such other Investment
or accounts receivable; or
     (B) as a result of a foreclosure by the Borrower or any Borrower Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;
     (xi) Investments to the extent the payment for which consists of Capital
Stock (other than Disqualified Stock) of the Borrower or any direct or indirect
parent of the Borrower;
     (xii) Indebtedness (including Subordinated Indebtedness) permitted under
Section 6.11 or any Restricted Payment permitted under Section 6.10, in each
case to the extent it constitutes an Investment;
     (xiii) any Investments received in compromise or resolution of
(A) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any Borrower Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;
     (xiv) any Investment by the Borrower or the Borrower Subsidiaries which
together with (A) the aggregate amount of all Restricted Payments made by the
Borrower and the Borrower Subsidiaries after the date hereof pursuant to
Section 6.10 (excluding Restricted Payments permitted by Sections 6.10 (ii),
(iii), (iv), (v)(A), (vi), (vii), (x) and (xi)), (B) the aggregate amount of all
other Investments made by the Borrower and the Borrower Subsidiaries pursuant to
this clause (xiv) after the date hereof and (C) the aggregate amount of all
payments of Second Lien Indebtedness made pursuant to Section 6.17(ii)(C) after
the date hereof, is less than the Basket Amount at such time;
     (xv) any Investment in securities or other assets not constituting Cash or
Cash Equivalents and received in connection with an asset sale made pursuant to
Section 6.13;
     (xvi) Rate Management Obligations permitted hereunder;
     (xvii) receivables owing to the Borrower or any of its Subsidiaries created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (xviii) Investments in the Second Lien Indebtedness to the extent not
prohibited by Section 6.17(ii);

87



--------------------------------------------------------------------------------



 



     (xix) upfront payments, signing bonuses and similar payments paid to agents
and guaranties of agent commissions, in each case in the ordinary course of
business and consistent with past practice;
     (xx) Acquisitions, for aggregate consideration not to exceed $28,000,000 in
the aggregate, on terms substantially consistent with the terms set forth on
Schedule 6.14(xx); and
     (xxi) additional Investments in an aggregate amount, taken together with
all other Investments previously made pursuant to this clause (xxi) not to
exceed $25,000,000 (with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value).
     Section 6.15 Liens. The Borrower will not, nor will it permit any Borrower
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of the Borrower Subsidiaries, except:
     (i) second-priority Liens securing obligations under the Second Lien
Documents;
     (ii) Liens created pursuant to the Collateral Documents (which Liens shall
equally and ratably secure Rate Management Obligations owing to Rate Management
Counterparties);
     (iii) Liens for taxes, assessments or governmental charges, claims or
levies not yet overdue for a period of more than 30 days or subject to penalties
for nonpayment, or which are being contested in good faith and by appropriate
proceedings;
     (iv) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than 30 days past due or
which are being contested in good faith by appropriate proceedings or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding in good faith with an appeal or other
proceeding for review so long as no such Lien secures claims constituting a
Default under Section 7.8;
     (v) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (vi) minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties;
     (vii) Liens in existence on the Effective Date and identified in all
material respects on Schedule 6.15 hereto;

88



--------------------------------------------------------------------------------



 



     (viii) ordinary course pledges or deposits to secure bids, tenders,
contracts (other than for the payment of Indebtedness for borrowed money) or
leases to which such Person is a party or deposits as security for contested
taxes, import duties or the payment of rent;
     (ix) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
securing bonds required by applicable state regulatory licensing requirements or
letters of credit or bank guarantees or similar instruments in lieu of such
items or to support the issuance thereof issued pursuant to the request of and
for the account of such Person in the ordinary course of its business;
     (x) Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided further that such Liens may not extend to any other
property owned by the Borrower or any Borrower Subsidiary and that such Liens
are released within 30 days of such Person becoming a Subsidiary;
     (xi) Liens on property at the time the Borrower or a Borrower Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Borrower Subsidiary; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; and provided further that the Liens may not
extend to any other property owned by the Borrower or any Borrower Subsidiary;
     (xii) licenses, sublicenses, leases or subleases entered into in the
ordinary course of business that do not materially impair their use in the
operation of the business of Holdco, the Borrower and the Borrower Subsidiaries,
taken as a whole;
     (xiii) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
     (xiv) deposits made in the ordinary course of business to secure liability
to insurance carriers;
     (xv) Liens (A) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (B) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (C) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
     (xvi) any attachment or judgment Lien against Holdco, the Borrower or any
Borrower Subsidiary, or any property of Holdco, the Borrower or any Borrower

89



--------------------------------------------------------------------------------



 



Subsidiary, so long as such Lien secures claims not constituting a Default under
Section 7.8;
     (xvii) the deposit or pre-funding of amounts in escrow pursuant to
contractual obligations contained in customer agreements securing obligations
not exceeding $50,000,000 in the aggregate;
     (xviii) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.11(v)(B) or (xviii); provided, that Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.11(v)(B) or (xviii) are solely on
the assets financed, purchased, constructed, improved or acquired or assets of
the acquired entity as the case may be, and the proceeds and products thereof
and accessions thereto;
     (xix) Liens securing Rate Management Obligations not exceeding $50,000,000
outstanding at any time;
     (xx) Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
     (xxi) any Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien of
the type referred to in clause (i), (ii), (vii), (x), (xi) or (xviii); provided,
however, that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property and
the proceeds and products thereof), and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount of the Indebtedness permitted pursuant to such
clause (i), (ii), (vii), (x), (xi) or (xviii) and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;
     (xxii) Liens in favor of the Borrower or any Subsidiary Guarantor;
     (xxiii) Liens solely on any cash earnest money deposits relating to asset
sales or acquisitions not in the ordinary course in connection with any letter
of intent or purchase agreement not prohibited by this Agreement;
     (xxiv) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (xxv) Liens securing Indebtedness or other obligations of a Borrower
Subsidiary owing to the Borrower or a Subsidiary Guarantor permitted to be
incurred in accordance with Section 6.11;

90



--------------------------------------------------------------------------------



 



     (xxvi) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
     (xxvii) Liens securing not in excess of $300,000,000 of Receivables
Transaction Attributed Indebtedness; and
     (xxviii) other Liens not otherwise permitted by this Section 6.15 securing
obligations not at any time exceeding $100,000,000 in the aggregate.
     Section 6.16 Affiliates. The Borrower will not, and will not permit any
Borrower Subsidiary to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower, except:
     (i) on terms not materially less favorable to the Borrower or such Borrower
Subsidiary as the Borrower or such Borrower Subsidiary would obtain in a
comparable arms-length transaction, and in connection with such transaction or
series of related transactions involving aggregate payments or consideration in
excess of $5,000,000 the Borrower delivers to the Administrative Agent a
resolution adopted by the disinterested members of the board of directors of the
Borrower approving such transaction and set forth in an officer’s certificate
certifying that such transaction complies with this clause (i);
     (ii) the forgiveness of Indebtedness referred to in Section 6.14(ii);
     (iii) reimbursement of the Sponsors or their Affiliates for expenses in
accordance with the provisions of the Equity Purchase Agreement as in effect on
the date hereof and payment of fees and indemnification obligations payable to
the Sponsors or their Affiliates in connection with the consummation of the
Transactions pursuant to the Equity Purchase Agreement or Note Purchase
Agreement, each as in effect on the date hereof; provided, however, that
notwithstanding anything contained in this Agreement to the contrary, neither
Holdco nor the Borrower will, nor will they permit any Subsidiary to, pay any
management fees to the Sponsors or their Affiliates;
     (iv) reasonable and customary fees, expenses and indemnities provided in
the ordinary course of business to officers, directors, managers, employees or
consultants of the Borrower, any direct or indirect parent of the Borrower or
any Borrower Subsidiary;
     (v) customary tax sharing arrangements among Holdco and its Subsidiaries
entered into in the ordinary course of business;
     (vi) transactions among Holdco and its Subsidiaries not expressly
prohibited under this Agreement;
     (vii) any transaction or series of transactions involving consideration of
less than $1,000,000;

91



--------------------------------------------------------------------------------



 



     (viii) transactions in existence as of the Effective Date set forth in all
material respects on Schedule 6.16;
     (ix) payments or loans (or cancellation of loans) to employees of the
Borrower, employees of any direct or indirect parent of the Borrower or
employees of any Borrower Subsidiary and employment agreements, severance
agreements, stock option plans and other similar arrangements with such
employees which, in each case are approved by the disinterested members of the
board of directors of the Borrower in good faith that are not otherwise
prohibited by this Agreement;
     (x) the Transactions and the payment of all fees and expenses related to
the Transactions;
     (xi) the payment of reasonable charges for travel in the ordinary course of
business by any officer, director, manager, employee, agent, consultant,
Affiliate or advisor of the Borrower or any Borrower Subsidiary;
     (xii) any Restricted Payments permitted under Section 6.10 (other than
pursuant to Section 6.10(viii)); and
     (xiii) sales of accounts receivable, or participations therein, in
connection with any Receivables Transaction permitted by this Agreement.
     Section 6.17 Amendments to Agreements; Prepayments of Second Lien Debt.
     (i) Holdco will not, and will not permit any of its Subsidiaries to, amend
or terminate the Separation Agreements, the Equity Purchase Agreement, the Note
Purchase Agreement, the Indenture, the certificates of designation with respect
to the Series B Preferred Stock, the Series B-1 Preferred Stock or the Series D
Preferred Stock, in each case as defined in, and attached as an exhibit to, the
Equity Purchase Agreement, the organizational documents of the Borrower or any
Borrower Subsidiary or any documents with respect to Subordinated Debt which is
Material Indebtedness, in each case in any manner which could reasonably be
expected to be materially adverse to the interests of the Lenders.
     (ii) The Borrower will not, and will not permit any Borrower Subsidiary to,
make any optional prepayments of the Second Lien Indebtedness other than (A) any
optional prepayment made by exchange for, or out of the proceeds of, any
Refinancing Indebtedness; (B) any optional prepayment made out of the proceeds
of sales of Capital Stock of the Borrower or any direct or indirect parent of
the Borrower and/or any contributions received by them; (C) prepayments in an
amount which, together with (1) the aggregate amount of all Restricted Payments
made by the Borrower and the Borrower Subsidiaries after the date hereof
(excluding Restricted Payments permitted by clauses (ii), (iii), (iv), (v)(A),
(vi), (vii), (x) and (xi) of Section 6.10), (2) the aggregate amount of all
Investments made by the Borrower and the Borrower Subsidiaries pursuant to
Section 6.14(xiv) after the date hereof and (3) the aggregate amount of all
other payments of Second Lien Indebtedness made pursuant to this
Section 6.17(ii)(C) after the date hereof, is less than the Basket Amount at
such time; (D) prepayments in an amount which, when

92



--------------------------------------------------------------------------------



 



aggregated with all Restricted Payments made after the date hereof pursuant to
Section 6.10(ix) and all other payments of Second Lien Indebtedness made
pursuant to this Section 6.17(ii)(D) after the date hereof, does not exceed
$25,000,000; or (E) any conversion of the Second Lien Indebtedness into Capital
Stock. For purposes hereof, any voluntary purchase, defeasance or acquisition of
Second Lien Indebtedness shall constitute a voluntary prepayment thereof.
     Section 6.18 Inconsistent Agreements. The Borrower shall not, and shall not
permit any Borrower Subsidiary to, enter into any indenture, agreement,
instrument (or amendment thereto) or other arrangement which directly or
indirectly prohibits or restrains, or has the effect of prohibiting or
restraining (x) the incurrence or repayment of the Obligations or the ability of
the Borrower or any Borrower Subsidiary to create or suffer to exist Liens on
such Person’s Property securing the Obligations or (y) the ability of any
Borrower Subsidiary to (1) pay dividends or make other distributions on its
capital or (2) pay any Indebtedness owed to, or make loans or advances to, or
sell, lease or transfer any of its Property to, the Borrower or any Borrower
Subsidiary, except that the following are permitted:
     (i) contractual encumbrances or restrictions contained in any Loan
Document, any Second Lien Document (including any related Rate Management
Transaction and its related documentation) or otherwise in effect on the
Effective Date;
     (ii) purchase money obligations for property acquired in the ordinary
course of business and Capitalized Lease Obligations that impose restrictions on
disposition of the property so acquired;
     (iii) applicable law or any applicable rule, regulation or order or similar
restriction;
     (iv) any agreement or other instrument of a Person acquired by the Borrower
or any Borrower Subsidiary in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;
     (v) contracts for the sale of assets, including, without limitation,
customary restrictions with respect to a Borrower Subsidiary pursuant to an
agreement that has been entered into relating to the sale or disposition of all
or substantially all the Capital Stock or assets of that Borrower Subsidiary
pursuant to a transaction otherwise permitted by this Agreement;
     (vi) restrictions imposed by the terms of secured Indebtedness otherwise
permitted to be incurred pursuant to Sections 6.11 and 6.15 hereof that, in the
case of a Loan Party, relate to the assets securing such Indebtedness;
     (vii) restrictions on cash or other deposits or portfolio securities or net
worth imposed by customers or Governmental Entities under contracts entered into
in the ordinary course of business;

93



--------------------------------------------------------------------------------



 



     (viii) customary provisions in joint venture agreements, asset sale
agreements, sale-lease back agreements and other similar agreements;
     (ix) customary provisions contained in leases and other agreements entered
into in the ordinary course of business;
     (x) any agreement for the sale or other disposition of a Borrower
Subsidiary that restricts dividends, distributions, loans or advances by such
Borrower Subsidiary pending such sale or other disposition;
     (xi) Permitted Liens;
     (xii) restrictions and conditions contained in documentation governing any
Receivables Transaction permitted by this Agreement, which restrictions and
conditions apply only to the assets that are the subject of such Receivables
Transaction or otherwise customary for such facilities.
     (xiii) restrictions and conditions on the creation or existence of Liens
imposed by the terms of the documentation governing any Indebtedness or
preferred stock of a Non-Guarantor, which Indebtedness or preferred stock is
permitted by Section 6.11;
     (xiv) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.14 and
applicable solely to such joint venture entered into in the ordinary course of
business; and
     (xv) any encumbrances or restrictions of the type referred to in the
lead-in to this Section 6.18 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xiv) above; provided, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, with respect
to such encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
     Section 6.19 Financial Covenants.
     6.19.1 Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of the Borrower’s fiscal quarters for the then
most-recently ended four fiscal quarters, commencing with the fiscal quarter
ending March 31, 2009, of (i) Consolidated EBITDA of the Borrower and its
Subsidiaries for such period to (ii) the sum of (x) Consolidated Interest
Expense of the Borrower and its Subsidiaries for such period paid or payable in
cash less (y) (to the extent less than or equal to Consolidated Interest
Expense) interest income of the Borrower and its Subsidiaries during such period
attributable to Cash and Cash Equivalents (and not to Portfolio Securities) to
be less than the applicable ratio set forth below for such fiscal quarter:

94



--------------------------------------------------------------------------------



 



          Interest Coverage Fiscal Quarter Ending   Ratio
March 31, 2009
  1.50:1.00
June 30, 2009
September 30, 2009
   
December 31, 2009
  1.50:1.00
March 31, 2010
June 30, 2010
September 30, 2010
   
December 31, 2010
  1.75:1.00
March 31, 2011
June 30, 2011
September 30, 2011
   
December 31, 2011
  1.75:1.00
March 31, 2012
June 30, 2012
September 30, 2012
   
December 31, 2012 and thereafter
  2.00:1.00

     6.19.2 Senior Secured Debt Ratio. The Borrower will not permit the Senior
Secured Debt Ratio, determined as of the end of each of its fiscal quarters,
commencing with the fiscal quarter ending March 31, 2009, to be greater than the
applicable ratio set forth below for such fiscal quarter:

          Senior Secured Fiscal Quarter Ending   Debt Ratio
March 31, 2009
  6.50:1.00
June 30, 2009
September 30, 2009
   
December 31, 2009
  6.00:1.00
March 31, 2010
June 30, 2010
September 30, 2010
   
December 31, 2010
  5.50:1.00
March 31, 2011
June 30, 2011
September 30, 2011
   
December 31, 2011
  5.00:1.00
March 31, 2012
June 30, 2012
September 30, 2012
   
December 31, 2012 and thereafter
  4.50:1.00

95



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this Section 6.19, if
(i) the Borrower fails to comply with the requirements of Section 6.19.1 or
6.19.2 as of the end of any fiscal quarter and (ii) at any time during such
fiscal quarter or thereafter until the date that is 20 days after the date the
Borrower is required to deliver financial statements with respect to such period
pursuant to Section 6.1, the Borrower receives a cash contribution to its equity
capital in exchange for common shares of its Capital Stock and gives written
notice to the Administrative Agent that such cash contribution has been received
and is a Specified Equity Contribution (any amount so identified, a “Specified
Equity Contribution”), then the amount of such Specified Equity Contribution
will be deemed to be an increase to Consolidated EBITDA solely for the purposes
of determining compliance with Sections 6.19.1 and 6.19.2 at the end of such
fiscal quarter (and for purposes of determining compliance with future periods
that include such fiscal quarter) (but such Specified Equity Contribution shall
not be included for purposes of determining the Basket Amount or other purposes
hereunder); provided that (1) in each four fiscal quarter period, there shall be
a period of at least two fiscal quarters in respect of which no Specified Equity
Contribution is made and (2) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Borrower to be in
compliance with Sections 6.19.1 and 6.19.2. If after giving effect to the
foregoing recalculations the Borrower shall be in compliance with the
requirements of Sections 6.19.1 and 6.19.2, the Borrower shall be deemed to have
satisfied the requirements of such covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default in respect of such covenant
that had occurred shall be deemed cured for this purposes of this Agreement.
From the date on which the Borrower gives the Administrative Agent written
notice of a Specified Equity Contribution with respect to a fiscal period until
the 20th day after financial statements are required to be delivered pursuant to
Section 6.1 for such fiscal period, none of the Administrative Agent, the
Collateral Agent, any Lender or any Secured Party shall exercise any rights or
remedies with respect to a breach of Section 6.19.1 or 6.19.2 with respect to
such fiscal period, but any such breach shall not be deemed waived for purposes
of Section 4.2 until such Specified Equity Contribution is received by the
Borrower.
     Section 6.20 Minimum Liquidity Ratio. The Borrower and the Borrower
Subsidiaries shall maintain at all times on a consolidated basis a Minimum
Liquidity Ratio of at least 1.00 to 1.00.
     Section 6.21 Subsidiary Guarantees. On or before the later of (i) 30 days
following the occurrence of the following events or (ii) the first date required
for delivery of the financial statements pursuant to Section 6.1(i) or
(ii) after the occurrence of the following events (or such longer period as the
Administrative Agent may agree), the Borrower shall cause an Authorized Officer
of a Wholly-Owned Subsidiary that has become a Material Domestic Subsidiary to
execute and deliver to the Administrative Agent for the benefit of the Lenders a
guaranty of the Obligations pursuant to a guaranty substantially similar to the
Guaranty (or a joinder agreement under the Guaranty), all pursuant to
documentation (including related certificates, opinions) reasonably acceptable
to the Administrative Agent. The Borrower shall promptly notify the
Administrative Agent at which time any Authorized Officer becomes aware that a
Wholly-Owned Subsidiary has become a Material Domestic Subsidiary.
Notwithstanding the foregoing, substantially contemporaneously with any
Subsidiary becoming a “Guarantor” (as defined in the Indenture), the Borrower
shall cause such Subsidiary to become a Guarantor hereunder pursuant to
documentation as described above.

96



--------------------------------------------------------------------------------



 



     Section 6.22 Collateral. Effective upon any Subsidiary becoming a Guarantor
after the date hereof, the Borrower shall cause such Guarantor within fifteen
Business Days after becoming a Guarantor (or such later date as the
Administrative Agent may agree) to grant to the Collateral Agent for the benefit
of the Secured Parties a first (subject to Permitted Liens) priority security
interest in all assets (including real property and the Capital Stock of its
Subsidiaries) of such Guarantor pursuant to documentation (including related
certificates and opinions) reasonably acceptable to the Administrative Agent.
The Borrower will, and will cause each of the Guarantors to, at the expense of
the Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments and take such further
steps relating to the Collateral as the Administrative Agent may reasonably
require. Notwithstanding any of the foregoing, (i) neither the Borrower nor any
Guarantor shall be obligated hereby to grant a security interest in any asset if
the granting of such security interest would result in the violation of any
applicable law or regulation, (ii) the Collateral shall not include a security
interest in any asset if the granting of such security interest would be
prohibited by enforceable anti-assignment provisions of contracts or applicable
law (after giving effect to relevant provisions of the Uniform Commercial Code),
(iii) fee-owned real property having an individual fair market value of less
than $2,500,000 or aggregate fair market value of less than $10,000,000 shall be
excluded from the Collateral, (iv) the Collateral shall not include cash and
cash equivalents, accounts receivable or Portfolio Securities, or deposit or
security accounts (except to the extent that the foregoing are proceeds of
Collateral; provided, that in no event shall any control agreements be required)
containing any of the foregoing, other assets requiring perfection through
control agreements, letter-of-credit rights, leasehold real property, motor
vehicles and other assets subject to certificates of title (other than any
corporate aircraft), interests in certain joint ventures and non-Wholly-Owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties and obligations the interest on which is wholly exempt from the taxes
imposed by subtitle A of the Code, (v) the pledge of the Capital Stock of
Foreign Subsidiaries shall be limited to 65% of the Capital Stock of material
first-tier Foreign Subsidiaries, (vi) the Administrative Agent shall have the
discretion to exclude from the Collateral immaterial assets, assets as to which
it and the Borrower determine that the cost of obtaining such security interest
would outweigh the benefit to the Lenders and other assets in which it may
determine that the taking of a security interest would not be advisable, and
(vii) no foreign law security or pledge agreements shall be required.
     Section 6.23 Holdco Covenant. Holdco shall not, nor shall it permit any of
its Subsidiaries (other than the Borrower and any of its Subsidiaries) to,
engage in any activity or suffer to have any condition outstanding that would
violate the Passive Holding Company Condition.
ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:

97



--------------------------------------------------------------------------------



 



     Section 7.1 Representation or Warranty. Any representation or warranty made
or deemed made by or on behalf of Holdco, the Borrower or any of the
Subsidiaries to the Lenders or the Administrative Agent under or in connection
with any Loan Document, any Credit Extension, or any certificate or information
required to be delivered under any Loan Document shall be materially false on
the date as of which made.
     Section 7.2 Non-Payment. Nonpayment of principal of any Loan when due,
nonpayment of any reimbursement obligation in respect of any LC Disbursement
within five Business Days after the same becomes due and the Borrower has
received written notice of such fact, or nonpayment of interest upon any Loan or
of any commitment fee, LC Fee or other obligations under any of the Loan
Documents within five Business Days after the same becomes due.
     Section 7.3 Specific Defaults. The breach by any Loan Party of any of the
terms or provisions of Section 6.3, Sections 6.10 through and including 6.19.
     Section 7.4 Other Defaults. The breach by any Loan Party (other than a
breach which constitutes a Default under Section 7.2 or 7.3 of this Article VII)
of any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within thirty days after written notice thereof from the
Administrative Agent to the Borrower.
     Section 7.5 Cross-Default. Failure of Holdco or any of its Subsidiaries to
pay when due any Material Indebtedness; or the default by Holdco or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any, and provided that such default has not been cured or waived) of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity; or any Material Indebtedness of Holdco or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof.
     Section 7.6 Insolvency; Voluntary Proceedings. Holdco or any of its
Subsidiaries shall (i) have an order for relief entered with respect to it under
the Federal or state bankruptcy laws as now or hereafter in effect, (ii) make a
general assignment for the benefit of creditors, (iii) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal or state bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6, (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7 or (vii) not pay, or admit in
writing its inability to pay, its debts generally as they become due.

98



--------------------------------------------------------------------------------



 



     Section 7.7 Involuntary Proceedings. Without the application, approval or
consent of Holdco or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for Holdco or any of its
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against Holdco or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 45 consecutive days.
     Section 7.8 Judgments. Holdco or any of its Subsidiaries shall fail within
30 days to pay, bond or otherwise discharge one or more judgments or orders for
the payment of money in excess of $15,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate.
     Section 7.9 Unfunded Liabilities; Reportable Event. The Unfunded
Liabilities of all Single Employer Plans shall exceed in the aggregate
$125,000,000 or any Reportable Event shall occur in connection with any Single
Employer Plan that could reasonably be expected to have a Material Adverse
Effect.
     Section 7.10 Change in Control. Any Change in Control shall occur.
     Section 7.11 Withdrawal Liability. Holdco or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by Holdco or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification) could
reasonably be expected to have a Material Adverse Effect.
     Section 7.12 Guaranty. The Guaranty shall fail to remain in full force or
effect (other than by reason of a release of a Guarantor in accordance with the
terms hereof and thereof) or any Guarantor shall assert in writing the
invalidity or unenforceability of the Guaranty, or any Guarantor shall deny in
writing that it has any further liability under any guaranty of the Obligations
to which it is a party, or shall give notice to such effect.
     Section 7.13 Collateral Documents. Any Collateral Document shall cease to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof), or shall cease to give the
Collateral Agent for the benefit of the Secured Parties the Liens, rights,
powers and privileges purported to be created thereby, except to the extent such
failure results from any act or omission of the Collateral Agent, the
Administrative Agent or any Lender.
     Section 7.14 Events Not Constituting Default. Notwithstanding the
provisions of Sections 7.1 and 7.4, (i) any breach of any representation and
warranty made hereunder or under or in connection with any Loan Document,
(ii) any falsity of any certificate or information required to be delivered
under any Loan Document or (iii) any breach under Section 7.4 (other than such a
breach arising out of a breach of Section 6.20 after the Effective Date) of this
Agreement or any other Loan Document that, in the case of each of clauses
(i) through (iii) above, arises, directly or indirectly, out of the restatement
of the consolidated financial statements of Holdco and its Subsidiaries
heretofore delivered or of Holdco and its Subsidiaries

99



--------------------------------------------------------------------------------



 



or the Borrower and its Subsidiaries required to be delivered to the Lenders
under this Agreement (such financial statements so restated, the “Restated
Financial Statements”) as a result of (x) the historical valuation, accounting
and/or processes, in each case for fiscal periods ended prior to the Effective
Date, related to the investment portfolio of Holdco and its Subsidiaries or
(y) the February 11, 2008 SEC non-public inquiry to Holdco shall in no event
constitute a Default or Unmatured Default under this Agreement; provided,
however, that (A) the Borrower furnishes to the Lenders the Restated Financial
Statements promptly after the public filing thereof (and in the case of Restated
Financial Statements of the Borrower, promptly after public filing of the
corresponding restated financial statements of Holdco) and (B) in the event of a
breach described in clause (iii) of this Section 7.14 consisting of any failure
to deliver financial statements required by Section 6.1(i) or (ii) to be
delivered for periods ending after the earliest period for which financial
statements are being restated (the “Subsequent Financial Statements”), (1) the
Borrower furnishes to the Lenders the Subsequent Financial Statements as to
which such a breach exists not later than the earlier of (x) the public filing
of the corresponding financial statements of Holdco and (y) the date that is
45 days, in the case of any delivery of financial statements for the first three
fiscal quarters of any fiscal year, or 60 days, in the case of financial
statements for any fiscal year, after the public filing of any Restated
Financial Statements (and in the case of Restated Financial Statements of the
Borrower, promptly after public filing of the corresponding restated financial
statements of Holdco), (2) during such period for which the Subsequent Financial
Statements or related audit report, if applicable, required by Section 6.1(i) or
(ii) were not available (which period shall in no event extend beyond the dates
set forth in clause (1) above), the Borrower furnishes to the Lenders, in lieu
thereof, internal unaudited annual financial statements and internal unaudited
quarterly financial statements within the time periods set forth in
Section 6.1(i) and (ii) respectively which are prepared on a consistent basis as
internal unaudited financial statements prepared by Holdco and its Subsidiaries
or the Borrower and its Subsidiaries, as the case may be, which shall be
certified by a Financial Officer as (subject to the effect of adjustments for
any pending restatement, normal year-end adjustments and the absence of
footnotes) fairly presenting, in all material respects, the consolidated
financial condition and operations at such date and the consolidated results of
operations for the period then ended, in each case of Holdco and its
Subsidiaries or the Borrower and its Subsidiaries, as applicable (it being
understood that neither (x) the fact that such certification is subject to such
adjustments for any pending restatement nor (y) any failure, as a result of such
adjustments for any pending restatement, of such internal unaudited financial
statements to fairly present, in all material respects, such consolidated
financial condition and operations and consolidated results of operations shall
constitute a Default or Unmatured Default under this Agreement or any other Loan
Document), and (3) within one year of the date an audit report would be due
under Section 6.1(i) with respect to Subsequent Financial Statements for any
fiscal year, the Borrower delivers to the Lenders an audit report as required by
Section 6.1(i) with respect to the applicable Subsequent Financial Statements
(which audit report may include a qualification relating to any pending
restatement described above and which qualified report shall not constitute a
Default or Unmatured Default under this Agreement or any other Loan Document).
Notwithstanding any of the foregoing, in no event will any Subsequent Financial
Statements be delivered to the Lenders hereunder later than corresponding
financial statements are delivered to the noteholders under the Note Purchase
Agreement.

100



--------------------------------------------------------------------------------



 



ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     Section 8.1 Acceleration. If any Default described in Section 7.6 or 7.7
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Letters
of Credit shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, the LC Issuer or any Lender. If any other Default occurs,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Letters of Credit, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.
     Section 8.2 Amendments. Subject to the provisions of this Section 8.2 and
Sections 8.3 and 8.4 below, the Required Lenders (or the Administrative Agent
with the consent in writing of the Required Lenders) and the Borrower may enter
into agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default or Unmatured Default
hereunder; provided, however, that no such supplemental agreement shall, without
the consent of all of the Lenders adversely affected thereby (or in the case of
subsections 8.2(ii), (iv), (v) and (vi), all of the Lenders):
     (i) Extend the final maturity of any Loan, or extend the expiry date of any
Letter of Credit to a date after the Facility Termination Date or forgive all or
any portion of the principal amount thereof or any LC Disbursements, or reduce
the rate or extend the time of payment of interest or fees hereunder or LC
Disbursements (it being understood that the waiver of default interest pursuant
to Section 2.14 shall only require the consent of Required Lenders), or amend
Section 2.24(ii).
     (ii) Reduce the percentage specified in the definition of Required Lenders.
     (iii) Increase any Commitment of any Lender hereunder (it being understood
that any change to or waivers or modifications of conditions precedent,
covenants, Defaults or Unmatured Defaults or of a mandatory prepayment shall not
constitute an increase or extension of the Commitments of any Lender).
     (iv) Permit the Borrower to assign its rights under this Agreement (it
being understood that any modification to Section 6.12 or 6.13 shall only
require approval of the Required Lenders).
     (v) Amend this Section 8.2 or Section 11.2 (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement (including pursuant to Section 2.8(iii)) may be included in the
determination of the Required Lenders on substantially the same basis as the
Commitments and

101



--------------------------------------------------------------------------------



 



extensions of credit thereunder on the Effective Date and this Section 8.2 may
be amended by the Required Lenders to reflect such extensions of credit.
     (vi) Release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guaranty,
except, in either case, as contemplated by Section 10.17.
Without limiting the foregoing and notwithstanding anything herein or in
Section 2.8(iii) to the contrary: (A) any amendment having the effect of
permitting the aggregate amount of Term B Loans allowed or incurred pursuant to
Section 2.8(iii) after the date hereof to exceed $50,000,000 or permitting the
Term B Balance at any time to exceed $250,000,000 shall require the consent of
the Required Specified Lenders and the Required B Lenders; and (B) the consent
of the Required B Lenders shall be required with respect to any amendment that
(1) extends the scheduled date of payment of the principal amount of any Term B
Loan, (2) alters the amount or application of any prepayment pursuant to
Section 2.10 in a manner adverse to the interests of Lenders with Term B Loans
or (3) has the effect of providing Collateral to the Revolving Lenders or
Lenders with Term A Loans on a basis inconsistent with Section 2.24(ii).
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loan made by such Swing Line Lender shall be effective without the written
consent of the Swing Line Lender. The Administrative Agent may waive payment of
the fee required under Section 12.1(ii)(B)(3) without obtaining the consent of
any other party to this Agreement. Notwithstanding the foregoing, upon the
execution and delivery of all documentation required by Section 2.8(iii) to be
delivered in connection with an increase to the Aggregate Revolving Credit
Commitment, the Administrative Agent, the Borrower and the new or existing
Lenders whose Commitments have been affected may and shall enter into an
amendment hereof (which shall be binding on all parties hereto) solely for the
purpose of reflecting any new Lenders and their new Revolving Credit Commitments
and any increase in the Revolving Credit Commitment of any existing Lender.
     Section 8.3 Replacement Loans. In addition, notwithstanding the foregoing,
this Agreement and the other Loan Documents may be amended (or amended and
restated) with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all of the outstanding Term A Loans (the “Refinanced Term A
Loans”) or all of the outstanding Term B Loans (the “Refinanced Term B Loans”)
or the replacement of the Aggregate Revolving Credit Commitment (the “Refinanced
Commitment”) with one or more replacement term loan tranches hereunder which
shall be Loans hereunder (“Replacement Term A Loans” or the “Replacement Term B
Loans”, as applicable) or one or more new revolving commitments (the
“Replacement Commitments”); provided, that (i) the aggregate principal amount of
such Replacement Term A Loans and Replacement Term B Loans shall not exceed the
aggregate principal amount of such Refinanced Term A Loans and Refinanced Term B
Loans, respectively, (ii) the Applicable Margin for such Replacement Term A
Loans and Replacement Term B Loans shall not be higher than the Applicable
Margin for such Refinanced Term A Loans and Refinanced Term B Loans,

102



--------------------------------------------------------------------------------



 



respectively, (iii) the Weighted Average Life to Maturity of such Replacement
Term A Loans and Replacement Term B Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term A Loans and Refinanced Term B
Loans, respectively, at the time of such refinancing, (iv) the aggregate amount
of the Replacement Commitment shall not exceed the Refinanced Commitment,
(v) the Applicable Margin for such Replacement Commitment shall not exceed the
Applicable Margin for the Refinanced Commitment, (vi) the borrower of such
Replacement Term A Loans, Replacement Term B Loans or Replacement Commitment
shall be the Borrower and (vii) all other terms applicable to such Replacement
Term A Loans, Replacement Term B Loans or Replacement Commitments shall be
substantially identical to, or not materially more favorable to the Lenders
providing such Replacement Term A Loans, Replacement Term B Loans or Replacement
Commitments than, those applicable to such Refinanced Term A Loans, Refinanced
Term B Loans or Refinanced Commitments, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term A Loans or Term B Loans, as applicable, in effect
immediately prior to such refinancing.
     Section 8.4 Errors. Further, notwithstanding anything to the contrary
contained in Section 8.2, if following the Effective Date, the Administrative
Agent and the Borrower shall have agreed in their sole and absolute discretion
that there is an ambiguity, inconsistency, manifest error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within ten
Business Days following receipt of notice thereof (it being understood that the
Administrative Agent has no obligation to agree to any such amendment).
     Section 8.5 Preservation of Rights. No delay or omission of the Lenders,
the LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and a Credit Extension notwithstanding the existence
of a Default or the inability of the Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2 or as otherwise provided
in Section 8.3 or 8.4, and then only to the extent in such writing specifically
set forth. All remedies contained in the Loan Documents or by law afforded shall
be cumulative and all shall be available to the Administrative Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.

103



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS
     Section 9.1 Survival of Representations. All representations and warranties
of the Borrower and Holdco contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.
     Section 9.2 Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
     Section 9.3 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
     Section 9.4 Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent, the LC
Issuer and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the LC Issuer and the Lenders
relating to the subject matter thereof other than those contained in the fee
letter described in Section 10.13 which shall survive and remain in full force
and effect during the term of this Agreement.
     Section 9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.8 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
     Section 9.6 Expenses; Indemnification.
     (i) The Borrower shall reimburse the Administrative Agent and the Arranger
for all reasonable and documented out-of-pocket expenses (limited to the
reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent and the Arranger taken as a whole and, if reasonably
necessary, of one local counsel in any relevant jurisdiction) paid or incurred
by such parties in connection with the preparation, negotiation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment (proposed or actual), modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Collateral Agent, the LC Issuer and the Lenders for
all reasonable and documented out-of-pocket expenses (limited with respect to
legal

104



--------------------------------------------------------------------------------



 



expenses to the reasonable fees, disbursements and other charges of one counsel
to all such Persons, and, if reasonably necessary, of one local counsel in any
relevant jurisdiction) paid or incurred by the Administrative Agent, the
Arranger, the Collateral Agent, the LC Issuer or any Lender in connection with
the collection and enforcement of the Loan Documents.
     (ii) The Borrower hereby further agrees to indemnify the Administrative
Agent, the Arranger, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (limited to the reasonable
out-of-pocket fees, disbursements and other charges of one counsel to the
indemnified Persons taken as a whole and, if reasonably necessary, one local
counsel in any relevant jurisdiction) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, or breach of the Loan Documents by, the indemnified party
(or their Related Parties) or any dispute solely among the indemnified persons
(or their Related Parties) and not involving Holdco, the Borrower, the Sponsors
or their Affiliates. The obligations of the Borrower under this Section 9.6
shall survive the termination of this Agreement.
     Section 9.7 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
     Section 9.8 Nonliability of Lenders. The relationship between the Borrower
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of, or breach of the Loan Documents by, the
party from which recovery is sought or any dispute solely between or among the
Administrative Agent, the Arranger, the LC Issuer and/or any Lender and not
involving Holdco, the Borrower, the Sponsors or their respective Affiliates.
Neither the Administrative Agent, the Arranger, the LC Issuer nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with,

105



--------------------------------------------------------------------------------



 



arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.
     Section 9.9 Confidentiality. The Administrative Agent and each Lender
agrees to hold any Information (as defined below) which it may receive from the
Borrower in connection with this Agreement in confidence, except for disclosure
(i) to its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates for use solely in connection with the performance of
their respective obligations hereunder contemplated hereby, (ii) to legal
counsel, accountants, and other professional advisors to such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as required by
law, regulation, or legal process, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to the Loan
Documents or the enforcement of rights thereunder, (vi) to its direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2, and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.9 shall set forth the entire agreement between the Borrower and
each Lender (including the Administrative Agent) with respect to any Information
previously or hereafter received by such Lender in connection with this
Agreement, and this Section 9.9 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
Information. For the purposes of this Section, “Information” means all
information received from Holdco, the Borrower, its Subsidiaries or their agents
or representatives relating to Holdco, the Borrower, its Subsidiaries or their
agents or other representatives or its business, other than any such information
that is available to the Administrative Agent, the LC Issuer or any Lender on a
non-confidential basis prior to disclosure by Holdco or the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION
9.9 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDCO AND ITS AFFILIATES, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDCO AND ITS
AFFILIATES, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR

106



--------------------------------------------------------------------------------



 



RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
     Section 9.10 Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.
     Section 9.11 Disclosure. The Borrower and each Lender hereby acknowledge
and agree that JPMCB and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
     Section 9.12 USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     Section 9.13 Amendment and Restatement; Prior Defaults.
     (i) On the Effective Date the Existing Credit Agreement shall be amended,
restated and superseded in its entirety hereby. The parties hereto acknowledge
and agree that (i) this Agreement, any Notes delivered pursuant to Section 2.16
and the other Loan Documents executed and delivered in connection herewith do
not constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Effective Date and (ii) such
“Obligations” are in all respects continuing with only the terms thereof being
modified (and, as applicable, the primary obligor being changed) as provided in
this Agreement. Except in so far as the terms thereof are expressly modified
hereby, nothing herein or in any Loan Document shall release any Loan Party from
any payment obligation in respect of the Obligations under any Loan Document (as
defined in the Existing Credit Agreement). All indemnification obligations of
the Borrower pursuant to the Existing Credit Agreement are continued hereunder.
     (ii) The parties agree that as of the Effective Date the “Waiver Period”
under the Existing Credit Agreement shall terminate and all Defaults and
Unmatured Defaults arising under the Existing Credit Agreement shall be
permanently waived; provided that such prior or permanent waiver shall not
constitute a waiver of any Default or Unmatured Default arising under this
Agreement upon or after the effectiveness of this Agreement.
     (iii) The Lenders hereby waive the prior notice required by Section 2.10 of
the Existing Credit Agreement with respect to the repayment on the date hereof
of $100,000,000 of Revolving Loans outstanding under the Existing Credit
Agreement.

107



--------------------------------------------------------------------------------



 



ARTICLE X
THE ADMINISTRATIVE AGENT
     Section 10.1 Appointment; Nature of Relationship. JPMCB is hereby appointed
by each of the Lenders and the LC Issuer as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents together with such rights and powers as are reasonably
incident thereto. Each of the Lenders hereby agrees to assert no claim against
the Administrative Agent on any agency theory or any other theory of liability
for breach of fiduciary duty, all of which claims each Lender hereby waives.
     Section 10.2 Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
     Section 10.3 General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence, bad faith or willful misconduct of such Person.
     Section 10.4 No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness,

108



--------------------------------------------------------------------------------



 



sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries.
Except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.
     Section 10.5 Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
     Section 10.6 Employment of Administrative Agents and Counsel. The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
     Section 10.7 Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender or the
Administrative Agent unless the Administrative Agent shall have received notice
from such Lender prior to the applicable date specifying its objection thereto.
     Section 10.8 Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower

109



--------------------------------------------------------------------------------



 



under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of the Administrative Agent and (ii) any
indemnification required pursuant to Section 3.5(vii) shall, notwithstanding the
provisions of this Section 10.8, be paid by the relevant Lender in accordance
with the provisions thereof. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.
     Section 10.9 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.
     Section 10.10 Rights as a Lender. In the event the Administrative Agent is
a Lender, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person. The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.
     Section 10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem

110



--------------------------------------------------------------------------------



 



appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.
     Section 10.12 Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, sixty days after the retiring Administrative Agent gives notice of
its intention to resign. Upon any such resignation, the Required Lenders (with
the consent of the Borrower unless at the applicable time a Default under
Section 7.2, 7.6 (in respect of bankruptcy only) or 7.7 (in respect of
bankruptcy only) shall have occurred and be continuing) shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent, other than a Disqualified Institution. If no successor Administrative
Agent shall have been so appointed by the Required Lenders within forty-five
days after the resigning Administrative Agent’s giving notice of its intention
to resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent, other than a
Disqualified Institution (with the consent of the Borrower unless at the
applicable time a Default under Section 7.2, 7.6 (in respect of bankruptcy only)
or 7.7 (in respect of bankruptcy only) shall have occurred and be continuing).
Notwithstanding the previous sentence, the Administrative Agent may at any time
(with the consent of the Borrower, not to be unreasonably withheld but without
the consent of any Lender) appoint any of its Affiliates which is a commercial
bank as a successor Administrative Agent hereunder. If the Administrative Agent
has resigned and no successor Administrative Agent has been appointed, the
Lenders may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $250,000,000 and shall not be a Disqualified
Institution. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this Article X shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
     Section 10.13 Administrative Agent and Arranger Fees. The Borrower agrees
to pay to the Administrative Agent and the Arranger, for their respective
accounts, the fees agreed to by the Borrower, the Administrative Agent and the
Arranger pursuant to that certain fee letter agreement dated February 14, 2008,
or as otherwise agreed from time to time.

111



--------------------------------------------------------------------------------



 



     Section 10.14 Delegation to Affiliates. The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.
     Section 10.15 Co-Documentation Agents, Co-Syndication Agents, etc. No
Lender identified in this Agreement as a “Co-Documentation Agent” or a
“Co-Syndication Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 10.11 mutatis mutandis.
     Section 10.16 Appointment of Collateral Agent. Each of the Lenders and the
LC Issuer hereby irrevocably appoints the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or of the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. Such authorization shall include the
authority to enter into the Collateral Documents (including amendments thereof
to facilitate the securing of Rate Management Obligations) on such terms as it
deems appropriate. All provisions of this Article X relating to the
Administrative Agent (and all indemnities of the Administrative Agent by the
Borrower and all provisions relating to reimbursement of expenses of the
Administrative Agent by the Borrower) shall be equally applicable to the
Collateral Agent mutatis mutandis.
     Section 10.17 Certain Releases of Collateral and Guarantors. Without
limiting the foregoing, (i) if any of the Collateral under the Collateral
Documents is sold in a transaction permitted hereunder (other than to a Loan
Party), such Collateral (but not the proceeds thereof) shall be sold free and
clear of the Liens created by the Collateral Documents and the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing and (ii) if any Guarantor is sold
in a transaction permitted hereby, the Administrative Agent is authorized to
release such Guarantor from the Guaranty upon consummation of such sale.
     Section 10.18 Intercreditor Agreement. Each Lender hereby authorizes and
directs the Collateral Agent to enter into the Intercreditor Agreement as
attorney-in-fact on behalf of such Lender and agrees that in consideration of
the benefits of the security being provided to such Lender in accordance with
the Security Documents and the Intercreditor Agreement and by acceptance of
those benefits, each Lender (including any Lender which becomes such by
assignment pursuant to Section 12.1 after the date hereof) shall be bound by the
terms and provisions of the Intercreditor Agreement and shall comply (and shall
cause any Affiliate thereof which is the holder of any First Priority
Obligations (as defined therein) to comply) with such terms and provisions.

112



--------------------------------------------------------------------------------



 



ARTICLE XI
SETOFF; RATABLE PAYMENTS
     Section 11.1 Setoff. If a Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the Obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender or Affiliate, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured. The rights of each Lender under this Section 11.1
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     Section 11.2 Ratable Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swing Line Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swing Line Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any Assignee or Participant.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     Section 12.1 Successors and Assigns.
     (i) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the LC Issuer that issues any
Letter of Credit), except that (A) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (B) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.1. Nothing in this Agreement, expressed or implied,

113



--------------------------------------------------------------------------------



 



shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the LC Issuer that issues any Letter of Credit), Participants
(solely to the extent provided in paragraph (iii) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the LC Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(ii) (A) Subject to the conditions set forth in paragraph (ii)(B) below, any
Lender may assign to one or more assignees other than any Disqualified
Institution (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
     (1) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default under Section 7.2, 7.6 (in respect of bankruptcy only) or
7.7 (in respect of bankruptcy only) has occurred and is continuing, any other
Assignee;
     (2) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of (x) any Revolving
Credit Commitment to an Assignee that is a Lender with a Revolving Credit
Commitment immediately prior to giving effect to such assignment or the Borrower
or any of its Affiliates and (y) all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund or the Borrower or any of its
Affiliates; and
     (3) the LC Issuer, provided that no consent of the LC Issuer shall be
required for an assignment of all or any portion of a Term Loan.
     (B) Assignments shall be subject to the following additional conditions:
     (1) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 in the case of a
Revolving Credit Commitment or, in the case of a Term Loan, $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent;
     (2) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to

114



--------------------------------------------------------------------------------



 



prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans;
     (3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (4) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Holdco and its
Affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
     For the purposes of this Section 12.1(ii), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (1) a Lender, (2) an Affiliate of a Lender or (3) an entity or an
Affiliate of an entity that administers or manages a Lender.
     (C) Subject to acceptance and recording thereof pursuant to paragraph
(ii)(E) of this Section, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder (except in the case of an
assignment to the Borrower) shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.1,
3.2, 3.4, 3.5 and 9.6). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph
(iii) of this Section 12.1. Notwithstanding anything to the contrary in this
Agreement or any Assignment and Assumption, all Commitments, Loans, and all
other rights assigned to the Borrower pursuant to this Section 12.1 shall be
deemed canceled for all purposes under this Agreement, including without
limitation with respect to Section 8.2 and Section 6.19, and, without the
consent of the Administrative Agent, neither the

115



--------------------------------------------------------------------------------



 



Borrower nor any Affiliate of the Borrower which is a Lender shall be entitled
to receive information delivered to the Lenders or attend meetings of the
Lenders.
     (D) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements and any interest thereon owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the LC Issuers and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any LC
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (E) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder, the
processing and recordation fee referred to in paragraph (ii)(B)(3) of this
Section 12.1 and any written consent to such assignment required by paragraph
(ii) of this Section 12.1, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.7, 2.21,
2.22(v), 10.8 or 11.2, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(iii) (A) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the LC Issuer or the Swing Line Lender, sell
participations to one or more banks or other entities other than a Disqualified
Institution (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Borrower, the Administrative Agent, the LC Issuer
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that (x) such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that any

116



--------------------------------------------------------------------------------



 



such agreement or instrument may provide that such Lender will not, without the
consent of the Participant (other than a Participant which is the Borrower),
agree to any amendment, modification or waiver described in Section 8.2(i) that
affects such Participant, and (y) in the case of a Participant which is the
Borrower or an Affiliate of the Borrower, the selling Lender shall not (without
the consent of the Administrative Agent), and shall not be obligated to, provide
such Participant with information such Participant would not be entitled to
receive in accordance with Section 12.1(ii)(C) were such participation an
assignment. Subject to paragraph (iii)(B) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.2,
3.4 and 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (ii) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.1 as though it were a Lender, provided such Participant agrees to be
subject to Section 11.2 as though it were a Lender. Notwithstanding anything to
the contrary in this Agreement or any agreement or instrument pursuant to which
a Lender sells a participation to the Borrower, all Commitments, Loans and all
other rights subject to such participation to the Borrower shall be deemed
canceled for all purposes under this Agreement, including without limitation
with respect to Section 8.2 and Section 6.19, but, in the case of a
participation of any Revolving Credit Commitment, such cancellation shall be
subject to the making of cash collateralization arrangements reasonably
satisfactory to the applicable LC Issuer and the Swing Line Lender with respect
to Letters of Credit and Swing Line Loans outstanding at the time of such
participation which are subject to such participation.
     (B) A Participant shall not be entitled to receive any greater payment
under Section 3.1, 3.2, 3.4 or 3.5 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant shall not be entitled to the benefits of Section 3.5 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.5(iv) or (v), as applicable, as though it were a Lender.
     (C) Each Lender having sold a participation in its rights or Obligations
under this Agreement, acting for this purpose as an agent of the Borrower, shall
maintain a register for the recordation of the names and addresses of such
Participants and the rights, interests or obligations of such Participants in
any Obligation, in any Commitment and in any right to receive any payments
hereunder.
     (iv) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

117



--------------------------------------------------------------------------------



 



     Section 12.2 Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant, actual or proposed assignee of an
interest in the Obligations or Loan Documents (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Holdco and its Subsidiaries, including
without limitation any information contained in any financial statements
delivered pursuant to Section 6.1 hereof; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.9 of this Agreement.
     Section 12.3 Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv) or (v), as applicable.
ARTICLE XIII
NOTICES
     Section 13.1 Notices; Effectiveness; Electronic Communication.
     (i) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:
     (A) if to the Borrower, to it at c/o MoneyGram International, Inc., 1550
Utica Avenue South, MS 2010, Minneapolis, MN 55416-5312, Attention of: Teresa H.
Johnson (Facsimile Number (952) 591-3859);
with a copy to (which shall not constitute notice):
Mr. Scott Jaeckel
Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, Massachusetts 02110
(Fax No. (617) 227-3514)
Email: sjaeckel@thlee.com
and
Angela L. Fontana, Esq.
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201-6950
(Fax No. (214) 746-7777)
Email: angela.fontana@weil.com
     (B) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 10
S. Dearborn Street, Floor 7, Chicago, IL 60603-2003, Mail Code: IL1-

118



--------------------------------------------------------------------------------



 



0010, Attention of: Claudia A. Kech (Facsimile Number (312) 385-7096), with a
copy to JPMorgan Chase Bank, N.A., 111 East Wisconsin Avenue, Floor 16,
Milwaukee, WI 53202-4815, Mail Code: WI1-2042, Attention of: Brian L. Grossman
(Facsimile Number (414) 977-6777);
     (C) if to the LC Issuer, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, Floor 7, Chicago, IL 60603-2003, Mail Code: IL1-0010, Attention of:
Claudia A. Kech (Facsimile Number (312) 385-7096);
     (D) if to a Lender, to it at its address or telecopier number set forth in
its Administrative Questionnaire provided to the Administrative Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (ii) below, shall be effective as provided in said
paragraph (ii).
     (ii) Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and, in the case of notice of Default or Unmatured Default, shall permit
notification only by Intralinks or a similar website. The Administrative Agent
or the Borrower may, in its respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

119



--------------------------------------------------------------------------------



 



     (iii) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
     Section 14.1 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     Section 14.2 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     Section 15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
     Section 15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS

120



--------------------------------------------------------------------------------



 



AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
     Section 15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
[signature pages follow]

121



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

              MONEYGRAM INTERNATIONAL, INC.
 
       

              MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
 
       
 
  By:   /s/ David J. Parrin
 
       
 
  Its:   Executive Vice President and Chief Financial Officer
 
       

Signature Page to MoneyGram Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.,     individually, as Administrative
Agent,     Collateral Agent, LC Issuer and Swing Line     Lender
 
       
 
  By:   /s/  Sabir Hashmy
 
       
 
  Its:   Vice President
 
       

Signature Page to MoneyGram Second Amended and Restated Credit Agreement

 